Exhibit 10.17

SUBLEASE AGREEMENT

This Sublease Agreement (this “Sublease”) is made as of the 30th day of
December, 2014 by and between ASCEND LEARNING LLC, a Delaware limited liability
company, having an office at 5 Wall Street, Burlington, MA 01803 (hereinafter
referred to as “Sublandlord”), and DEMANDWARE, INC., a Delaware corporation,
having an office at 5 Wall Street, Burlington, MA 01803 (hereinafter referred to
as “Subtenant”);

W I T N E S S E T H :

WHEREAS, pursuant to that certain lease, dated January 27, 2011, as amended by
that certain First Amendment to Lease, dated March 18, 2011, which is attached
hereto as Exhibit B (the “Overlease”), Piedmont 5 Wall Street Burlington, LLC,
as successor in interest to Burlington Office Park V Limited Partnership
(“Overlandlord”) leases to Sublandlord, as lessee, 74,639 rentable square feet
of space on the third and fourth floors (the “Premises”) of the building located
at Five Wall Street, Burlington, Massachusetts (hereinafter referred to as the
“Building”); and

WHEREAS, Subtenant desires to sublet from Sublandlord the portion of the
Premises located on the fourth floor of the Building comprised of 9,650 rentable
square feet, as more particularly shown on Exhibit A attached hereto and made a
part hereof (the “Sublet Premises”), upon the terms and conditions hereinafter
set forth;

NOW, THEREFORE, the parties hereto, for themselves, their successors and
assigns, mutually covenant and agree as follows:

1. Capitalized Terms. Any capitalized terms used herein and not otherwise
defined in this Sublease shall have the meanings ascribed thereto in the
Overlease.

2. Demise. Sublandlord does hereby sublease to Subtenant, and Subtenant does
hereby sublease from Sublandlord, the Sublet Premises for the Term and upon the
conditions hereinafter provided, together with the right to use, on a
non-exclusive basis and in common with other tenants, the common areas and
facilities on the fourth floor and the other common areas and parking areas of
the Building and the Park as contemplated by Section 2.1 of the Overlease.
Subtenant will be provided, at Subtenant’s sole cost and expense, with lobby
signage on the building directory and on the 4th Floor at the Sublet Premises
per building standards to the extent permitted by the Overlease.

3. Term; Delivery Condition.

(a) The “Term” of this Sublease shall commence on January 1, 2015, subject to
the receipt by Sublandlord of the Overlandlord’s written consent to this
Sublease (the “Overlandlord Consent”) (the “Term Commencement Date”) and shall
end on October 31, 2019, or on such earlier date upon which said Term may be
terminated in accordance with any of the conditions or limitations or other
provisions of this Sublease (which date for the termination of the Term hereof
shall hereafter be called the “Termination Date”).



--------------------------------------------------------------------------------

(b) This Sublease, and the rights and obligations of Sublandlord and Subtenant
under this Sublease, are subject to the condition that Overlandlord consent to
the subleasing of the Sublet Premises to the extent required under the
Overlease, and this Sublease shall be effective only upon the receipt by
Sublandlord of such consent and provision of such consent by Sublandlord to
Subtenant. Subtenant agrees to join such consent if so requested by Overlandlord
in the form reasonably requested by Overlandlord. If the Overlandlord Consent is
not obtained by January 15, 2015, then either party may cancel this sublease by
giving not less than fifteen (15) days written notice to the other party of its
election to cancel, which cancellation shall be effective on the 15th day
following such notice if the Overlandlord Consent is not obtained prior to the
end of such 15 day period. In the event this Sublease is cancelled as aforesaid,
then this Sublease shall be null and void and neither party shall have any
further obligation to the other.

(c) Subtenant shall have one option (the “Extension Option”) to extend the term
of this Sublease for an additional twenty (20) month period (the “Extension
Term”) on the same terms and conditions as this Sublease (other than Annual Base
Rate and Monthly Base Rent, which shall be as set forth in Section 3(b)(iv)
below) subject, however, to the following conditions:

(i) Subtenant shall give written notice (“Extension Notice”) to Sublandlord of
its election to extend the Term at least nine (9) months, but no more than
twelve (12) months, prior to the expiration of the Term;

(ii) This Sublease shall be in full force and effect and Subtenant shall not be
in default of any of the terms, covenants and conditions of this Sublease at the
date of the Extension Notice or upon the commencement of the applicable
Extension Term;

(iii) Subtenant’s Extension Option is contingent upon Sublandord’s not
exercising its right of first refusal to re-occupy the Sublet Premises
(“Sublandlord ROFR”) upon the expiration of the Term. Sublandlord may elect to
exercise the Sublandlord ROFR by providing written notice to Subtenant within
three months after its receipt of the Extension Notice (“Sublandlord Notice”),
provided however that if Sublandlord does not provide the Sublandlord Notice to
Subtenant within three months after receipt of the Extension Notice from
Subtenant, Sublandlord shall have waived its Sublandlord ROFR; and

(iv) Upon the commencement of the Extension Term, Monthly Base Rent shall be
payable for the applicable period at the rates set forth below and in accordance
with Section 4.

 

Period

   Annual Base Rate      Monthly Base Rent  

From November 1, 2019 through October 31, 2020

   $ 33.00/RSF, gross       $ 26,538   

From November 1, 2020 through June 30, 2021

   $ 34.00/RSF, gross       $ 27,342   

(d) Sublandlord shall deliver the Sublet Premises to Subtenant on the Term
Commencement Date in such “AS IS, WHERE IS” broom clean condition as exists on
the date delivered to Subtenant, free of all occupants other than Subtenant, and
with the Furniture in place in the Sublet Premises. Upon delivery of possession
of the Sublet Premises to Subtenant in

 

2



--------------------------------------------------------------------------------

accordance with the terms hereof, Subtenant shall conclusively be deemed to have
accepted the Sublet Premises in the condition delivered and to have acknowledged
that the same are in good condition and satisfactory to Subtenant in all
respects and Sublandlord has no obligation to make any improvements to such
portion of the Sublet Premises. Subtenant acknowledges that Sublandlord has made
no representations or warranties concerning the Sublet Premises or the Building
or their fitness for Subtenant’s purposes, except as expressly set forth in this
Sublease.

4. Base Rent. Commencing on the date that is two (2) months after the Term
Commencement Date, Subtenant shall pay, as “Base Rent”, the amounts set forth
below, in monthly installments, in advance on the first (1st) day of each
calendar month during the Term of this Sublease. No Base Rent shall be owing in
respect of the first two (2) months of the Term (i.e., from January 1, 2015
through February 28, 2015).

 

Period

   Annual Base Rate      Monthly Base Rent  

From March 1, 2015 through December 31, 2015

   $ 28.00/RSF, gross       $ 22,517   

From January 1, 2016 through December 31, 2016

   $ 29.00/RSF, gross       $ 23,321   

From January 1, 2017 through December 31, 2017

   $ 30.00/RSF, gross       $ 24,125   

From January 1, 2018 through December 31, 2018

   $ 31.00/RSF, gross       $ 24,929   

From January 1, 2019 through October 31, 2019

   $ 32.00/RSF, gross       $ 25,733   

The Base Rent shall be paid to Sublandlord at its offices located at the address
set forth in the opening paragraph of this Sublease, Attention: Controller, or
such other place as Sublandlord may reasonably designate in advance in writing,
in lawful money of the United States of America, without demand, deduction,
offset or abatement. All sums owing by Subtenant to Subleandlord under this
Sublease other than Base Rent shall be deemed “Additional Rent”. Any installment
of Base Rent or Additional Rent not paid when due may bear interest at the
lesser of (a) a rate of twelve percent (12%) per annum or (b) the highest rate
permitted by law, from the date due until the date paid.

5. Operating Costs. Pursuant to Section 4.2 of the Overlease, Sublandlord pays
to Overlandlord its share of the amount by which Operating Costs exceed the Base
Operating Costs for calendar year 2011 (other than real estate taxes which are
included in Base Operating Costs through the fiscal year ending June 30, 2012).
In addition to Base Rent, Subtenant shall pay to Sublandlord, as additional rent
under this Sublease, Subtenant’s Proportionate Share of (i) real estate taxes
above a 2015 Base Year, and (ii) Operating Expenses above a 2015 Base Year
(collectively, the “Operating Cost Escalation”). Sublandlord shall bill
Subtenant for the Operating Cost Escalation promptly after Sublandlord receives
the corresponding bill from the Overlandlord and Subtenant shall pay each amount
so billed within ten (10) business days after its receipt of such invoice.,
provided, however, that if Tenant is required to make estimated payments
pursuant to Section 4.2 of the Overlease, then Subtenant shall make estimated
payments of such amounts monthly, in advance, at the time and in the matter
provided in Section

 

3



--------------------------------------------------------------------------------

4.2 of the Overlease. “Subtenant’s Proportionate Share” shall be 12.93%, based
on the rentable area of the Sublet Premises divided by the rentable area of the
Premises.

6. Electricity. Commencing on the Term Commencement Date, Subtenant shall pay to
Sublandlord the sum of $1,206 prior to the first day of each month in the Term
in respect of electrical services to the Sublet Premises as estimated by
Sublandlord on a $1.50 per square foot basis. Sublandlord assumes that
Subtenant’s usage will be typical of tenants of Class A office space and
Sublandlord reserves the right to install, at its expense, a sub-meter and
thereafter bill Subtenant for actual usage, in which case Sublandlord shall
promptly notify Subtenant of such sub-metering and on a monthly basis any
amounts determined thereby, and Subtenant shall have thirty (30) days within
which to make such payments as additional rent hereunder.

7. Security Deposit. Simultaneously with the execution of this Sublease,
Subtenant shall pay to and deposit with Sublandlord the sum of $25,000 (the
“Security Deposit”). Sublandlord shall hold the Security Deposit throughout the
term of this Sublease as security for the performance by Subtenant of all
obligations on the part of Subtenant hereunder. The Security Deposit shall not
be deemed an advance rent deposit or an advance payment of any other kind, or a
measure or limitation of Sublandlord’s damages or constitute a bar or defense to
any of Sublandlord’s other remedies under this Sublease or at law or in equity
upon Subtenant’s default. Sublandlord shall have the right from time to time,
without prejudice to any other remedy Sublandlord may have on account thereof,
to apply such deposit, or any part thereof, to Sublandlord’s damages arising
from, or to cure, any default of Subtenant. If Sublandlord shall so apply any or
all of the Security Deposit, Subtenant shall within ten (10) days after written
demand from Sublandlord deposit with Sublandlord the amount so applied to
replenish the Security Deposit. Sublandlord shall return the Security Deposit,
or so much thereof as shall not have theretofore been applied in accordance with
the terms of this Section 7, to Subtenant on the expiration or earlier
termination of the Term of this Sublease and surrender of possession of the
Sublet Premises by Subtenant to Sublandlord at such time, provided that if there
is then existing a default (or any circumstance which, with the passage of time
or the giving of notice, or both, would constitute a default), Sublandlord shall
retain a portion of the Security Deposit sufficient to cure such default and
shall return the remainder of the Security Deposit to Subtenant within thirty
(30) days after the Termination Date. While Sublandlord holds the Security
Deposit, Sublandlord shall have no obligation to pay interest on the same and
shall have the right to commingle the same with Sublandlord’s other funds. If
Sublandlord conveys Sublandlord’s interest under this Sublease, the Security
Deposit, or any part thereof not previously applied, shall be turned over by
Sublandlord to Sublandlord’s grantee, and, if so turned over, Subtenant agrees
to look solely to such grantee for proper application of the Security Deposit in
accordance with the terms of this Section 7, and the return thereof in
accordance herewith.

8. Use. Subtenant shall use and occupy the Sublet Premises only for the use
permitted under the Overlease (the “Permitted Uses”). Subtenant shall also
comply with all laws governing or affecting Subtenant’s use of the Sublet
Premises, and Subtenant acknowledges that Sublandlord has made no
representations or warranties concerning whether the Permitted Uses comply with
such laws.

9. Surrender. Upon the expiration or earlier termination of this Sublease,
Subtenant shall vacate and deliver the Sublet Premises to Sublandlord in vacant,
broom clean condition and

 

4



--------------------------------------------------------------------------------

otherwise in the condition required under Section 6.1.2 of the Overlease, as
incorporated herein by reference with the Furniture in place in accordance with
Section 30.

10. Insurance. Subtenant shall obtain and maintain all insurance types and
coverage as specified in the Overlease to be obtained and maintained by
Sublandlord, as tenant, in amounts not less than those specified in the
Overlease. All such policies of insurance shall name Overlandlord and
Sublandlord as additional insureds thereunder. Subtenant’s insurance shall be
primary over Overlandlord’s and Sublandlord’s insurance. Each party shall look
first to any insurance in its favor before making any claim against the other
party for recovery for loss or damage resulting from fire or other casualty. To
the extent that such insurance is in force and collectible and to the extent
permitted by law, Sublandlord and Subtenant each hereby releases and waives all
right to recovery against the other or anyone claiming through or under the
other by way of subrogation or otherwise.

11. Enforcement of Overlease. (a) Subtenant shall neither do nor permit anything
to be done which would cause a default under the Overlease which default remains
uncured beyond any applicable cure period, or termination or forfeiture by
reason of any right of termination or forfeiture, reserved or vested in the
Overlandlord under the Overlease and Subtenant shall indemnify and hold
Sublandlord harmless solely (but not in limitation of Section 12 of this
Sublease) from and against all claims of any kind whatsoever by reason of breach
or default on the part of Subtenant, or termination or forfeiture which is the
consequence of any such breach or default.

(b) Sublandlord hereby acknowledges and agrees that this Sublease does not
relieve it from its liability for the payment of rent and the performance and
observance of all of the terms, conditions, covenants and obligations under the
Overlease. Upon the written request of Subtenant, Sublandlord shall use
reasonable efforts (but shall have no obligation to bring a formal action or
proceeding), at Subtenant’s sole cost and expense, to enforce on behalf of
Subtenant, Sublandlord’s rights under the Overlease with respect to the Sublet
Premises. Subtenant shall also have the right to take such action in its own
name. If (i) any such action against the Overlandlord in Subtenant’s name is
barred by reason of lack of privity, non-assignability or otherwise, and
(ii) the failure of Overlandlord to perform its obligations under the Overlease
would have a material adverse effect upon the Sublet Premises or Subtenant’s
permitted use thereof, then subject to and upon the following terms, Subtenant
may bring such action in Sublandlord’ s name and Sublandlord shall execute all
documents reasonably requested in connection therewith, provided (A) the same is
without cost and expense to Sublandlord, (B) Subtenant shall provide the
indemnification to Sublandlord required pursuant to its obligations under the
Overlease, and (C) Subtenant is not in default hereunder.

(c) Provided Subtenant is not in default under this Sublease (subject to
applicable notice and cure periods), Sublandlord covenants that it shall not
voluntarily cancel or surrender the Overlease (except the foregoing shall not
apply to Sublandlord’s termination rights in the event of a casualty or
condemnation, nor shall Sublandlord be obligated to exercise any extension
option under the Overlease), nor consent to any modification, amendment or
supplement to the Overlease which materially, adversely impacts Subtenant,
without the prior written consent of Subtenant. If the Overlease is terminated
for any reason whatsoever, whether by operation of law or otherwise, except
through the default of Sublandlord, Sublandlord shall not be liable in

 

5



--------------------------------------------------------------------------------

any manner whatsoever for such termination. Sublandlord shall promptly forward
to Subtenant any default or termination notice with respect to the Overlease
received by Sublandlord and this Sublease shall terminate in the event of any
such termination of the Overlease. A termination of the Overlease due to the
default of Sublandlord, other than a default caused by Subtenant under this
Sublease, shall be considered a voluntary cancellation or surrender of the
Overlease under this Section.

12. Subordination to Overlease. (a) This Sublease is subject and subordinate to
the terms and conditions of the Overlease as applicable to the Sublet Premises
and Sublandlord does not purport to convey, and Subtenant does not hereby take,
any greater rights in the Sublease Premises than those accorded to or taken by
Sublandlord as tenant under the Overlease.

(b) Except as expressly otherwise provided in this Sublease, all of the terms,
provisions, covenants and conditions of the Overlease are incorporated herein by
reference and hereby made a part of this Sublease. However, for purposes of such
incorporation by reference, all references to Landlord and Tenant shall be
deemed references to Sublandlord and Subtenant, respectively, all references to
the Premises shall be deemed references to the Sublet Premises and all
references to the term of the Overlease shall be deemed references to the term
of this Sublease, except that Subtenant shall have no obligation to remove
alterations installed by Sublandlord or restore the Subleased Premises to any
condition other than its condition on the Term Commencement Date. In the event
of a conflict or ambiguity between the provisions of the Overlease and the
provisions of this Sublease, the provisions of this Sublease shall govern and
control. Subtenant shall be entitled to the same notice and cure periods, less
five (5) business days, as Sublandlord is afforded pursuant to Section 9.1 of
the Overlease. Sublandlord shall have all of the rights and remedies of the
Overlandlord under the Overlease as against Subtenant and, as between the
parties hereto, Subtenant agrees to observe and perform all of the terms,
covenants and conditions on Sublandlord’s part to be observed and performed
under the Overlease as applicable to the Sublet Premises as incorporated herein
by reference.

13. Overlandlord’s Services and Obligations under the Overlease. Notwithstanding
anything in this Sublease or the Overlease to the contrary, including without
limitation Section 11 hereof and Article 5 and Exhibit D of the Overlease,
Subtenant agrees that (i) Sublandlord shall have no obligations under this
Sublease to perform the obligations of Overlandlord, as landlord under the
Overlease, including, without limitation, any obligation to provide services,
perform maintenance or repairs, or maintain insurance, and Subtenant shall seek
such performance and obtain such services solely from the Overlandlord;
(ii) Sublandlord shall not be bound by any representations or warranties of the
Overlandlord under the Overlease; (iii) in any instance where the consent of
Overlandlord is required under the terms of the Overlease, the consent of
Sublandlord and Overlandlord shall be required; and (iv) Sublandlord shall not
be liable to Subtenant for any failure or delay in Overlandlord’s performance of
its obligations, as landlord under the Overlease, nor shall Subtenant be
entitled to terminate this Sublease or abate the Base Rent or Additional Rent
due hereunder except to the extent Sublandlord is permitted to abate rent or
terminate under the Overlease. Upon the written request of Subtenant,
Sublandlord shall use reasonable efforts to cause the Overlandlord to observe
and/or perform the obligations of the Overlandlord under the Overlease which
relate to the Sublet Premises; provided, however, that Sublandlord shall not be
required to incur any

 

6



--------------------------------------------------------------------------------

expense or expend any sums to obtain such enforcement, except to the extent of
funds advanced by Subtenant to Sublandlord for such purpose.

14. Certain Overlease Provisions Not Incorporated. The following provisions of
the Overlease are expressly not incorporated into this Sublease: Reference Data,
Sections 2.1, 2.2, 3.1, 3.2, 3.5 and 3.6, Article 4, Section 5.1, Section 6.1.6,
the provisions regarding Alterations costing less than $50,000 in
Section 6.1.15, the second and third paragraphs of Section 6.1.20, Section 10.2,
Section 10.4, Section 10.14, Section 10.19, Article 11, and all Exhibits (except
Exhibit E); as well as such other terms of the Overlease as do not relate to the
Sublet Premises or are inapplicable, inconsistent with, or specifically modified
by, the terms of this Sublease. In furtherance of the foregoing, Subtenant shall
not take any action or do or permit to be done anything which (A) is or may be
prohibited as to Sublandlord under the Overlease, (B) would result in a default
under any of the provisions of the Overlease, provided that Subtenant has
received notice and a reasonable opportunity to cure such default, or (C) would
result in any additional cost or liability to Sublandlord. Subtenant
acknowledges that it has reviewed the Overlease attached hereto and made a part
hereof as Exhibit B, and that it is familiar with the contents thereof.

15. Alterations and Improvements. Subtenant shall not perform any Alterations
(as defined in the Overlease) without Sublandlord’s prior consent, which shall
not be unreasonably withheld, conditioned or delayed (provided that a
requirement by Sublandlord that such Alterations be removed and the Sublet
Premises restored at the end of the Term by Subtenant at Subtenant’s cost shall
not be considered an unreasonable condition), subject to the applicable terms
and conditions of the Overlease (except that the provisions regarding
Alterations permitted without consent shall not be applicable) and receipt of
required approvals from Overlandlord for such improvements. Nothing in this
Sublease shall be construed as an agreement that Sublandlord has any obligation
to perform any alterations, installments, removals, additions or improvements
for Subtenant whatsoever and the Sublet Premises shall be provided and delivered
in “as is” broom swept condition. To the extent permitted in the Overlease and
subject to the provisions thereof (including the obligation to remove the same
at the termination of this Sublease to the extent required by the Overlease or
Overlandlord), Subtenant shall have the right to perform modifications to the
Sublet Premises, including in particular, installation of an enterprise data
network and security equipment and hardware. Any improvements will be paid by
Subtenant and are subject to both Sublandlord’s and Overlandlord’s reasonable
approval rights, not to be unreasonably withheld, conditioned or delayed in the
case of Sublandlord (provided that a requirement by Sublandlord that such
Alterations be removed and the Sublet Premises restored at the end of the Term
by Subtenant at Subtenant’s cost shall not be considered an unreasonable
condition).

16. Assigning and Subletting. Notwithstanding any provision of the Overlease
incorporated herein to the contrary, Subtenant shall not assign, mortgage,
transfer (by operation of law or otherwise), or hypothecate this Sublease or
sublet, license or permit and other party to use or occupy any portion of the
Sublet Premises (individually, a “Transfer”) except, to the extent permitted by
Overlease, to any related entity, parent, subsidiary, or affiliate of Subtenant
or any entity which directly or indirectly controls, is controlled by or under
common control of the Subtenant or to any corporation or other entity with
succeeds to all or substantially all of the assets and business of Subtenant
without the prior written consent of Sublandlord and

 

7



--------------------------------------------------------------------------------

Overlandlord, which they may grant, withhold or condition in their respective
sole discretion. The following transactions shall be deemed assignments of this
Sublease requiring such prior written consent: (i) any assignment, mortgage,
pledge or other transfer of this Sublease; (ii) any sublease, license or
occupancy agreement with respect to any portion of the Sublet Premises. If
Sublandlord and Overlandlord consent to any such Transfer, such Transfer shall
comply with the requirements of Section 6.1.6 of the Overlease and Subtenant
shall pay over to Sublandlord 50% of the excess of such amounts payable each
month in connection with a Transfer to the extent in excess of the Rent due to
Sublandlord hereunder. Overlandlord’s refusal to consent to a Transfer shall be
deemed a reasonable reason for Sublandlord to withhold its consent to a
Transfer, without any obligation on the part of Sublandlord to dispute
Overlandlord’s refusal. Nothing contained herein shall be deemed to limit or
amend the rights of Overlandlord under Section 6.1.6 of the Overlease. Any
attempt by Subtenant to Transfer the Sublet Premises or the Sublease without the
prior written consent of both Sublandlord and Overlandlord shall be void. No
consent by the Sublandlord pursuant to this Section shall be deemed a waiver of
the obligation to obtain the Sublandlord’s consent to a Transfer on any
subsequent occasion; no waiver of the foregoing restrictions or any portion
thereof to a Transfer shall constitute a waiver or consent in any other
instance; and Subtenant shall remain at all times primarily liable for the
performance and payment of all terms, conditions, covenants and agreements
contained herein.

17. Representations and Warranties.

Sublandlord represents and warrants to Subtenant as follows as of the date of
execution and delivery of this Sublease: (i) to Subtenant’s knowledge, the
Overlease is in full force and effect in accordance with, and subject to, all of
the terms, covenants, conditions and agreements contained therein; (ii) the
Overlease has not been modified, amended or supplemented except as set forth on
Exhibit B; (iii) Sublandlord has not received any notice of any default by the
Sublandlord under the Overlease, which default remains uncured, and is not aware
of, any material default by the Sublandlord under the Overlease, which default
remains uncured; (iv) Sublandlord holds the entire tenant’s interest in the
Sublet Premises under the Overlease free and clear of any liens, claims,
mortgages, charges or encumbrances, subleases and occupancies (other than this
Sublease and the Overlease), other than matters to which the tenancy of the
Sublandlord, as tenant under the Overlease, is or may be subordinate; and
(v) subject to receipt of approval of Overlandlord to this Sublease, Sublandlord
has full right, power and authority to enter into this Sublease.

(c) Each party acknowledges and agrees that it has not received or been offered
any illegal bribe, kickback, payment, gift or thing of value from any employee,
agent or representative of the other party in connection with this Sublease,
other than reasonable gifts and entertainment provided in the ordinary course of
business. Each party will promptly notify the other party if it offers or
receives any such improper payment or transfer in connection with this Sublease.

18. Notice. Any and all communications delivered hereunder shall be in writing
and delivered or served in accordance with Article 14.5 of the Overlease
addressed as follows: if to Overlandlord: as provided in the Overlease; if to
Sublandlord, at the Premises, to the attention of Jonathan Moulton, General
Counsel; and if to Subtenant, at the Sublet Premises, to the attention

 

8



--------------------------------------------------------------------------------

of Chief Legal Officer, or to such other address and attention as any of the
above shall notify the others in writing.

19. Default. In the event of a default by Subtenant in the full and timely
performance of its obligations under the Sublease, including, without
limitation, its obligation to pay Base Rent or Additional Rent, Sublandlord
shall have all of the rights and remedies available to “Landlord” under the
Overlease as though Sublandlord were “Landlord” and Subtenant were “Tenant”,
including without limitation the rights and remedies set forth in Sections 9.1
and 9.2 of the Overlease. The foregoing shall survive the expiration or early
termination of this Sublease.

20. Successors and Assigns. This Sublease and everything herein contained shall
extend to and bind and inure to the benefit of the Sublandlord and its
successors and assigns and the Subtenant and its permitted successors and
assigns. No rights shall inure to the benefit of any assignee, subtenant or
occupant unless the provisions of Section 6.1.6 of the Overlease and Section 16
of this Sublease are complied with.

21. Miscellaneous. Neither Sublandlord nor any agent or representative of
Sublandlord has made or is making, and Subtenant in executing and delivering
this Sublease is not relying upon, any warranties, representations, promises or
statements whatsoever, except to the extent expressly set forth in this
Sublease. All understandings and agreements regarding the subject of this
Sublease, if any, heretofore had between the parties are merged into this
Sublease, which alone fully and completely expresses the agreement of the
parties. No surrender of possession of the Sublet Premises or of any part
thereof or of any remainder of the term of this Sublease shall release Subtenant
from any of its obligations hereunder unless accepted by Sublandlord in writing.
Failure by either party in any instance to insist upon the strict performance of
any one or more of the obligations of the other party under this Sublease, or to
exercise any election herein contained, or acceptance of payment of any kind
with knowledge of a default by the other party, shall in no manner be or be
deemed to be a waiver by such party of any defaults or breaches hereunder or of
any of its rights and remedies by reason of such defaults or breaches, or a
waiver or relinquishment for the future of the requirement of strict performance
of any and all of the defaulting party’s obligations hereunder. The receipt and
retention by Sublandlord of Base Rent or additional rent from anyone other than
Subtenant shall not be deemed a waiver of the breach by Subtenant of any
covenant, agreement, term or provision of this Sublease, or as the acceptance of
such other person as a tenant, or as a release of Subtenant from the covenants,
agreements, terms, provisions and conditions herein contained. The receipt and
retention by Sublandlord of Base Rent or additional rent with knowledge of the
breach of any covenant, agreement, term, provision or condition herein contained
shall not be deemed a waiver of such breach. This Sublease shall be governed by,
and construed in accordance with the laws of The Commonwealth of Massachusetts.
All of the terms and provisions of this Sublease shall be binding upon and inure
to the benefit of the parties hereto and their respective permitted successors
and assigns. This Sublease may not be amended, modified or terminated, in whole
or in part, nor may any of the provisions be waived, except by a written
instrument executed by the party against whom enforcement of such amendment,
modification, termination or waiver is sought. This Sublease may be executed in
any number of counterparts, each of which counterparts shall be deemed to be an
original, and all of which together shall constitute one and the same
instrument.

 

9



--------------------------------------------------------------------------------

22. Quiet Enjoyment. So long as Subtenant is not in default under this Sublease,
its quiet enjoyment of the Sublet Premises shall not be disturbed or interfered
with by Sublandlord or anyone claiming by, through or under Sublandlord.

23. Overlandlord’s Consent. It is hereby acknowledged by Sublandlord and
Subtenant that Overlandlord’s consent to this Sublease shall not create any
contractual liability or duty on the part of Overlandlord or its agent to the
Subtenant, and shall not in any manner increase, decrease or otherwise affect
the rights and obligations of Overlandlord and Sublandlord, as the lessee under
the Overlease, with respect to the Sublet Premises.

24. Sublandlord’s Consent. Whenever Sublandlord’s consent is required under this
Sublease, Sublandlord’s rejection of a request made by Subtenant shall not
deemed unreasonable, in any case, if such rejection is based on Overlandlord’s
rejection of such request.

25. Brokers. Sublandlord and Subtenant each hereby represent and warrant that it
has not dealt with any broker other than Avison Young and Jones Long LaSalle in
connection with this Sublease for the Sublet Premises. Each party shall hold the
other party harmless from and against all claims for brokerage commissions,
finder’s fees, or other compensation made by any other agent, broker, salesman
or finder as a consequence of said party’s actions or dealings with any such
agent, broker, salesman, or finder.

26. Termination of Overlease. In the event of a default under the Overlease by
Sublandlord that results in the termination of the Overlease, Subtenant shall,
at the option of Overlandlord, provided in writing to Subtenant (to the extent
required by the Overlease), attorn to and recognize Overlandlord as Sublandlord
hereunder and shall, promptly upon Overlandlord’s written request, execute and
deliver all instruments necessary or appropriate to confirm such attornment and
recognition.

27. No Offset; Independent Covenants; Waiver. Base Rent and Additional Rent
(collectively, “Rent”) shall be paid without notice or demand, and without
setoff, counterclaim, defense, abatement, suspension, deferment, reduction or
deduction, except as expressly provided herein. Subtenant waives all rights
(i) to any abatement, suspension, deferment, reduction or deduction of or from
Rent, except to the extent otherwise expressly set forth herein, and (ii) to
quit, terminate or surrender this Sublease or the Sublet Premises or any part
thereof, except as expressly provided herein. SUBLESSEE HEREBY ACKNOWLEDGES AND
AGREES THAT THE OBLIGATIONS OF SUBLESSEE HEREUNDER SHALL BE SEPARATE AND
INDEPENDENT COVENANTS AND AGREEMENTS, THAT RENT SHALL CONTINUE TO BE PAYABLE IN
ALL EVENTS AND THAT THE OBLIGATIONS OF SUBLESSEE HEREUNDER SHALL CONTINUE
UNAFFECTED, UNLESS THE REQUIREMENT TO PAY OR PERFORM THE SAME SHALL HAVE BEEN
TERMINATED PURSUANT TO AN EXPRESS PROVISION OF THIS SUBOVERLEASE.

28. ANTI-TERRORISM REPRESENTATIONS.

Each party represents and warrants to the other party that:

 

10



--------------------------------------------------------------------------------

(a) It is not, and shall not during the Term become, a person or entity with
whom the other party is restricted from doing business under the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, H.R. 3162, Public Law 107-56 (commonly known as
the “USA Patriot Act”) and Executive Order Number 13224 on Terrorism Financing,
effective September 24, 2001 and regulations promulgated pursuant thereto,
including, without limitation, persons and entities named on the Office of
Foreign Asset Control Specially Designated Nationals and Blocked Persons List
(collectively, “Prohibited Persons”); and

(b) it is not currently conducting any business or engaged in any transactions
or dealings, or otherwise associated with, any Prohibited Persons in connection
with the use or occupancy of the Sublet Premises; and

(c) it will not in the future during the Term engage in any transactions or
dealings, or be otherwise associated with, any Prohibited Persons in connection
with the use or occupancy of the Sublet Premises.

29. Parking. To the extent available to Sublandlord under Section 2.1 of the
Overlease, Sublandlord shall make available to Subtenant use thirty-six
(36) non-reserved parking spaces at the Building and the covered garage, subject
to the terms and conditions of the Overlease relating to such parking spaces.

30. Furniture. Subtenant shall have, as appurtenant to the Sublet Premises, the
use during the Term of the furniture and equipment located in the Sublet
Premises as of the Term Commencement Date as more fully listed on Exhibit C
(collectively, the “Furniture”). Subtenant acknowledges that it has had the
opportunity to inspect the Furniture and shall accept the Furniture in its “as
is” condition of the Term Commencement Date.

Subtenant agrees to take all actions necessary or appropriate to ensure that the
Furniture shall be and remain personal property, and nothing in this Overlease
shall be constituted as conveying to Subtenant any interest in the Furniture
other than its interest as a Subtenant. Subtenant shall, at its expense, protect
and defend the interest of Sublandlord in the Furniture against all third party
claims; keep the Furniture free and clear of any mortgage, security interest,
pledge, lien, charge, claim, or other encumbrance (collectively, a “Lien”),
except any Lien arising solely through acts of Sublandlord. The Furniture shall
be used by Subtenant only at the Premises and in the ordinary conduct of its
business. In the event Subtenant elects at any time during the Term not to
utilize any of the Furniture, Subtenant shall notify Sublandlord in writing of
the items of furniture Tenant elects not to use and Subtenant shall be
responsible, at Subtenant’s sole cost and expense, for transporting the
Furniture it elects not to use to a storage location designated in writing by
Sublandlord. Subtenant shall, at its expense, maintain and replace the Furniture
so that it remains in the same condition as when delivered to Subtenant,
ordinary wear and tear from proper use excepted, and shall surrender the
Furniture in such condition upon the expiration or earlier termination of the
Term. In addition, Subtenant hereby assumes all other risks and liabilities,
including without limitation personal injury or death and property damage,
arising with respect to the Furniture (unless solely through Sublandlord’s gross
negligence or willful misconduct), howsoever arising, in connection with any
event occurring prior to such Furniture’s return in accordance herewith.
Subtenant hereby assumes liability for,

 

11



--------------------------------------------------------------------------------

and shall pay when due, all fees, taxes, and governmental charges (including
without limitation interest and penalties) of any nature imposed upon or in any
way relating to the Furniture. In addition, as Sublandlord is not the
manufacturer or vendor of the Furniture, it makes no other representation or
warranty, express or implied, as to any matter whatsoever, including without
limitation the design or condition of the Furniture, its merchantability,
durability, suitability or fitness for any particular purpose, the quality of
the material or workmanship of the Furniture, or the conformity of the Furniture
to the provisions or specifications of any purchase order relating thereto, and
Sublandlord hereby disclaims any and all such representations and warranties.

[Nothing Further on this Page; Signatures Follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublandlord and Subtenant have duly executed this Sublease,
as an instrument under seal, as of the day and year first above written.

 

SUBLANDLORD: ASCEND LEARNING, LLC By:

/s/ William J. Aliber

Name: William J. Aliber Title: CFO SUBTENANT: DEMANDWARE, INC. By:

/s/ Timothy Adams

Name: Timothy Adams Title: CFO

 

13



--------------------------------------------------------------------------------

EXHIBIT A

PLAN OF THE SUBLET PREMISES

 

14



--------------------------------------------------------------------------------

LOGO [g838302ex10_17pg015.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

OVERLEASE

 

15



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASE

This First Amendment to Lease (this “Amendment”) executed as of this 18th day of
March, 2011, by and between Burlington Office Park V Limited Partnership
(hereinafter referred to as “Landlord”) and Ascend Learning LLC (hereinafter
referred to as “Tenant”).

RECITALS

WHEREAS, by that certain Lease by and between Landlord and Tenant dated
January 27, 2011 (hereinafter referred to as the “Lease”), Landlord demised to
Tenant certain Premises consisting of approximately 55,166 rentable square feet
of tenant space comprising a portion of the existing building located on that
certain parcel of real property known and numbered as 5 Wall Street, Burlington,
Massachusetts and as more particularly described in the Lease; and

WHEREAS, Tenant has elected to lease an additional 19,473 rentable square feet
located adjacent to Tenant’s existing space on the second floor, specifically
such area described on Exhibit A hereto as the “Expansion Premises” (hereinafter
referred to as the “Additional Space”); and

WHEREAS, Landlord and Tenant desire to further amend the Lease to inter alia,
include the addition of the Additional Space in the definition of the Premises,
and to make certain other modifications to the Lease, as applicable.

AGREEMENT

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Landlord and Tenant hereby agree as follows:

1. Section 1.1 of the Lease is hereby amended (i) by deleting “55,166” in the
first line of the definition of “Rentable Floor Area of Tenant’s Space” and by
replacing the same with “74,639”; and (ii) by deleting “18,655 RSF on the fourth
(4th) floor” in the fifth line of the definition of “Rentable Floor Area of
Tenant’s Space” and by replacing the same with “38,128 RSF on the fourth
(4th) floor”; and (iii) by deleting the definition of “Fixed Rent” and by
replacing the same with the following:

 

Initial eight and one-half (8.5) months: $0
Months 8,5-12 (commencing the 9.5 month anniversary of the Commencement Date):



--------------------------------------------------------------------------------

$1,828,655.50/Year;

$152,387.96/Month $24.50/RSF

Year 2: $1,865,975.00/Year;

$155,497.92/ Month; $25.00/RSF

Year 3: $1,903,294.50/Year;

$158,607.87/ Month; $25.50/RSF

Year 4: $2,164,531.00/Year;

$180,377.58/ Month; $29.00/RSF

Year 5: $2,201,850.50/Year;

$183,487.54/ Month; $29.50/RSF

Year 6: $2,239,170.00/Year;

$186,597.50/ Month; $30.00/RSF

Year 7: $2,276,489.50/Year;

$189,707.46/ Month; $30.50/RSF

Year 8: $2,313,809.00/Year;

$192,817.42/ Month; $31.00/RSF

Year 9: $2,351,128.50/Year;

$195,927.37/ Month; $31.50/RSF

Year 10: $2,388,448.00/Year; $199,037.33/ Month; $32.00/RSF

2. Exhibit A of the Lease is hereby deleted in its entirety and replaced with
the Exhibit A attached to this Amendment.

3. For all purposes hereunder or elsewhere in the Lease, as amended herein, the
term “Premises” shall hereafter refer to the entire “Tenant’s Space” consisting
of approximately 74,639 rentable square feet.

4. The Additional Space shall be delivered to Tenant in accordance with the
provisions of Article III except that the parties hereby agree that the Tenant’s
Plans with respect to the Additional Space shall be delivered by Tenant to
Landlord by May 1, 2011 in order for the planned improvements of the Additional
Space to be substantially completed by September 1, 2011 (assuming a build out
consistent with the remainder of the Premises). In connection therewith, Tenant
shall be responsible for any and all costs

 

2



--------------------------------------------------------------------------------

of completing the improvements to the Additional Space in excess of Landlord’s
allowance equal to $35.00/RSF of the Additional Space, or an aggregate of
$681,555.00, which such costs above said allowance, if applicable, shall be paid
by Tenant within thirty (30) days of receipt of Landlord’s invoice therefor
following completion of such work (which such invoice shall contain such
reasonable documentation evidencing the completion of such work).
Notwithstanding any language to the contrary set forth in the Lease, in no event
shall the completion of the improvements within the Additional Space be a
condition for the commencement of the Term under the Lease (and the commencement
of the payment of Fixed Rent due pursuant to Section 1.1 of the Lease).

5. Tenant and Landlord warrant and represent that they have dealt with no
brokers in connection with this Amendment, except for Grubb & Ellis, and in the
event of any brokerage claims by any other broker against either pasty
predicated upon prior dealings with the other party, such other party agrees to
defend the same and indemnify and Landlord or Tenant as the case may be harmless
against any such claim.

6. This Amendment may be executed in two (2) or more counterparts, each of which
shall be an original but such counterparts together shall constitute one (1) and
the same instrument notwithstanding that both Landlord and Tenant are not
signatories to the same counterpart. The parties agree that facsimile copies of
this Amendment, bearing their respective signatures, shall be enforceable as
originals.

7. This Amendment shall be binding on and inure to the benefit of the subsequent
assignees of Landlord and Tenant.

8. All capitalized terms as used herein, but not defined herein, shall have the
same meaning ascribed to them in the Lease.

9. Except as amended by this Amendment, all other terms, conditions, covenants
and provisions as appear in the Lease are hereby ratified and confirmed and
shall remain unchanged.

Balance of this page intentionally left blank

 

3



--------------------------------------------------------------------------------

EXECUTED as of the day and year first written above.

 

LANDLORD: BURLINGTON OFFICE PARK V LIMITED PARTNERSHIP BY: THE GUTIERREZ
COMPANY, ITS GENERAL PARTNER By:

/s/ Arthur J. Gutierrez, Jr.

Arthur J. Gutierrez, Jr, President TENANT: ASCEND LEARNING LLC By:

/s/ Ruth Siporin

Name:

Ruth Siporin

Its:

Controller + Treasurer

Hereunto Duly Authorized

 

4



--------------------------------------------------------------------------------

EXHIBIT “A”

(Plan of Premises)

To be attached

 

5



--------------------------------------------------------------------------------

LOGO [g838302ex10_17pg022.jpg]



--------------------------------------------------------------------------------

LEASE

Between

Burlington Office Park V Limited Partnership

and

Ascend Learning LLC

for

55,166 Rentable Square Feet

within Five Wall Street

Burlington, Massachusetts



--------------------------------------------------------------------------------

INDEX

 

ARTICLE 1 – REFERENCE DATA   1    1.1

Subject Referred To

  1    1.2

Exhibits

  4    ARTICLE 2 – PREMISES AND TERM:   4    2.1

Premises

  4    2.2

Term

  6    ARTICLE 3 – CONSTRUCTION:   6    3.1

Initial Construction

  6    3.2

Preparation of Premises for Occupancy

  9    3.3

General Provisions Applicable to Construction

  10    3.4

Representatives

  11    3.5

Arbitration by Architects

  11    3.6

Warranty of Tenant’s Work

  11    ARTICLE 4 – RENT:   12    4.1

Rent

  12    4.2

Operating Cost Escalation

  12    4.3

Payments

  20    ARTICLE 5 – LANDLORD’S COVENANTS:   20    5.1

Landlord’s Covenants during the Term

  20    5.2

Interruptions

  23    ARTICLE 6 – TENANTS COVENANTS:   24    6.1

Tenant’s Covenants during the Term

  24    ARTICLE 7 – CASUALTY AND TAKING:   33    7.1

Casualty and Taking

  33    7.2

Reservation of Award

  33    7.3

Additional Casualty Provisions

  34   



--------------------------------------------------------------------------------

INDEX

(Continued)

 

ARTICLE 8 – RIGHTS OF MORTGAGEE:   35    8.1

Priority of Lease

  35    8.2

Limitation on Mortgagee’s Liability

  35    8.3

Mortgagee’s Election

  36    8.4

No Prepayment or Modification, etc.

  36    8.5

No Release or Termination

  36    8.6

Continuing Offer

  36    ARTICLE 9 – DEFAULT:   37    9.1

Events of Default

  37    9.2

Tenant’s Obligations After Termination

  37    9.3

Events of Default by Landlord

  39    ARTICLE 10 – MISCELLANEOUS:   39    10.1

Titles

  39    10.2

Notice of Lease

  40    10.3

Relocation

  40    10.4

Notices from One Party to the Other

  40    10.5

Bind and Inure

  40    10.6

No Surrender

  40    10.7

No Waiver, etc.

  41    10.8

No Accord and Satisfaction

  41    10.9

Cumulative Remedies

  41    10.10

Partial Invalidity

  41    10.11

Landlord’s Right to Cure

  41    10.12

Estoppel Certificate

  42    10.13

Waiver of Subrogation

  42    10.14

Brokerage

  42    10.15

Covenants Independent

  43    10.16

Access

  43    10.17

Entire Agreement

  43    10.18

Governing Law

  43    10.19

Additional Representations

  43    ARTICLE 11 – SECURITY:   44   

 

i



--------------------------------------------------------------------------------

Date of Lease Execution: January 27, 2011

REFERENCE DATA

 

1.1 SUBJECTS REFERRED TO:

Each reference in this Lease to any of the following subjects shall incorporate
the data stated for that subject in this Section 1.1.

 

Landlord: Burlington Office Park V Limited Partnership Managing Agent: The
Gutierrez Company Landlord’s and Managing Agent’s Address:

Burlington Office Park

One Wall Street

Burlington, Massachusetts 01803

Landlord’s Representatives:

Arthur J. Gutierrez, Jr., President

Douglas L. Fainelli, Vice President of Operations

Tenant: Ascend Learning LLC, a Delaware corporation Tenant’s Address (for
Notice & Billing):

Prior to Lease occupancy:

40 Tall Pine Drive

Sudbury, MA 01776

Attn: Ruth Siporin, Treasurer and Controller

 

Following occupancy:

Five Wall Street

Burlington, Massachusetts 01803

Attention: Ruth Siporin, Treasurer and Controller

Tenant’s Representative: Ruth Siporin, Treasurer and Controller Building: Five
Wall Street, Burlington, Massachusetts Floor(s): Third and Fourth (3rd and 4th)
Floors Rentable Floor Area of Tenant’s Space: 55,166 Rentable Square Feet (RSF)
located on the third and fourth floors of the Building, specifically consisting
of

 

1



--------------------------------------------------------------------------------

approximately 36,511 RSF on the third (3rd) floor and approximately 18,655 RSF
on the fourth (4th) floor. Total Rentable Floor Area of the Building: 181,680
Square Feet Scheduled Term Commencement Date: July 1, 2011 Outside Delivery
Date: Per Section 3.2 Term Expiration Date: Ten (10) years following the
Commencement Date determined in accordance -with Section 3.2, subject to
extension in accordance with Exhibit “F” or subject to earlier termination in
accordance with the applicable provisions of this Lease.

Fixed Rent

(Exclusive of Tenant Electricity):

 

Initial eight and one-half (8.5) months: $0

 

Months 8.5-12 (commencing the 9.5 month anniversary of the Commencement Date)

 

$1,351,567.00/Year; $112,630.58/Month $24.50/RSF

 

Year 2: $1,379,150.00/Year; $114,929.17/ Month; $25.00/RSF

 

Year 3: $1,406,733.00/Year; $117,227.75/ Month; $25.50/RSF

 

Year 4: $1,599,814.00/Year; $133,317.83/ Month; $29.00/RSF

 

Year 5: $1,627,397.00/Year; $135,616.42/ Month; $29.50/RSF

 

Year 6: $1,654,980.00/Year; $137,915.00/ Month; $30.00/RSF

 

Year 7: $1,682,563.00/Year; $140,213.58/ Month; $30.50/RSF

 

Year 8: $1,710,146.00/Year; $142,512.17/ Month; $31.00/RSF

 

2



--------------------------------------------------------------------------------

Year 9: $1,737,729.00/Year; $144,810.75/ Month; $31.50/RSF

 

Year 10: $1,765,312.00/Year; $147,109.33/ Month; $32.00/RSF

Base Operating Costs (for the Building): Landlord’s Operating Costs (as defined
in Section 4.2) for the Calendar Year ending December 31, 2011 (except that the
real estate taxes component of Base Operating Costs shall be equal to the real
estate taxes for fiscal tax year ending June 30, 2012). Estimated Cost of
Electrical Service to Tenant’s Space (Excluded from Fixed Rent): $1.35/RSF -
payable by Tenant pursuant to Exhibit “D”, Paragraph IX First Fiscal Year for
Tenant’s Paying Operating Costs Escalation: Calendar Year Ending December 31,
2012 Security: See Article 11 Guarantor: Not Applicable Permitted Uses: General
Office Use and other lawful uses that are ancillary and accessory thereto Real
Estate Broker(s): Grubb & Ellis Company

Public Liability Insurance –

Bodily Injury and Property Damage:

Each Occurrence: $1,000,000

            Aggregate: $2,000,000

Special Provisions:

Rental Abatement — See Section 1.1

Option to Extend (per Exhibit “F”)

Right of First Offer (Per Exhibit “I”)

Right of First Refusal (per Exhibit “N”)

 

3



--------------------------------------------------------------------------------

1.2 EXHIBITS

The Exhibits listed below in this Section are incorporated in this Lease by
reference and are to be construed as part of this Lease:

 

EXHIBIT A Plan Showing Tenant’s Space EXHIBIT B Plan Showing Location of
Exterior Building Sign EXHIBIT C Plans and Specifications of Tenant’s Work
EXHIBIT D Landlord’s Services EXHIBIT E Rules and Regulations EXHIBIT F Option
to Extend EXHIBIT G Form of Notice of Lease EXHIBIT H Definition of Market Rent
EXHIBIT I Right of First Offer EXHIBIT J Form of SNDA EXHIBIT K Form of Estoppel
Certificate EXHIBIT L Form of Change Order EXHIBIT M Form of Letter of Credit
EXHIBIT N Right of First Refusal

ARTICLE 2

PREMISES AND TERM

 

2.1 PREMISES

Subject to and with the benefit of the provisions of this Lease, Landlord hereby
leases to Tenant and Tenant leases from Landlord, Tenant’s Space in the
Building, excluding without limitation the floor slab, demising walls and
perimeter walls and exterior windows (except the inner surfaces of each
thereof), the common facilities area, common stairwells, shafts, ducts and
conduits passing through the Premises and building systems and building service
fixtures and equipment serving exclusively or in common other parts of the
Building. Tenant’s Space with such exclusions, but with such appurtenances as
hereinafter provided, is hereinafter collectively referred to as the “Premises”.

Tenant shall have, as appurtenant to the Premises, the right to use in common
with others entitled thereto, subject to reasonable rules of general
applicability to tenants of the Building from time to time made by Landlord of
which Tenant is given notice: (a) the common areas and facilities included in
the Building or on the parcel of land on which the Building is located (“the
Lot”), including, without limitation, a fitness center, locker rooms and a cafe
located within the Building, and the common areas and facilities included within
Burlington Office Park I (the “Park”), and all means of access to and from the
Building to the common areas and facilities, including without limitation the
service, loading and parking areas allocable to the Building (i.e., Tenant shall
be entitled to up to 3.2 per 1,000 RSF non-reserved parking spaces and five
(5) “reserved” spaces located in the covered garage located on the Lot (in such
location of the garage as agreed to by Landlord and Tenant), all without
additional compensation from Tenant), all

 

4



--------------------------------------------------------------------------------

sidewalks, roads, driveways and the like, to the extent all of the foregoing are
from time to time designated by Landlord; and (b) the Building service fixtures
and equipment and the common mechanical or electrical closets and shafts, ducts
and conduits serving the Premises. Landlord represents and warrants that the
parking ratio available for the Building is 3.8 parking spaces per 1,000 RSF and
that in the event that any excess spaces above that ratio provided to other
tenants of the Building as of the date of this Lease are no longer provided to
such tenant, Tenant shall have the right to use such spaces, up to a total
allocation of 3.8 spaces per 1,000 RSF.

Landlord reserves the right from time to time, without unreasonable interference
with Tenant’s use (a) to install, repair, replace, use, maintain and relocate
for service to the Premises and to other parts of the Building or either,
building service fixtures and equipment wherever located in the Building, and
(b) to alter or relocate any other common area or facility, provided that
substitutions are substantially equivalent or better. Landlord’s exercise of the
foregoing rights shall not materially increase Tenant’s obligations or diminish
Tenant’s rights hereunder, or materially interfere with Tenant’s parking rights.

Subject to the provisions hereinafter provided, Tenant shall have the
appurtenant right, at no additional charge, to place dedicated equipment,
including without limitation, a dedicated emergency generator and any other
associated equipment, wiring, shaft space, etc. required in connection therewith
and to all Codes (as hereinafter defined) on the roof of the Building or
adjacent to the loading dock as agreed to by the parties, at Tenant’s sole cost
and expense. The cost of all of such equipment, including any generator and
concrete pad associated equipment (as applicable), and installation thereof,
shall be borne by Tenant. The size, the type of equipment and the precise
location of the installation shall be pre-approved by Landlord, which such
approval shall not be unreasonably withheld, conditioned or delayed by Landlord.
All installations shall be in accordance with sound construction practices, and
in accordance with all applicable Codes, and in a good and workmanlike manner,
and shall not materially interfere with other tenants of the Building or Park or
decrease the number of parking spaces on the Lot. The cost of any environmental
review of the proposed equipment, if reasonably required, shall be at Tenant’s
expense. Tenant shall be required to maintain the same at its sole cost in
accordance with best industry standards, and Landlord’s agent shall, if
reasonably practicable, accompany Tenant and/or any agent of Tenant when making
necessary repairs to such equipment. Tenant agrees to maintain insurance on such
equipment so installed by Tenant hereunder, including the generator (as
applicable), and to name Landlord as an additional insured thereon. Evidence of
such insurance shall be provided to Landlord on or prior to the Commencement
Date (or installation thereof, if later).

Tenant shall indemnify, defend and hold Landlord harmless from and against any
and all liability or loss arising (except as a result of the negligence or
willful misconduct of Landlord, its agents, employees or contractors) from or
out of the use or removal of such equipment so installed by Tenant hereunder,
including the generator (as applicable) and any other associated equipment. Upon
expiration of the Term, Tenant shall be responsible for the removal of the same
and for repairing any damage caused therefrom. These provisions shall survive
the expiration or earlier termination of this Lease.

 

5



--------------------------------------------------------------------------------

Landlord shall at all times during the Term maintain a full-service cafeteria
and fitness center (including showers) within the Building in a first class
condition comparable to the existing cafeteria and fitness center (including
showers) existing as of the Term Commencement Date, so long as Tenant is
occupying the Premises.

 

2.2 TERM

To have and to hold for a period (the “Term”) commencing when the Premises are
deemed Ready for Occupancy as provided in Section 3.2 (said date being hereafter
referred to as the “Commencement Date”), and continuing until the Term
Expiration Date, unless sooner terminated as provided in Section 3.2,
Section 7.1, Article 9, or extended as provided in Exhibit “F”.

ARTICLE 3

CONSTRUCTION

 

3.1 INITIAL CONSTRUCTION

Landlord shall, at its sole cost and expense, cause certain leasehold
improvements to be substantially completed in the Premises in accordance with
the final approved plans and specifications prepared by Tenant’s architect and
approved by Landlord as hereinafter provided, which preliminary plans and
specifications are attached hereto as Exhibit “C” and made a part hereof (the
“Tenant’s Work”; the Tenant’s Work shall be referred herein at times as the
“Landlord’s Work”) prior to the Scheduled Term Commencement Date set forth In
Section 1.1 hereof. All of the work shall be performed by Landlord’s general
contractor, Gutierrez Construction Co., Inc. (“GCCI”) utilizing its standard
building materials and finishes for the Building, which are consistent with
industry standard for a Class A building and the consistent with the level of
materials used in the spaces currently occupied by One Communications and
Demandware, except as otherwise may be provided in Exhibit “C” and the approved
Tenant Plans. In connection therewith, Landlord agrees to provide preliminary
space planning at no additional cost to Tenant, as depicted in Exhibit “C”.

Tenant shall, at Tenant’s sole cost and expense, prepare and deliver to Landlord
final architectural plans and associated specifications (excluding mechanical,
electrical and plumbing) for the Tenant’s Work incorporating said preliminary
plans and specifications attached hereto at Exhibit “C” (collectively, the
“Tenant’s Plans”) for the planned improvements of the Premises by March I, 2011.
Tenant shall provide a pre-purchase specification and plan for all long lead
items, greater than an 8 week lead time by February 15, 2011. Such items may
include specialty HVAC, specialty electrical, lighting, flooring and doors and
hardware. Tenant shall permit Landlord to review and provide input during the
preparation of Tenant’s Plans and shall provide Landlord with preliminary plans
and specifications as they are made available to Tenant by its architect. Upon
receipt, Landlord shall have ten (10) days to comment upon the Tenant’s Plans

 

6



--------------------------------------------------------------------------------

and shall be deemed approved in the event that Landlord fails to respond within
such ten (10) day period. Landlord and Tenant shall use good faith, diligent
efforts to agree on the Tenant’s Plans in a timely manner.

In reaching such agreement, Landlord and Tenant shall each approve portions of
Tenant’s Plans that are acceptable and shall note their respective objections to
the portions that are unacceptable to each of them so as to enable Landlord to
continue construction and order materials in a timely manner. Landlord will not
approve Tenant’s Plans (or changes to Tenant’s Plans) which involve any
non-standard office construction, alterations or additions requiring unusual
expense to readapt the Premises to normal office use on the Term Expiration
Date, unless Tenant first gives assurances acceptable to Landlord that such
re-adaptation shall be made prior to such termination without expense to
Landlord. All revisions and modifications to the Tenant’s Plans shall be made
promptly by Tenant and revised sets of Tenant’s Plans shall be forthwith
furnished to Landlord upon Tenant’s receipt thereof, Landlord hereby agreeing to
inform Tenant during the plan approval process and, in any event, prior to the
installation thereof, of any such items that may require unusual expense to
readapt the Premises as aforesaid. All revisions and modifications to the
Tenant’s Plans shall be made promptly by Tenant and revised sets of Tenant’s
Plans shall be forthwith furnished to Landlord upon Tenant’s receipt thereof.
Landlord and Tenant hereby further agree to acknowledge in writing when final
approval by Landlord and Tenant of Tenant’s Plans has occurred. No changes or
modifications to Tenant’s Plans being constructed by Landlord pursuant thereto
shall be made without Tenant’s and Landlord’s prior consent, such consent not to
be unreasonably withheld or delayed by Tenant or Landlord, as applicable.

Landlord shall cause the Premises to be completed in accordance with Tenant’s
Plans. After final approval of Tenant’s Plans by Landlord and Tenant, the Tenant
may request changes to Tenant’s Work by altering, adding to, or deducting from
Tenant’s Work as set forth in the agreed form of Tenant’s Plans (each such
requested change shall be submitted pursuant to the form of Change Order
attached hereto as Exhibit “L” and shall be referred to herein as a “Change
Order”). A Change Order requested by Tenant in Tenant’s Work may also
necessitate an adjustment in the Scheduled Term Commencement Date and may result
in Tenant Delay Days (as hereinafter defined), in accordance with and subject to
the terms and conditions set forth below. Landlord shall notify Tenant in
writing of the cost of the Change Order (and effect on the Cost of Tenant’s
Work) and if such requested Change Order shall result in Tenant Alteration Delay
Days, and therefore an adjustment in the Scheduled Term Commencement Date.
Tenant shall have three (3) business days to accept such Change Order (and the
resulting cost and timing changes as set forth in Landlord’s notice) or to
withdraw the requested Change Order. Failure by Tenant to respond within such
three (3) business days shall be deemed a rejection of the Change Order. In
addition, Landlord agrees to provide Tenant, upon Tenant’s request, with
sufficient itemization and back-up documentation to facilitate analysis and to
confirm the cost of any such changes in the Tenant’s Work initiated by Tenant.
Tenant shall pay to Landlord fifty percent (50%) of the actual Cost of Change
Order(s), less credits for any Tenant’s Work deleted, but including a
contractor’s fee of five percent (5%) and overhead of five percent (5%) of the
aggregate costs, within fourteen (14) business days of receipt of Landlord’s
invoice therefor, with any remaining amount to be delivered to Landlord within
thirty (30) days after receipt of a

 

7



--------------------------------------------------------------------------------

final accounting from Landlord following delivery of the Premises and completion
of the Punch List Items.

In the event that Tenant approves a Change Order which would, due to materials
or equipment having long delivery times or due to resulting sequencing delays,
and notwithstanding Landlord’s diligent efforts, result in a delay in the
Scheduled Term Commencement Date, then a Tenant Delay shall be deemed to have
occurred for the number of days equal to the actual number of days (the “Tenant
Alteration Delay Days”) as certified by Landlord and its architect, and agreed
to by Tenant and Tenant’s architect, by which the Scheduled Term Commencement
Date would be delayed by such alterations or additions, giving due consideration
to Landlord’s obligation to use diligent efforts to accelerate construction to
make up for lost time due to delays. Landlord agrees to provide Tenant with
written notice of such determination at the time it submits the Change Order to
Tenant for approval, such notice to include reasonable detail describing the
cause of the delay and the number of Tenant Alteration Delay Days as certified
by Landlord and its architect. Should Tenant disagree with the calculation of
Tenant Alteration Delay Days as hereinabove determined, then such disagreement
shall be resolved pursuant to the provisions of Section 3.5 hereof.

All Tenant improvements, changes and additions comprising the Tenant’s Work
shall be part of the Premises and shall remain therein at the end of the Term,
and Tenant shall have no obligation to restore the Tenant’s Work Premises at the
end of the Term or earlier expiration thereof, except for Tenant’s business
fixtures, equipment and personal property, all of which fixtures, equipment,
furniture and personal property shall remain the property of the Tenant and
shall be removed at the expiration of the Term; and such other items shall be
removed or left as the Landlord and Tenant agree in writing at the time of
Landlord’s approval of the Tenant’s Plans as hereinafter provided. Tenant agrees
to repair, at its sole cost and expense, any damage to the Premises caused by
any such removal by Tenant in accordance with this paragraph and Section 6.1.2
hereof, subject to Section 10.13.

Tenant (including its contractors, agents or employees) shall have access to the
Premises, from time to time prior to the Scheduled Term Commencement Date, so as
to prepare the Premises for occupancy by Tenant (including for telephone/data,
security and furniture installations), provided that (i) Tenant’s contractors,
agents or employees work in a harmonious labor relationship with Landlord’s
general contractor; (ii) reasonable prior notice is given to Landlord specifying
the work to be done, and (iii) no work, as reasonably determined by Landlord,
shall be done or fixtures or equipment installed by Tenant in such manner as to
materially interfere with the completion of the work being done by or for
Landlord in the Premises or the Building. During any such early access period,
no Fixed Rent or additional rent or other charges shall accrue or be payable,
but otherwise the performance of any such work by Tenant shall be subject to all
the terms, covenants and conditions contained in this Lease.

In connection with the initial construction and delivery of the Premises to
Tenant, Landlord agrees to provide Tenant with an allowance of up to $6.00/RSF
to be used for Tenant’s furniture, fixtures and equipment. Such allowance shall
be paid by Landlord to Tenant (or its vendor or contractor, as applicable)
within fourteen (14) days of Landlord’s receipt of an invoice therefor, which
such invoice shall contain such reasonable documentation as may reasonably be

 

8



--------------------------------------------------------------------------------

requested by Landlord. In addition, Exhibit C designates certain “Tenant Change
Items” which Tenant shall have the right, exercisable by a written notice to
Landlord given prior to February 15, 2011, to accept or reject. In the event
that any such items are accepted by Tenant, then Tenant shall reimburse Landlord
said costs allocable to such accepted item (as described on said Exhibit C)
within fourteen (14) business days of receipt of Landlord’s invoice therefor.

At Tenant’s election, exercisable by giving Landlord written notice on or before
December 31, 2011, Landlord shall provide an additional allowance of up to
$5.00/RSF to be used for tenant improvements, tel/data, security, furniture,
fixtures or equipment, which such allowance-shall be amortized over the Term at
an annual rate of seven percent (7%) per annum, In the event that Tenant elects
to receive such additional allowance, then Landlord and Tenant shall enter into
a mutually agreeable amendment to this Lease modifying the Fixed Rent set forth
in Section 1.1 hereof.

 

3.2 PREPARATION OF PREMISES FOR OCCUPANCY

Landlord agrees to have the Premises Ready for Occupancy (as hereinafter
defined) on or before the Scheduled Term Commencement Date which such date
shall, however, be extended for a period equal to that of any delays due to
governmental regulations (excluding typical periods for obtaining permits and
approvals for the Landlord’s Work), unusual scarcity of or inability to obtain
labor or materials, labor difficulties not specifically related to Landlord or
GCCI), casualty or other causes reasonably beyond Landlord’s control (each, a
“Force Majeure Delay”), or any Tenant Delay (as hereinafter defined), provided
that such extension shall only be available to the extent that Landlord promptly
notifies Tenant of the occurrence of any Force Majeure Delay or Tenant Delay.
For purposes of this Lease, a “Tenant Delay” shall mean any one of the
following: (i) Tenant Alteration Delay Days; (ii) Tenant’s failure to supply
information as reasonably requested by Landlord within the time periods
specified herein (or if no time period is specified, within five (5) business
days of request) in order to complete construction in a timely manner,
(iii) Tenant’s failure to deliver the Tenant’s Plans (or modifications or said
long lead item information) within the time periods specified herein, or (iv) a
written request of Tenant to stop work. The Premises shall be deemed ready for
occupancy (“Ready for Occupancy”) on the date on which all of the following have
occurred: (x) the Landlord’s Work is completed in compliance with the approved
Tenant Plans therefor, as certified in good faith by Landlord’s architect,
except for punch list items relating to Tenant’s Work which do not exceed five
percent of the total costs of Landlord’s Work and do not interfere with Tenant’s
use of the Premises for its operation (“Punch List Items”), and Landlord has
obtained a Certificate of Occupancy (which, if temporary, shall be only subject
to agreed upon Punch List Items and any items of work for which Tenant is
responsible hereunder) for the Premises and has provided Tenant with a copy
thereof; provided, however, that if Landlord is unable to complete construction
(other than Punch List Items) by the Scheduled Term Commencement Date solely due
to any Tenant Delay, then notwithstanding any language to the contrary set forth
herein and solely for purposes of determining the Commencement Date (and
subsequent time periods, and/or actions that are triggered by the occurrence of
the Commencement Date, as applicable), the Premises shall be deemed “Ready for
Occupancy” on

 

9



--------------------------------------------------------------------------------

the date the Premises would have been completed (other than Punch List Items),
but for a Tenant Delay, subject to Tenant’s right to dispute the same as
hereinafter provided, and it being agreed that such deemed occurrence shall not
relieve Landlord from the obligation to diligently pursue the Landlord’s Work to
completion; and (y) all approvals and permits from the appropriate governmental
authorities required for the legal occupancy of the Premises have been obtained.
Landlord shall complete all Punch List Items within thirty (30) days of the date
the Premises are Ready for Occupancy.

If the Premises are not deemed Ready for Occupancy on or before the Outside
Delivery Date (as defined below) for whatever reason, Tenant may (i) cancel this
Lease at any time thereafter while the Premises are not deemed Ready for
Occupancy by giving notice to Landlord of such cancellation which shall be
effective ten (10) days after such notice, unless within such ten (10) day
period Landlord delivers the Premises Ready for Occupancy as defined herein, in
which event such notice of cancellation shall be rendered null and void and of
no further force or effect, or (ii) to enforce Landlord’s covenants to construct
the Premises in accordance with the terms of this Lease, In the event Tenant
elects to enforce Landlord’s agreement to construct the Premises in accordance
with this Lease, Tenant shall also have the right to terminate this Lease if
Landlord fails to complete the Premises within the period of time set by any
court of competent jurisdiction for such work to be completed, or within such
additional period of time from the date of Landlord’s default as may be mutually
agreed to by Landlord and Tenant. In addition, if the Premises are not deemed
Ready for Occupancy on or before the later of August 1, 2011 or 30 days
following Scheduled Term Commencement for whatever reason other than a Force
Majeure Delay or Tenant Delay (the “Rent Credit Deadline”), then Tenant shall
receive a credit of one day of Fixed Rent for each day after the Rent Credit
Deadline until the Premises are Ready for Occupancy, but if such period exceeds
thirty (30) days, then such credit shall increase to two days of Fixed Rent for
each day thereafter until the Premises are Ready for Occupancy, such credits to
be applied when the Fixed Rent commences hereunder. The foregoing rights shall
be the Tenant’s sole remedy at law or in equity for Landlord’s failure to have
the Premises ready for occupancy as required hereunder.

For purposes hereof, the Outside Delivery Date shall be deemed to refer to that
certain date which is ninety (90) days following the Scheduled Term Commencement
Date

Landlord and Tenant agree to resolve any disputes under this Article 3 pursuant
to the provisions of Article 3.5 hereof, unless the parties agree otherwise.

 

3.3 GENERAL PROVISIONS APPLICABLE TO CONSTRUCTION

All construction work required or permitted by this Lease, whether by Landlord
or by Tenant, shall be done in a good and workmanlike manner and In compliance
with all applicable laws and all lawful ordinances, regulations and orders of
governmental authorities (hereafter collectively referred to as the “Codes”),
and the requirements of all insurers of the Building. Further, Landlord agrees
to ensure that, as of the Commencement Date, all base building systems (i.e.,
HVAC, plumbing, electrical, elevators, etc.) shall be in good order and repair.
Either party may inspect the work of the other at reasonable times and shall
promptly give written notice of

 

10



--------------------------------------------------------------------------------

observed defects, provided that any inspection or right to inspect is solely for
the benefit of the party having such right, and shall not constitute a
representation or warranty to the other party or create any liability with
respect to the party performing the inspection or having such right. Landlord’s
obligations under Section 3.1 shall be deemed to have been performed when the
Premises are deemed Ready for Occupancy except for Punch List Items.

 

3.4 REPRESENTATIVES

Each party authorizes the other to rely in connection with their respective
rights and obligations under this Article 3 upon approval and other actions on
the party’s behalf by Landlord’s Representative(s) in the case of Landlord or
Tenant’s Representative in the case of Tenant or by any person designated in
substitution or addition by notice to the party relying.

 

3.5 ARBITRATION BY ARCHITECTS

Whenever there is a disagreement between the parties with respect to
construction by Landlord of Tenant’s Work, such disagreement shall be
definitively determined by the following procedure: Each of Landlord and Tenant
shall appoint one (1) architect, such two (2) architects will then (within five
(5) business days of their appointment) appoint a third architect licensed in
the Commonwealth of Massachusetts with not less than ten (10) years experience.
Each architect shall establish within ten (10) days of their appointment the
matter in dispute. In case of any dispute with respect to dollar amounts or
lengths of time or dates such as the date of Substantial Completion, the dollar
amount or length of time or date shall be the average of the two (2) closest
determinations by the three (3) architects, with the determination of the
architect which was not closest to another architects’ determination excluded
from such calculation. In case of any dispute not involving dollar amounts or
lengths of time or dates (i.e. the approval of plans) the determination by at
least two (2) of the three (3) architects shall be required in order to resolve
the matter in dispute. Landlord and Tenant shall each bear the cost of the
architect selected by them respectively and shall share equally the cost of the
third architect. During such arbitration period, the parties agree to cooperate
with one another so as to proceed with construction and with their respective
obligations hereunder in a timely manner. Each determination under this
Section 3.5 shall be binding upon Landlord and Tenant.

 

3.6 WARRANTY OF TENANT’S WORK

Notwithstanding anything to the contrary contained in this Lease, Landlord
hereby warrants and guarantees that the Tenant’s Work shall be free from defects
in workmanship and materials for a period of one (1) year after the Commencement
Date (or such longer period as such work or materials may be under warranty).
Upon expiration of said one (1) year period, Landlord shall assign to Tenant any
and all warranties and guarantees with respect to Tenant’s Work and, to the
extent that any such warranties and guarantees are not assignable, Landlord
agrees to enforce the same for the benefit of Tenant, at Tenant’s sole cost and
expense. Tenant shall not be responsible to pay for any such warranties of less
than one (1) year duration or

 

11



--------------------------------------------------------------------------------

enforcement by Landlord against its own employees or against Gutierrez
Construction Co., Inc., or against any of its other affiliates (including their
respective employees). Landlord agrees to repair, at its sole cost and expense,
any latent defects in Landlord’s Work promptly after receipt of notice therefrom
from Tenant, provided that such notice from Tenant is received by Landlord
within the aforesaid one (1) year period. In connection therewith, Tenant shall
notify Landlord promptly after it becomes aware of any such latent defects. Any
repairs or replacements or alterations to Tenant’s Work (Including repairs due
to late defects) after said initial one (1) year period shall be chargeable to
Tenant in accordance with and subject to the provisions of Section 4.2 hereof.

ARTICLE 4

RENT

 

4.1 RENT

Tenant agrees to pay, without any offset or reduction whatever (except as
expressly set forth herein), Fixed Rent equal to 1/12th of the annual Fixed Rent
(i.e. the Monthly rent) set forth in Section 1.1 hereof in equal installments in
advance on the first day of each calendar month included in the Term; and for
any portion of a calendar month at the beginning or end of the Term, at the rate
payable for such portion in advance prorated based on the number of days of the
Term falling within such calendar month. The term “Rent” shall at all times be
used herein to mean Fixed Rent plus additional rent or other sums of money
payable under this Lease (including, without limitation, Section 4.2 hereof and
electricity pursuant to Exhibit “D”, Paragraph IX of Exhibit “D”).

 

4.2 OPERATING COST ESCALATION

With respect to the First Fiscal Year for Tenant’s Paying Operating Cost
Escalation, or fraction thereof, and any Fiscal Year or fraction thereafter,
Tenant shall pay to Landlord, as additional rent, Tenant’s share of the
Operating Cost Escalation (as defined below), if any, on or before the thirtieth
(30th) day following receipt by Tenant of Landlord’s Statement (as defined
below). Within ninety (90) days after the end of each Fiscal Year ending during
the Term and after Lease termination, Landlord shall render a statement
(“Landlord’s Statement”) in reasonable detail and according to usual accounting
practices certified by Landlord and showing for the preceding Fiscal Year or
fraction thereof, as the case may be, Landlord’s Operating Costs (as defined
herein). Landlord Operating Costs shall mean the commercially reasonable costs
incurred by Landlord in operating, cleaning, maintaining, managing, and
repairing the Building and the Lot,

EXCLUDING the principal, interest and amortization on mortgages for the
Building, and Lot or leasehold interests therein, depreciation; improvements
made to the Building, the Lot or the Park that do not lower operating costs; and
the cost of special services rendered to tenants (including Tenant) for which a
special charge is made;

 

12



--------------------------------------------------------------------------------

BUT INCLUDING, without limitation: real estate taxes on the Building and Lot;
installments on assessments for public betterments or public improvements but
only to the extent of the installment required to be paid in such Fiscal Year,
Landlord hereby agreeing to pay such amounts over the longest period available
under applicable law, reasonable expenses of any proceedings for abatement of
taxes and assessments with respect to any Fiscal Year or fraction of a Fiscal
Year; reasonable premiums for insurance; reasonable compensation and all
reasonable fringe benefits for full- time employees at the Building, workmen’s
compensation, insurance premiums and payroll taxes paid by Landlord to/for or
with respect to all persons engaged in the operating, maintaining, managing or
cleaning of the Building and Lot, water, sewer, gas, telephone and the
electricity to operate the base building heating, ventilating, air conditioning
systems, elevators and parking lot lighting, and other utility charges not
billed directly to tenants by Landlord or the utility companies (the cost for
the electricity consumed by the tenant for interior lighting, plugs, equipment,
supplemental air conditioning and fixtures in shall be billed monthly to Tenant
by Landlord as set forth in Paragraph IX of Exhibit “D”); measurable and market
costs of building and cleaning supplies and equipment (including rental);
reasonable cost of maintenance, cleaning and repairs, including without
limitation the services provided in Exhibit “D” hereof; cost of snow plowing or
removal, or both, and care of landscaping; payments to independent contractors
under service contracts for cleaning, operating, managing, maintaining and
repairing the Building and Lot (which payments may be to affiliates of Landlord
provided the same are at reasonable rates consistent with the type of occupancy
and the services rendered); the Building’s pro rata share (i.e. approximately
39.45% as hereinafter provided) of the Park-related costs (as defined below,
including, but not limited to, snow plowing, sanding, sand removal, lot
sweeping, landscaping, and common area and street lighting); and all other
reasonable and necessary expenses paid in connection with the operation,
cleaning, maintenance, management, and repair of the Building (including the
cafeteria and fitness center located therein) and Lot, or either, and properly
chargeable against income. If Landlord (i) installs a new or replacement capital
item for the purposes of (i) reducing Landlord’s Operating Costs, or (ii) is
required to perform capital repairs or replacements or to install capital items
in order to comply with changes in applicable law from and after the
Commencement Date, the costs thereof as reasonably amortized by Landlord over
their useful life in accordance with generally accepted accounting principles,
with legal interest (not to exceed the then “Prime Rate” published in the Wall
Street Journal plus two percent (2%) per annum) on the unamortized amount, shall
be included in “Landlord’s Operating Costs”, but with respect to subsection
(i) in no event may the amount included herein with respect to a Fiscal Year
exceed the reasonably projected annual reduction in Operating Costs. In such
event, Tenant shall pay Tenant’s share of such amortization payment for each
month after such improvement is completed until the first to occur of the
expiration of the Term or the end of the term over which such costs are required
to be amortized. Landlord agrees that all of such services to be included in
Landlord’s Operating Costs shall be obtained by Landlord at commercially
reasonable, competitive market rates consistent with the operation and
management of comparable Class A office buildings in the suburban Boston area.

Notwithstanding the foregoing, in no event shall “controllable operating
expenses” included within Landlord’s Operating Costs increase by more than five
percent (5%) per Lease Year, on a cumulative basis. For purposes hereof, the
term “controllable operating expenses” shall mean those Operating Costs within
Landlord’s control, exercising prudent business

 

13



--------------------------------------------------------------------------------

practices, but shall exclude the following: (i) insurance premiums; (ii) costs
incurred because of changes in applicable laws, rules, regulations, ordinances,
requirements, and codes (“Applicable Laws”) after the Commencement Date;
(iii) wages and benefits mandated by Applicable Laws or by union contracts;
(iv) snow-plowing and expenses incurred as a result of acts of God; (v) the cost
of utilities and real estate taxes; and (vi) pest control.

Notwithstanding anything to the contrary contained herein, in no event shall
Landlord’s Operating Costs include (nor shall Tenant have any obligation to pay
any Operating Cost Escalation on account of) the following:

 

  (a) Costs, expenses and fees relating to solicitation of, advertising for and
entering into leases and other occupancy arrangements for space in the Park,
including but not limited to legal fees, space planners’ fees, real estate
brokers’ leasing commissions and advertising and marketing expenses.

 

  (b) Costs of defending any lawsuits with any mortgagee (except as the actions
of Tenant may be in issue), costs of selling, syndicating, financing, mortgaging
or hypothecating any of Landlord’s interest in the Park (or any part thereof),
costs of any disputes between Landlord and its employees, disputes of Landlord
with building management, or outside fees paid in connection with disputes with
other tenants, invitees or adjacent property owners.

 

  (c) Costs of correcting defects in the Building or the Building equipment or
replacing defective equipment solely to the extent such costs relate to items
covered by warranties of manufacturers, suppliers or contractors or are
otherwise borne by parties other than Landlord and for which Landlord receives
reimbursement,

 

  (d) Costs of installations paid by or constructed for specific tenants or
other occupants.

 

  (e) Interest, points, other finance charges and principal payments on
mortgages, and other costs of indebtedness, if any.

 

  (f) All amounts which are specifically charged to or otherwise paid by any
other tenant or other occupant of the Building or the Park, or for items or
services which Landlord provides selectively to one or more tenants (other than
Tenant) without reimbursement.

 

  (g) Any bad debt loss, rent loss or reserves for bad debts or rent loss or
other future expenses.

 

  (h) The salary and indirect compensation (including, without limitation, all
fringe benefits, workmen’s compensation, insurance premiums and payroll taxes)
of any employee above the trade of property manager, and the wages and indirect
compensation of any employee to the extent such employee devotes his or her time
to property other than the Building.

 

14



--------------------------------------------------------------------------------

  (i) Amounts, if any, paid as ground rental by Landlord.

 

  (j) Expenses related to third-party landlord-tenant disputes.

 

  (k) Any cost of any service or items sold or provided to tenants of the
Building or Park or other occupants for such service or has been or is entitled
to be reimbursed by insurance or otherwise compensated by parties (e.g. easement
holders) other than tenants of the Building and for which Landlord receives
reimbursement.

 

  (l) The costs of repair, replacement, or restoration work occasioned by any
casualty or condemnation above the deductible amount on the insurance policy.

 

  (m) Any depreciation allowance or expense, expense reserve and other non-cash
items.

 

  (n) Interest or penalties due to the late payment of taxes, utility bills or
other such costs, unless caused by Tenant, in which event Tenant shall be
responsible for same.

 

  (o) Any amount payable by Landlord by way of indemnity or for damages or which
constitute a fine or penalty, including interest or penalties for late payment,
unless caused by Tenant, in which event Tenant shall be responsible for same.

 

  (p) Costs incurred to maintain the structural integrity of the Building,
except if caused by the Tenant as set forth in Section 5.1.3 hereof.

 

  (q) Costs incurred in connection with the making of repairs or replacements
which are the obligation of another tenant or occupant of the Building;

 

  (r) Federal and state income taxes, excess profits taxes, franchise taxes,
gift taxes, capital stock tax, inheritance and succession taxes, profit, use,
occupancy, gross receipts, rental, capital gains, capital stocks income and
transfer taxes imposed upon Landlord or the Park, estate taxes and any other
taxes to the extent applicable to Landlord’s general or net income;

 

  (s) costs of any utility or other service used or consumed in the premises
leased or leasable to any tenant or occupant, if Tenant’s use or consumption of
such utility or other services is separately metered or sub-metered at the
Premises;

 

  (t) costs of any additions to or expansions of the Park or the Building;

 

  (u) expenditures for capital improvements or replacement except as expressly
permitted above;

 

15



--------------------------------------------------------------------------------

  (v) special assessments levied against the Park for any public improvements
required to be undertaken by a governmental authority which would normally have
been constructed by Landlord as part of the initial construction of the Park;

 

  (w) the cost to make improvements, alterations and additions to the Building
or the Lot which are required in order to render the same in compliance with
laws, rules, orders regulations and/or directives existing as of the date of
this Lease;

 

  (x) the cost of environmental monitoring, compliance, testing and remediation
performed in, on, about and around the Building or the Lot to the extent that
such costs are caused by the negligent actions of Landlord or its employees or
contractors;

 

  (y) any costs or expense related to vacant space;

 

  (z) amounts paid to subsidiaries or affiliates of Landlord for services
rendered to the Property to the extent such amounts exceed the competitive costs
for delivery of such services were they not provided by such related parties;

 

  (aa) management fees in excess of five percent (5%) of gross rents;

 

  (bb) any cost arising from Landlord’s charitable or political contributions;
and

 

  (cc) any other expenses which, in accordance with generally accepted
accounting principles, consistently applied, would not customarily be treated as
Operating Costs by lessors of comparable buildings.

In the event that the average occupancy rate for the Building is less than
ninety-five (95%) percent for any Fiscal Year (including Fiscal Year 2011), then
for purposes of calculating Operating Costs, the Operating Costs for such Fiscal
Year shall be increased by the additional costs and expenses that Landlord
reasonably and in good faith estimates would have been incurred if the average
occupancy rate had been ninety-five (95%) percent for such Fiscal Year. It is
not the intent of this provision to permit Landlord to charge Tenant for any
Operating Costs attributable to unoccupied space, or to seek reimbursement from
Tenant for costs Landlord never incurred. Rather, the intent of this provision
is to allow Landlord to recover only those increases in Operating Costs properly
attributable to occupied space in the Building and this provision is designed to
calculate the actual cost of providing a variable operating expense service to
the portions of the Building receiving such service. This “gross-up” treatment
shall be applied only with respect to Operating Costs which vary based on level
of occupancy. In case of services which are not rendered to all areas of the
Building on a comparable basis, the proportion allocable to the Premises shall
be the same proportion which the Rentable Floor Area of Tenant’s Space bears to
the total rentable floor area to which such service is so rendered (such latter
to be determined in the same manner as the Total Rentable Floor Area of the
Building), or shall be re-allocated by Landlord on a reasonable basis taking
into consideration such factors as usage of a particular tenant in the Park
and/or such other pertinent factors as reasonably determined by Landlord. Tenant
shall be responsible to pay its share of the Operating Cost Escalation based

 

16



--------------------------------------------------------------------------------

upon the proportion that the Rentable Floor Area of Tenant’s Space bears to the
Total Rentable Floor Area of the Building (i.e. 26.85%), but any elements of
Operating Costs which relate to elements of the Park other than the Building and
the Lot (“Park-related costs”), shall be allocated by Landlord in a commercially
reasonable manner based upon the following: upon the ratio of the square footage
of the Premises to the aggregate square footage of all completed buildings in
the Park (e.g. 460,588 RSF), as such buildings are completed from time to time
(i.e. the Building’s current share of Park-related costs is approximately
39.45%). In no event shall Park-related costs include costs which do not relate
to a service or amenity which has a benefit to the Building or which relate
exclusively to another Building or Lot in the Park. As of this date, the Park
consists of approximately 460,588 RSF, specifically consisting of the following:

 

One Wall Street:

192,000 RSF

Two and Ten Wall Street (Retail):

34,908 RSF

Twenty Wall Street:

52,000 RSF

Five Wall Street:

181,680 RSF

Total:

460,588 RSF

“Operating Cost Escalation” shall be equal to the difference for each Fiscal
Year, if any, between:

 

  (a) the product of Landlord’s Operating Costs per rentable square foot as
indicated in Landlord’s Statement times the Rentable Floor Area of Tenant’s
Space; and

 

  (b) the product of the Base Operating Costs per rentable square foot times the
Rentable Floor Area of Tenant’s Space.

If, with respect to any Fiscal Year or fraction thereof during the Term, Tenant
is obligated to pay Operating Cost Escalation, then Tenant shall pay, as
additional rent, on the first day of each month of each ensuing Fiscal Year
thereafter, until Landlord’s Statement for an ensuing Fiscal Year reflects that
Tenant is not obligated to pay Operating Cost Escalation, “Estimated Monthly
Escalation Payments” equal to 1/12th of the annualized Operating Cost Escalation
for the immediately preceding Fiscal Year. Estimated Monthly Escalation Payments
for each ensuing Fiscal Year shall be made retroactively from the first day of
such Fiscal Year and on account of the payment to be made pursuant to the first
sentence of this Section 4.2 for such Fiscal Year, with an appropriate
additional payment or refund to be made at the time such payment is due for the
previous year.

The term “Fiscal Year” as used in this Article shall mean the period of twelve
(12) consecutive months commencing on January 1st and ending on December 31st.

The term “real estate taxes”, as used above shall mean all taxes of every kind
and nature assessed by any governmental authority on the Lot, the Building and
improvements, or both, and in the common areas of the Park, which the Landlord
shall pay during a Fiscal Year because of or in connection with the ownership,
leasing and operation of the Lot, the Building and

 

17



--------------------------------------------------------------------------------

improvements, or both, and the Park, subject to the following: there shall be
excluded for such taxes all income taxes, excess profits taxes, excise taxes,
franchise taxes, gift, estate, succession, inheritance and transfer taxes,
provided, however, that if at any time during the Term the present system of ad
valorem taxation of real property shall be changed so that in lieu of the whole
or any part of the ad valorem tax on real property, there shall be assessed on
Landlord a capital levy or other tax on the gross rents received with respect to
the Lot, Building and improvements, or both, a federal, state, county,
municipal, or other local income, franchise, excise or similar tax, assessment,
levy or charge (distinct from any now in effect) measured by or based, in whole
or in part, upon any such gross rents, then any and all of such taxes,
assessments, levies or charges, to the extent so measured or based, shall be
deemed to be included within the term “real estate taxes”.

If the total of the monthly payments paid by Tenant with respect to any Fiscal
Year exceeds the actual Operating Cost Escalation for such Fiscal Year, then,
such excess shall be refunded by Landlord to Tenant no later than thirty
(30) days after the end of the Fiscal Year in question.

Tenant shall have the right, but not the obligation, to contest (or request that
Landlord so contest on behalf of all tenants of the Building) in good faith by
appropriate proceedings diligently pursued the imposition or amount of any real
estate taxes assessed against the Lot or the Building or such personal property
taxes payable by it hereunder, including the right on behalf of, and in the name
of the Landlord, to seek abatements thereto. The Landlord shall reasonably
cooperate with Tenant, at Tenant’s sole, expense, in any such contest or
abatement proceedings. In the event that Tenant determines not to contest such
taxes and Landlord desires to file such contest (or Tenant requests that
Landlord file such contest), Landlord shall give written notice of that fact to
all affected tenants, including Tenant, and shall have the sole right as to such
tax bill to contest in good faith by appropriate proceedings diligently pursued
the imposition or amount of any real estate taxes assessed against the Lot or
the Building or such other taxes payable by Tenant hereunder, including the
right to seek abatements thereto. In such event, the Tenant shall reasonably
cooperate with Landlord, at no cost to Tenant, in any such contest or abatement
proceedings. Landlord shall also reasonably cooperate and assist Tenant, at no
cost to Landlord, in procuring any applicable tax credits or incentives.

If Landlord shall receive on behalf of the Lot or the Building a rebate or
abatement on any tax with respect to which a payment is made by Tenant, then
after deducting therefrom any reasonable costs incurred by Landlord in obtaining
such rebate or abatement (unless previously included in Operating Costs for such
year), all of such net rebate or abatement relating to the Lot or the Building
shall be returned to Tenant to the extent that such rebate or abatement relates
to payment made by the Tenant and not reimbursed by Landlord. If Tenant shall
receive on behalf of the Lot or the Building a rebate or abatement on any tax
with respect to which a payment is made by Tenant, then after deducting
therefrom any costs reasonably incurred by Tenant in obtaining such rebate or
abatement, all of such net rebate or abatement related to the Lot, the Building
or to personal property taxes assessed against the Tenant’s property shall be
retained by Tenant, as its sole property, to the extent such rebate or abatement
relates to a payment made by Tenant and not reimbursed by Landlord. The
remaining portion of such net rebate or abatement shall promptly be returned to
Landlord.

 

18



--------------------------------------------------------------------------------

In the event that Landlord receives a refund on account of real estate taxes
after the expiration of the Term, which refund relates to a Fiscal Year during
the Term the amount of such refund fairly allocable to Tenant shall be refunded
to Tenant by Landlord within thirty (30) days of its receipt of such refund. All
references to real estate taxes “for” a particular Fiscal Year shall be deemed
to refer to real estate taxes due and payable during such Fiscal Year without
regard to when such impositions are assessed or levied.

All records pertaining to Landlord’s Operating Costs hereunder shall be
maintained by the Landlord for a period of three (3) years following the
expiration of the Fiscal Year to which such records relate. Tenant shall have
the right, through its representatives, to examine, copy and audit such records
at reasonable times, but no more than once per Fiscal Year, upon not less than
thirty (30) days prior written notice to Landlord given within one hundred and
eighty (180) days of receipt of Landlord’s Statement, otherwise Tenant’s right
to dispute such charges shall be waived. Such records shall be maintained at
Landlord’s Address set forth in Section 1.1, or such other place within the
Commonwealth of Massachusetts as Landlord shall designate from time to time for
the keeping of such records. The costs of such audits shall be borne by Tenant;
provided, however, that if such audit establishes that the actual Operating Cost
Escalation for the Fiscal Year in question is less than the Landlord’s final
determination of the Operating Cost Escalation as set forth in the Landlord’s
Statement submitted to Tenant by at least five percent (5%) (and so long as the
discrepancy amount exceeds $5,000.00), then Landlord shall pay the reasonable
cost of such audit (not to exceed $5,000.00). If, as a result of such audit, it
is determined that Tenant must, pay additional amounts to Landlord on account of
the Operating Cost Escalation, or that Tenant has overpaid Landlord on account
of the Operating Cost Escalation, then the undercharged or overpaid party shall
reimburse the other party for the payment due within thirty (30) days of the
final determination.

Notwithstanding anything contained in this Lease to the contrary, the
responsibility for the payment of all real estate taxes with respect to the
Building and the Park shall be upon the Landlord and the Landlord agrees to pay
the same as required by law. Landlord shall provide Tenant with copies of all
tax bills and a computation of Tenant’s pro rata share thereof, as aforesaid. In
the event that any special assessments are assessed and payable, Tenant’s pro
rata share of the same shall be calculated as if such assessments were being
paid by Landlord over the longest period of time permitted by applicable law.

Landlord shall have the right from time to time to change the periods of
accounting under this Section 4.2 to any annual period other than the Fiscal
Year and upon any such change all items referred to in this Section shall be
appropriately apportioned and no such change may result in Tenant paying any
more hereunder that would have been due from Tenant in the absence of such
change. In all Landlord’s Statements, rendered under this Section, amounts for
periods partially within and partially without the accounting periods shall be
appropriately apportioned, and any items which are not determinable at the time
of a Landlord’s Statement shall be included therein on the basis of Landlord’s
best good faith estimate, and with respect thereto Landlord shall render
promptly after determination a supplemental Landlord Statement, and appropriate
adjustment shall be made according thereto. All Landlord’s Statements shall be
prepared on an accrual basis of accounting.

 

19



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Section 4.2, if the Term expires or
is terminated as of a date other than the last day of a Fiscal Year at the end
of the Term, Tenant’s last payment to Landlord under this Section 4.2 shall be
made on the basis of Landlord’s best good faith estimate of the items otherwise
includable in Landlord’s Statement and shall be made on or before the later of
(a) twenty (20) business days after Landlord delivers such estimate to Tenant,
or (b) the last day of the Term, with an appropriate payment or refund to be
made upon submission of Landlord’s Statement. Without limitation, the obligation
of Tenant to pay the Operating Cost Escalation with respect to any Fiscal Year
during the Term (or portion thereof) or the Landlord’s obligation to make a
refund therefore, as applicable, shall survive the expiration or earlier
termination of the Term for a period of one year.

 

4.3 PAYMENTS

All payments of Fixed Rent and additional rent shall be made to Managing Agent,
or to such other person as Landlord may from time to time designate by written
notice to Tenant. If any installment of rent, fixed or additional, or on account
of leasehold improvements is paid after the due date thereof, at Landlord’s
election, it shall bear interest at the rate equal to twelve percent (12%) per
annum from such due date, which interest shall be immediately due and payable as
further additional rent; provided, however, Landlord hereby acknowledges and
agrees that Tenant shall have two (2) grace periods of an additional five
(5) business days per each calendar year of the Term before which such interest
shall be charged by Landlord.

ARTICLE 5

LANDLORD’S COVENANTS

 

5.1 LANDLORD’S COVENANTS DURING THE TERM

Landlord covenants during the Term:

5.1.1 Building Services - To furnish, through Landlord’s employees or
independent contractors, the services listed in Exhibit “D” (which are common
services provided to all tenants of the Building);

5.1.2 Additional Building Services - To furnish, through Landlord’s employees or
independent contractors, reasonable additional Building operation services upon
reasonable advance request of Tenant at reasonable and competitive rates from
time to time established by Landlord to be paid by Tenant;

5.1.3 Repairs - Except as otherwise provided in Article 7, except as resulting
from settling or sagging within standard engineering tolerance (provided that
the settling or sagging does not affect the surface or structural integrity of
the Building or in any way materially affect the ordinary and customary use of
the Premises, or any part thereof by Tenant), Landlord shall maintain the
structural integrity of the Building, including, without limitation, the roof
and roofing system, foundation, loading bearing and exterior walls, including
windows. Landlord

 

20



--------------------------------------------------------------------------------

shall also be responsible for (i) all exterior maintenance, repairs and
replacements necessary to keep in good condition and working order all common
areas of the Park, and the trees, shrubs, plants, landscaping, parking areas,
driveways and walkways on the Lot or elsewhere in the Park, including but not
limited to, all lighting and other fixtures and equipment serving such parking
areas, driveways and walkways, (ii) providing the services and performing the
maintenance work set forth in Section 4.2 and Article 7 hereof, and
(iii) performing necessary repairs and replacements to maintain the watertight
integrity of the Building, including but not limited to the roof, exterior wall,
windows and skylights. Landlord shall also maintain, repair and replace the
HVAC, life/safety, plumbing, electrical and mechanical equipment in the
Building, such that it shall be in good operating condition throughout the Term,
reasonable wear and tear excepted. Landlord shall make all of such repairs and
replacements necessary to maintain the foregoing in good working order
comparable other first class buildings in the Burlington Area and in compliance
with all laws and all costs and expenses under this Section 5.1.3 shall
constitute Operating Costs to the extent provided by to the provisions of
Section 4.2, except that Landlord shall be responsible at its sole cost and
expense (except if relating to Tenant’s negligence and misuse, in which case the
same shall be at Tenant’s cost and expense, subject to Section 10.13), to
repair, maintain and replace throughout the Term the Building structure,
including the footings, foundation and columns. All other repairs and
maintenance reasonably required within the Premises, except as specifically
otherwise provided for herein, shall be the responsibility of Tenant.

In the event that Tenant gives notice to Landlord of a condition which Tenant
believes requires Landlord’s repairs or a condition which, if left uncorrected,
will necessitate Landlord’s repair, then, in accordance with the terms of this
Section 5.1.3, Landlord shall respond promptly to investigate such condition,
and, if such repairs are Landlord’s obligation hereunder, Landlord shall
commence promptly to repair same and to diligently complete said repair. Tenant
agrees during the Term to provide Landlord notice as soon as reasonably possible
of any condition within the Premises known to Tenant which might require, or if
left uncorrected will necessitate, Landlord’s repair pursuant to this
Section 5.1.3. Tenant shall have the right to require, at reasonable times and
with reasonable advance notice, a representative of Landlord to inspect the
Premises for repairs which may be the responsibility of Landlord;

5.1.4 Quiet Enjoyment - That Landlord has the right to make this Lease and that
Tenant, provided there is then no uncured Event of Default hereunder, shall
peacefully and quietly have, hold and enjoy the Premises throughout the Term
without any manner of hindrance or molestation from Landlord or anyone claiming
under Landlord, subject, however, to all the terms and provisions hereof;

5.1.5 Landlord’s Insurance - Beginning with the commencement of Landlord’s Work
and thereafter throughout the Term, Landlord shall purchase and keep in force,
broad-form commercial general liability insurance, or the equivalent
then-customary form providing comparable coverages, written out on an occurrence
basis containing provisions adequate to protect the Landlord from and against
claims for bodily injury, including death and personal injury and claims for
property damage occurring within the Park and/or the Building, such insurance
having body injury and property damage combined limits of not less than five
million dollars ($5,000,000) per occurrence increased as necessary so as to be
at least comparable with

 

21



--------------------------------------------------------------------------------

other Class A buildings in the area that are equivalent to the Building and
customarily carried by other landlords similarly situated as Landlord. In
addition, Landlord shall procure and continue in force during the Term, as the
same may be extended hereunder, fire and extended coverage insurance, including
vandalism, sprinkler leakage and malicious mischief, upon the Building on a full
replacement cost basis, agreed cost value endorsement with agreed values for the
Building and tenant improvements initially installed by Landlord (i.e. Tenant’s
Work), as determined annually by the Landlord’s insurer. Landlord shall also
procure and continue in force during the Term, as the same may be extended
hereunder, rental interception insurance for twelve (12) months or the maximum
amounts permitted. Copies of certificates of insurance evidencing the foregoing
shall be furnished to Tenant prior to Commencement Date. All insurance required
of Landlord pursuant to this Section, shall be effected under policies issued by
insurers or recognized responsibility (which are rated A or A+ by Best’s Rating
Service or a comparable rating by an equivalent service). The coverages required
by this Section 5.1.5 may be provided by a single “package policy” or by a
combination of “package policy” and umbrella;

5.1.6 Landlord’s Workmen’s Compensation Insurance - To keep all Landlord’s
employees working in the Premises covered by workmen’s compensation insurance in
statutory amounts;

5.1.7 Landlord’s Indemnity - Landlord covenants and agrees to defend, with
counsel reasonably acceptable to Tenant, save harmless and indemnify Tenant from
any liability for injury; loss, accident or damage to any person or property on
the Premises, in the Building or the Lot, or elsewhere in the Park, and from any
claims, actions, proceedings and expenses and costs in connection therewith
(including, without implied limitation, reasonable counsel fees), to the extent
arising from the negligent acts, omissions and/or or willful acts of Landlord,
its agents, employees, contractors or licensees, to the extent not caused by the
negligent acts, omissions and/or willful acts of Tenant, its agents, employees,
contractors or licensees. In no event shall Landlord be obligated to indemnify
Tenant for any willful or negligent act or omission of Tenant or of any of its
employees, agents or contractors. Notwithstanding anything to the contrary
contained in this Lease, in no event shall Landlord be liable to Tenant for any
indirect, consequential, special, exemplary, incidental or punitive damages
arising from or relating to this Lease. In addition, Landlord shall pay all
reasonable costs and fees incurred by Tenant in connection with the successful
enforcement by Tenant of any obligations of Landlord under this Lease. The
covenants and indemnifications set forth in this Section 5.1.7 shall survive the
expiration or earlier termination of this Lease;

5.1.8 Hazardous Materials - Landlord represents and warrants that, to the best
of Landlord’s knowledge, after due inquiry as of the date of this Lease and as
of the Commencement Date, that the Premises and rest of the Building do not
contain any Hazardous Materials (as defined herein), except as may be contained
in customary cleaning supplies or in such other related construction supplies
(e.g. paint); and

5.1.9 Tenant’s Costs - In case Tenant shall, without any fault on its part, be
made party to any litigation commenced by or .against Landlord or by or against
any parties in possession of the Building or any part thereof claiming under
Landlord, to pay all costs including, without implied limitation, reasonable
counsel fees incurred by or imposed upon Tenant in connection

 

22



--------------------------------------------------------------------------------

with such litigation and as additional rent, also to pay all such costs and fees
incurred by Tenant in connection with the successful enforcement by Tenant of
any obligations of Landlord under this Lease.

 

5.2 INTERRUPTIONS

Except to the extent caused by, or arising out of, the negligence or willful
misconduct of Landlord, its agents, employees or contractors, and subject to
Section 10.13, Landlord shall not be liable to Tenant for any compensation or
reduction of rent by reason of inconvenience or annoyance or for loss of
business arising from power losses or shortages or from the necessity of
Landlord’s entering the Premises for any of the purposes in this Lease
authorized, or for repairing the Premises or any portion of the Building or Lot.
In case Landlord is prevented or delayed from making any repairs, alterations or
improvements, or furnishing any service or performing any other covenant or duty
to be performed on Landlord’s part, by reason of any cause reasonably beyond
Landlord’s control, Landlord shall not be liable to Tenant therefore, nor,
except as expressly otherwise provided below or in Article 7, shall Tenant be
entitled to any abatement or reduction of rent by reason thereof.

Notwithstanding any terms of this Lease to the contrary, if any Building service
is interrupted for a period of four (4) business days due to the negligence or
willful acts of Landlord, its agents, servants, employees, contractors or
subcontractors (and not due to acts or failure to act by Tenant, its agents,
servants, employees, contractors or subcontractors), and such failure adversely
and materially effects Tenant’s use of the Premises for Tenant’s normal business
operations, then there shall be an abatement on a square footage prorata basis
of Fixed Rent and additional rent from and after said time period, until such
services are restored. Landlord agrees to use its commercially reasonable
efforts to restore such services as soon as reasonably possible. In no event
shall Tenant have any abatement or termination right if any such interruption is
due to the actions of Tenant or its employees or agents as aforesaid.

Landlord reserves the right to stop any service or utility system when necessary
by reason of accident or emergency or until necessary repairs have been
completed. Except in case of emergency repairs, Landlord will give Tenant
reasonable advance notice of any contemplated stoppage and will use reasonable
efforts to avoid unnecessary inconvenience to Tenant by reason thereof such as
conducting the same outside the regular business hours of Tenant.

Except as set forth herein and in Article 7, the foregoing rights shall be
Tenant’s sole remedy at law or in equity for the interruptions described in this
Section 5.2.

 

23



--------------------------------------------------------------------------------

ARTICLE 6

TENANT’S COVENANTS

 

6.1 TENANT’S COVENANTS DURING THE TERM

Tenant covenants during the Term and such further time as Tenant occupies any
part of the Premises:

6.1.1 Tenant’s Payments - Except during Tenant’s early entry pursuant to
Section 3.2 above, to pay when due (a) all Fixed Rent and additional rent, (b);
all taxes which may be imposed on Tenant’s personal property in the Premises
(including, without limitation, Tenant’s furniture, fixtures and equipment)
regardless to whomever assessed, unless there is an uncured, continuing Event of
Default of this Lease, at which time Landlord shall be responsible for the
payment of any taxes associated therewith, (c) all charges by public utility for
telephone and other utility services (including service inspections therefore
and the charges as may be imposed pursuant to Exhibit “D” hereof) rendered to
the Premises not otherwise required hereunder to be furnished by Landlord
without charge and not consumed in connection with any services required to be
furnished by Landlord without charge;

6.1.2 Repairs and Yielding Up - Except as otherwise provided in Article 7 and
Section 5.1.3, to keep the Premises in substantially the same order, repair and
condition as exists on the Commencement Date, reasonable wear and tear and
damage by fire, casually or act of God, the effect of eminent domain and
Hazardous Materials not stored, used, released or disposed of by Tenant, its
agents, employees, contractors or invitees only excepted, and at the expiration
or termination of this Lease peaceably to yield up the Premises and all changes
and additions therein after initial construction and as designated by Landlord
pursuant to its right to do so as Improvements to be removed on termination in
such order, repair and condition, first removing all goods and effects of Tenant
and any items, the removal of which is required by Section 3.1 above or
specified to be removed at Tenant’s election and which Tenant elects to remove,
and repairing all damage caused by such removal and restoring the Premises and
leaving them clean and neat; any property not so removed shall be deemed
abandoned and may, upon ten (10) business days’ prior written notice to Tenant,
be removed and disposed of by Landlord, in such manner as Landlord shall
determine, and Tenant shall pay Landlord the entire cost and expense incurred by
it by effecting such removal and disposition; it being agreed that the
acceptance of reasonable use and wear shall not apply so as to permit Tenant to
keep the Premises in anything less than suitable, tenantable and usable
condition, considering the nature of the Premises and the use reasonably made
thereof, or in less than good and tenantable repair; for avoidance of doubt,
Landlord acknowledges that the original buildout of the Premises shall not be
deemed improvements that must be removed by Tenant at the end of the Term;

6.1.3 Occupancy and Use - To use the Premises only for the Permitted Uses; and
not to injure or deface the Premises, Building or Lot or Park; and not to permit
in the Premises any auction sale, nuisance, or the emission from the Premises of
any reasonably objectionable noise or odor; nor any use thereof which is
contrary to law or ordinances, or invalidates or increases the premiums for any
insurance on the Building or its contents or liable to render necessary any

 

24



--------------------------------------------------------------------------------

alteration or addition to the Building unless Tenant agrees to pay the cost of
the increased premiums or required alteration or addition (it being agreed that
use for the Permitted Uses does not violate the foregoing);

6.1.4 Rules and Regulations - To comply with the Rules and Regulations set forth
in Exhibit “E” and all other reasonable Rules and Regulations hereafter made by
Landlord, of which Tenant has been given notice, for the use of the Building,
Lot and Park and their facilities and approaches, it being understood that
Landlord shall not be liable to Tenant for the failure of other tenants of the
Building or Park to conform to such Rules and Regulations, provided that
Landlord enforces such rules against all tenants of the Building in a
non-discriminatory fashion;

6.1.5 Compliance with Laws and Safety Appliances - To keep the Premises equipped
with all safety appliances required by law or ordinance or any other regulation
of any public authority because of any particular manner of use made by Tenant
other than Tenant’s Permitted Use and to procure all licenses and permits so
required because of such use, it being understood that the foregoing provisions
shall not be construed to broaden in any way Tenant’s Permitted Uses. Tenant
shall have the right, upon giving notice to the Landlord, to contest any
obligation imposed upon it pursuant to the provisions of this Section 6.1.5, and
provided the enforcement of such requirement or law is stayed during such
contest and such contest will not subject the Landlord to penalty or jeopardize
the title to the Premises or otherwise affect the Premises in any adverse way.
Landlord shall cooperate with Tenant in such contest and shall execute any
documents reasonably required in the furtherance of such purpose.
Notwithstanding the foregoing, or any other contrary provision set forth in this
Lease, Tenant shall not be required to construct or pay the cost of complying
with any private restrictions, laws or insurance underwriter’s requirements
requiring construction of improvements to the Premises or to any other portion
of the Building, unless such compliance is necessitated solely because of
Tenant’s particular and unique use of the Premises or any alterations to the
Premises made by or for Tenant (other than as part of Landlord’s Work);

6.1.6 Assignment and Subletting - Tenant shall have the right, subject to the
requirement of obtaining Landlord’s prior written consent, such consent not to
be unreasonably withheld, conditioned or delayed by Landlord, to assign this
Lease or sublet the whole or any portion of the Premises, which assignment or
sublease shall be only for the Permitted Uses, it being understood that Tenant
shall, as additional rent, reimburse Landlord promptly for reasonable legal and
other out of pocket expenses incurred by Landlord (or its mortgagee) (not to
exceed $500.00 per request) in connection with any request by Tenant for consent
to assignment or subletting. No assignment or subletting shall affect the
continuing primary liability of Tenant (which, following assignment, shall be
joint and several with the assignee). Such consent by Landlord to any of the
foregoing in a specific instance shall be reasonable and subject to the
provisions hereinafter provided. Landlord’s consent shall not be treated as
having been withheld unreasonably if, in connection with any such proposed
assignment or subletting: (i) the terms of the proposed assignment or subletting
do not prohibit further assignments of the Lease or subletting of the Premises
without the written consent of Landlord, the granting of which consent shall be
subject to the terms and conditions hereof, and in any event shall not be
unreasonably withheld, conditioned or delayed; and (ii) in connection with an
assignment of this Lease, the assignee does not agree directly with Landlord, by
written instrument in form reasonably satisfactory to

 

25



--------------------------------------------------------------------------------

Landlord, to be bound by all the obligations of Tenant thereafter arising
hereunder including, without limitation, the covenant against further assignment
and subletting without the written consent of Landlord, subject to the terms and
conditions of this Section. Tenant hereby acknowledges and agrees that the
foregoing is not intended to be an exclusive list of the reasons for which
Landlord may reasonably withhold consent to a proposed request by Tenant for
consent to assignment or subletting. No consent to any of the foregoing in a
specific instance shall operate as waiver in any subsequent instance. If an
assignment or subletting is proposed to be made and Landlord’s consent is
required as hereinabove provided, Tenant shall give Landlord prior notice of
such proposal, which such notice shall include such information (including
creditworthiness information) as Landlord may reasonably request relative to
facts which would bear upon the factors entering into the determination whether
Landlord’s approval is to be granted, provided Landlord requests such
information within ten (10) days of receipt of such notice from Tenant. Landlord
shall respond to a request for consent within ten (10) days of Tenant’s request
for consent.

Notwithstanding any provision contained in this Lease to the contrary, no
consent of Landlord (or Landlord’s mortgagee) shall be required for A) the
occupancy (including any assignment or subletting as hereinafter provided) of
the Premises by any entity controlling, controlled by or under common control
with Tenant from time to time (an “Affiliate”), including, without limitation,
Jones & Bartlett Learning, or B) the assignment of this Lease or the subletting
of any portion (or the whole) of the Premises, (i) to an Affiliate of Tenant,
(ii) to a corporation or other entity into or with which Tenant has merged, been
reorganized or been consolidated or to which substantially all of Tenant’s
assets are transferred, (iii) to any corporation or other entity with which
Tenant is otherwise affiliated (all of the foregoing hereinafter sometimes
collectively shall be referred to as “Permitted Transfers”, and any person to
whom any Permitted Transfer is made hereinafter sometimes shall be referred to
as a “Permitted Transferee”). In any event, the following conditions shall
apply: (x) the Security posted pursuant to Article 11 hereof shall remain in
place; (y) such Permitted Transferee agrees directly with Landlord by written
instrument to be bound by all of the obligations of Tenant thereafter arising
hereunder, and (z) such Permitted Transferee under subsection (ii) shall have a
net worth of at least equal to or greater than that of Tenant immediately prior
to such merger, reorganization or transfer of assets; and in the event of any
such assignment or subletting for which no consent by Landlord is required
hereunder, Tenant shall not be obligated to share Rent Differential as
hereinafter set forth.

If this Lease shall be assigned, or if the Premises or any part hereof shall be
sublet or occupied by any person other than Tenant, Landlord may, at any time
and from time to time, following an uncured, continuing Event of Default,
collect rent (or any amounts due to Landlord hereunder) from the assignee,
subtenant or occupant (other than an Affiliate) and apply the net amount
collected to the annual Fixed Rent, additional rent and all other charges herein
reserved, but no such assignment, subletting, occupancy or collection shall be
deemed a waiver of the provisions of this Section 6.1.6, or acceptance of the
assignee, subtenant or occupant as tenant, or a release of Tenant from the
further performance of the terms, covenants and conditions of this Lease on the
part of Tenant to be performed. In such event, after deducting Landlord’s share
of the Rent Differential, equitably determined on a monthly basis, if applicable
as hereinafter provided, Landlord agrees to remit to Tenant any excess on a
month to month basis.

 

26



--------------------------------------------------------------------------------

If Landlord’s approval of a sublease or assignment is necessary and Landlord
approves a sublease or assignment, and said sublease or assignment is for a
total rental amount which on an annualized basis is greater than the Fixed Rent
and additional rent due from Tenant to Landlord under this Lease, Tenant shall
pay to Landlord, forthwith upon Tenant’s receipt of each installment of such
excess rent, during the term of any approved sublease or assignment, as
additional rent hereunder, in addition to the Fixed Rent and other payments due
under this Lease, an amount equal to fifty percent (50%) of the positive excess
between all Fixed Rent and additional rent received by Tenant under the sublease
or assignment and the Fixed Rent and the additional rent due hereunder after
Tenant has recouped, in full, its reasonable out-of-pocket expenses with respect
to such sublease or assignment, including without limitation, reasonable real
estate brokerage commissions, utilities expenses, reasonable legal fees,
reasonable free rent, reasonable marketing costs and the reasonable costs of
refurbishment of the Premises for such sublease or assignment (the “Rent
Differential”). The Rent Differential shall not include the sales or rental
proceeds received by Tenant in connection with the sale or lease of its personal
property to a proposed transferee. In the event the sublease is for less than
the full Premises hereunder, the rent payable by Tenant shall be proportionately
adjusted in determining the excess (but all expenses to be recouped will be
deducted) pro rated on a square foot basis. Anything contained in the foregoing
provisions of this section to the contrary notwithstanding, neither Tenant nor
any other person having interest in the possession, use, occupancy or
utilization of the Premises shall enter into any lease, sublease, license,
concession or other agreement for use, occupancy or utilization of space in the
Premises which provides for rental or other payment for such use, occupancy or
utilization based, in whole or primarily on the net income or profits derived by
any person from the Premises leased, used, occupied or utilized (other than an
amount based on a fixed percentage or percentages of receipts or sales), and any
such purported lease, sublease, license, concession or other agreement shall be
absolutely void and ineffective as a conveyance of any right or interest in the
possession use, occupancy or utilization of any part of the Premises;

6.1.7 Indemnity - To defend, with counsel reasonably acceptable to Landlord,
save harmless, and indemnify Landlord from and against any liability, claims,
actions, proceedings and expenses and costs in connection therewith (including,
without implied limitation, reasonable counsel fees) with respect to injury,
loss, accident or damage to any person or property occurring on the Premises, in
the Building or the Lot, or elsewhere in the Park, (i) to the extent arising
from the negligent acts, omissions and/or willful misconduct of Tenant or any of
Tenant’s employees, agents, contractors, subtenants, assignees, licensees or
invitees, to the extent not caused by the negligent acts, omissions and/or
willful acts of Landlord, its agents, employees, contractors or invitees or
(ii) resulting from the failure of Tenant to perform and discharge its covenants
and obligations under this Lease. In no event shall Tenant be obligated to
indemnify Landlord for any willful or negligent act or omission of Landlord or
of any of Landlord’s employees, agents, contractors or licensees.
Notwithstanding anything to the contrary contained in this Lease, in no event
shall Tenant be liable to Landlord for any indirect, consequential, special,
exemplary, incidental or punitive damages arising from or relating to this
Lease. In addition, Tenant shall pay Landlord all reasonable costs and expenses
incurred by Landlord in connection with the successful enforcement by Landlord
of any obligations of

 

27



--------------------------------------------------------------------------------

Tenant under this Lease. The covenants and indemnifications set forth in this
Section 6.1.7 shall survive the expiration or earlier termination of this Lease;

6.1.8 Tenant’s Liability Insurance - To maintain public liability insurance in
the Premises in amounts which shall, at the beginning of the Term, be at least
equal to the limits set forth in Section 1.1 and, not more than two times during
the Term, shall be for such higher limits, if any, as are customarily carried in
the area in which the Premises are located on property similar to the Premises
and used for similar purposes and to furnish Landlord (and/or its mortgagees)
with the certificates thereof, prior to occupancy hereunder, evidencing such
coverage and providing that the insurance indicated therein shall not be
cancelled without at least ten (10) days’ prior written notice to Landlord.
Landlord and its mortgagee shall be named as additional insureds on any such
policies;

6.1.9 Tenant’s Workmen’s Compensation Insurance - To keep all Tenant’s employees
working in the Premises covered by workmen’s compensation insurance in statutory
amounts;

6.1.10 Landlord’s Right of Entry - Upon not less than twenty four (24) hours
notice or other reasonable notice and during regular business hours (except in
the event of an emergency), to permit Landlord and Landlord’s agents entry; to
examine the Premises at reasonable times and, if Landlord shall so elect and is
otherwise permitted hereunder, to make repairs or replacements; to remove, at
Tenant’s expense, any changes, additions, signs, curtains, blinds, shades,
awnings, aerials, flagpoles, or the like not consented to in writing; and to
show the Premises to prospective tenants during the twelve (12) months preceding
expiration of the Term and to prospective purchasers and mortgagees at all
reasonable times. Notwithstanding anything to the contrary contained in this
Lease, any entry by Landlord and Landlord’s agents shall not interfere with
Tenant’s daily operations and shall comply with Tenant’s reasonable security
procedures, and Tenant shall have the right to have an employee accompany
Landlord and/or its agents at all times that Landlord and/or its agents are
present on the Premises;

6.1.11 Loading - Except with Landlord’s prior written consent, not to place a
load upon the Premises exceeding an average rate of one hundred (100) pounds of
live load per square foot of floor area; and not to move any safe, vault or
other heavy equipment in, about or out of the Premises except in such a manner
and at such times as Landlord reasonably shall in each instance approve;
Tenant’s business machines and mechanical equipment which cause vibration or
noise that may be transmitted to the Building structure or to any other leased
space in the Building shall be placed and maintained by Tenant in settings of
cork, rubber, spring, or other types of vibration eliminators sufficient to
eliminate such vibration or noise;

6.1.12 Landlord’s Costs - In case Landlord shall, without any fault on its part,
be made party to any litigation commenced by or against Tenant or by or against
any parties in possession of the Premises or any part thereof claiming under
Tenant, to pay, as additional rent, all costs including, without implied
limitation, reasonable counsel fees incurred by or imposed upon Landlord in
connection with such litigation and as additional rent, also to pay all such
costs and fees incurred by Landlord in connection with the successful
enforcement by Landlord of any obligations of Tenant under this Lease;

 

28



--------------------------------------------------------------------------------

6.1.13 Tenant’s Property - All the furnishings, fixtures, equipment, effects and
property of every kind, nature and description of Tenant and of all persons
claiming by, through or under Tenant which, during the continuance of this Lease
or any occupancy of the Premises by Tenant or anyone claiming under Tenant, may
be on the Premises or elsewhere in the Building or on the Lot or elsewhere in
the Park shall be at the sole risk and hazard of Tenant, and if the whole or any
part thereof shall be destroyed or damaged by fire, water or otherwise, or by
the leakage or bursting of water pipes, steam pipes, or other pipes, by theft,
or from any other cause, no part of said loss or damage is to be charged to or
to be borne by Landlord except to the extent arising from Landlord willful act
or negligence, or that of its agents, employees or contractors, as required by
law;

6.1.14 Labor or Materialmen’s Liens - To pay promptly when due the entire cost
of any work done on the Premises by Tenant, its agents, employees, or
independent contractors; not to cause or permit any liens for labor or material
performed or furnished in connection therewith to attach to the Premises; and
immediately to discharge any such liens which may so attach within twenty
(20) business days after receipt of written notice of such attachment;

6.1.15 Changes or Additions - Except in connection with the construction of
Tenant’s Work hereunder, not to make any material changes or additions to the
Premises without Landlord’s prior written consent, which such consent shall not
be unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Tenant may, from time to time, at its own cost and expense and without the
consent of Landlord, make non-structural alterations, additions or improvements
to the Premises, so long as they do not materially adversely affect any of the
mechanical, electrical or plumbing systems or life safety systems of the
Building or otherwise require Landlord unusual expense to readjust the Premises
to normal office use on the Term Expiration Date (collectively herein called
“Alterations”) whose cost in any one instance is Fifty Thousand Dollars
($50,000.00) or less, provided that Tenant first notifies Landlord in writing of
any such Alterations and satisfies any reasonable requirements of Landlord’s
with respect to insurance. If Tenant desires to make any Alterations costing in
excess of Fifty Thousand Dollars ($50,000.00) in any one instance or any other
alteration, including any structural alteration or alteration affecting any of
the mechanical, electrical or plumbing systems of the Building or life safety
systems, Tenant must first obtain the consent of Landlord thereto, which consent
shall not be unreasonably withheld, conditioned or delayed. If Landlord
reasonably concludes that the alterations (including Alterations) involve any
construction, alterations or additions requiring unusual expense to readapt the
Premises to normal office use on the Term Expiration Date, Landlord shall notify
Tenant in writing at the time of approval that such re-adaptation will be
required to be made by Tenant prior to such Term Expiration Date without expense
to Landlord. Landlord shall not unreasonably require removal in the event an
alteration is substantially similar (functionally and quality wise) of the item
so being replaced. Tenant shall have no obligation to remove an alteration at
the end of the Term, unless Landlord notifies Tenant it will require removal of
the same at the end of the Term at the time of its consent thereto.

Any and all alterations, including but not limited to the Alterations (but
excluding Alterations not requiring Landlord consent), shall be performed by
GCCI at cost plus a profit equal to six percent (6%) of the aggregate cost so
long as the cost is comparable to the then

 

29



--------------------------------------------------------------------------------

market cost consistent with other similarly situated first-class buildings in
the area of the Building, unless Landlord elects not to so perform the same in
which event such Alterations shall be done by any contractor chosen by Tenant
provided any such contractor is reputable, bondable by reputable bonding
companies, carries the kind of insurance and in the amounts set forth herein,
and will work in harmony with Landlord’s contractors and laborers in the
Building. Landlord agrees to employ an “open book” policy with respect to
bidding all work requested by Tenant hereunder, including Tenant’s right to
review all of such bids. Notwithstanding the foregoing, no such bonding is
required for interior, non-structural, non-roof, non-mechanical Alterations.

Tenant in making any alterations, including Alterations if applicable (i.e. GCCI
does not elect to perform the same as aforesaid), shall cause all work to be
done in a good and workmanlike manner using all new materials substantially
equal to or better than those used in the construction of the Premises and shall
comply with or cause compliance with all laws and with any direction given by
any public officer pursuant to law and Landlord’s standard consistent with other
similarly situated Class A buildings in the area in which the Building is
located. Tenant shall obtain or cause to be obtained and maintain in effect, as
necessary, all building permits, licenses, temporary and permanent certificates
of occupancy and other governmental approvals which may be required in
connection with the making of the alterations, including the Alterations.
Landlord shall cooperate with Tenant in the obtaining thereof and shall execute
any documents reasonably required in furtherance of such purpose, provided any
such cooperation shall be without expense and/or liability to Landlord, unless
Landlord elects to have GCCI perform the same (subject to the foregoing
requirement that the cost be consistent with the then market cost and that
Landlord provide Tenant with an “open book” review of all bidding) in which
event it agrees to cause GCCI to comply with the foregoing provisions, including
the obligation of GCCI to use all new materials in connection with any
construction hereunder, and other provisions set forth herein applicable to
Tenant’s contractor.

At least annually if such Alterations or any other alterations hereunder have
occurred during the past calendar year (other than cosmetic alterations), Tenant
shall furnish to Landlord as-built sepias and, if applicable, operating manuals,
or, at Landlord’s option and only if Tenant’s computer system is compatible with
that of Landlord’s, computer disk specifications compatible, with Landlord’s
computer system of the work done by Tenant during such past year and copies of
all permits issued in connection therewith.

Tenant shall have its contractor(s) procure and maintain in effect during the
term of such alterations, including Alterations, reasonably satisfactory
insurance coverages (including without limitation OCP coverage, if applicable)
with an insurance company or companies authorized to do business in the
Commonwealth of Massachusetts, and shall, upon Landlord’s request, furnish
Landlord with certificates thereof;

6.1.16 Holdover - To pay to Landlord an amount equal to one hundred and fifty
percent (150%) of the Fixed Rent and additional rent then applicable for the
first thirty (30) days of holdover by Tenant and thereafter twice (i.e. 200%) of
the Fixed Rent and additional rent then applicable for each month or portion
thereof if Tenant shall retain possession of the Premises or any part thereof
after the termination of this Lease, whether by lapse of time or otherwise, and

 

30



--------------------------------------------------------------------------------

also to pay all damages sustained by Landlord on account thereof (except that no
damages, including consequential damages, shall be due from Tenant for any
holdover by Tenant lasting thirty (30) days or less); the provisions of this
subsection shall not operate as a waiver by Landlord of any right of re-entry
provided in this Lease;

6.1.17 Hazardous Materials - Tenant shall not (either with or without
negligence) cause or authorize the escape, disposal or release of any Hazardous
Materials onto, in or under the Premises, the Lot or Park, except in accordance
with the requirements of applicable laws and regulations. Tenant shall not allow
the storage or use of such substances or materials in any manner not sanctioned
by law or by the highest standards prevailing in the industry for the storage
and use of such substances or materials, nor allow to be brought into the
Premises any such materials or substances except to use in the ordinary course
of Tenant’s business. Landlord hereby consents to Tenant’s use of ordinary
office and cleaning products in amounts reasonably necessary for Tenant’s
Permitted Use of the Premises. Without limitation, “Hazardous Materials” shall
include those hazardous materials and substances described in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. Section 9601 et seq., the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. Section 6901 et seq., the Massachusetts Hazardous Waste
Management Act, as amended, M.G.L. c.21C, the Massachusetts Oil and Hazardous
Material Release Prevention and Response Act, as amended, M.G.L. c.21E, any
applicable local ordinance or bylaw, and the regulations adopted under these
acts, (collectively, the “Hazardous Waste Laws”). If any lender or governmental
agency shall ever require testing to ascertain whether or not there has been any
release of any Hazardous Materials by Tenant, then the reasonable costs thereof
shall be reimbursed by Tenant to Landlord within twenty (20) days after receipt
of demand as additional charges if and only if the following conditions are
satisfied; (i) if such requirement applies to the Premises, and (ii) if an
independent, reputable third party engineer employed by Landlord or persons
acting under Landlord conclusively determines that a release has occurred and
such release has been or is likely to have been solely and exclusively caused by
Tenant or persons acting under Tenant’s control. If Tenant receives from any
federal, state or local governmental agency any notice of violation or alleged
violation of any Hazardous Waste Law by Tenant, or if Tenant is obligated to
give any notice under any Hazardous Waste Law, Tenant agrees to forward to
Landlord a copy of any such notice within three (3) business days of Tenant’s
receipt or transmittal thereof (except if immediate response is required of
Landlord in which event reasonable immediate notice to be given to Landlord). In
addition, Tenant shall execute reasonable affidavits, representations and the
like from time to time at Landlord’s reasonable request concerning Tenant’s best
actual knowledge or belief regarding the presence of Hazardous Materials on the
Premises. In all events, Tenant shall indemnify Landlord in the manner elsewhere
provided in this Lease from any release of hazardous materials on the Premises
or elsewhere in the Park occurring while Tenant is in possession if caused by
Tenant or persons acting under Tenant’s control. Landlord shall indemnify Tenant
from any release of Hazardous Materials on the Premises or elsewhere in the
Building, Lot or Park occurring while Tenant is in possession if caused by
Landlord or persons acting under Landlord’s control. Landlord retains the right
to inspect the Premises at all reasonable times, upon reasonable notice to
Tenant and compliance with Section 6.1.10, to ensure compliance with this
paragraph. Tenant shall not be liable for any losses, costs, claims, liabilities
or damages (including attorneys’ and consultants’ fees) of any type or nature,
directly or indirectly arising out of or in connection with any

 

31



--------------------------------------------------------------------------------

Hazardous Materials present at any time on or about the Premises, Building, Lot
or Park, or the violation of any environmental Laws, except to the extent that
any of the foregoing actually results from the release or disposal of Hazardous
Materials by Tenant or its agents, employees, contractors, sublessees or
assignees. The within covenants shall survive the expiration or earlier
termination of the Term;

6.1.18 Tenant’s Authority - Tenant has the power and authority to enter into
this Lease and perform the obligations of Tenant hereunder. This Lease and all
other documents executed and delivered by Tenant in connection herewith
constitute legal, valid, binding and enforceable obligations of Tenant;

6.1.19 Confidentiality - This Lease is a confidential document by and between
Landlord and Tenant and each party agrees that this Lease shall not be copied
and distributed or circulated to any person(s) other than to such parties, and
their respective mortgagees, successors or assigns, their legal counsel,
accountants and brokers or to any prospective sublessees and assignees or
affiliates of Tenant, or to any prospective acquirers, investors, or lenders of
Tenant, or to regulatory authorities, or to the directors, shareholders or
officers of Tenant, unless required by law (including rules and regulations of
the Securities and Exchange Commission) or court order, without the prior
written consent of Landlord. All public announcements regarding this Lease prior
to Tenant’s occupancy hereunder must be approved by Landlord and Tenant in
advance; and

6.1.20 Signs and Advertising - Except as hereinafter expressly provided, Tenant
will not place or suffer to be placed or maintained on the exterior of the
Premises, Building, or Lot, or elsewhere in the Park, or on the roof of the
Building, any sign, decoration, lettering or advertising matter or any other
thing of any kind. Tenant will, at its sole cost and expense, maintain such
sign, decoration, lettering, advertising matter, or other tiling as may be
permitted hereunder in good condition and repair at all times.

Tenant shall have the right, at its sole cost and expense, subject to Landlord’s
prior approval (not to be unreasonably withheld, conditioned or delayed) and to
applicable sign ordinances, and to receipt by Landlord of all required permits
therefor, to have installed signage (which may be electrified) supplied by
Tenant at Tenant’s expense, customary or appropriate in the conduct of Tenant’s
business and with other signage along the exterior of the Building at the
location shown on Exhibit “B” (“Tenant’s Signage”), provided that Tenant and any
Affiliate shall be leasing at all times at least one (1) full floor of the
Building, Landlord shall have the right to remove Tenant’s Signage, at Tenant’s
expense for reasonable out-of-pocket expenses. Tenant’s right to install signage
on the Building is non-exclusive. Tenant’s name shall also be placed by Landlord
on the Building directory, at no cost to Tenant, and Landlord agrees to work
with Tenant to improve the signage in the main lobby of the Building. Tenant
shall have the right to relocate Tenant’s Signage to the exterior location of
the Building where One Communications’ sign is currently located upon the
termination of Landlord’s lease with such tenant (expressly excluding any
assignments or subleasing to the successors, assigns and affiliates of One
Communications which shall have such rights that One Communications has as set
forth in such lease), provided that (i) Tenant is then leasing and occupying two
(2) full floors

 

32



--------------------------------------------------------------------------------

in the Building or at least seventy-five thousand (75,000) rentable square feet
and (ii) there does not then exist an Event of Default.

Landlord and Tenant hereby further acknowledge and agree that Landlord, upon
Tenant’s request, shall use reasonable efforts to obtain all necessary permits
and approvals in compliance with local codes and ordinances for Tenant’s
Signage. In no event shall Landlord be required to obtain such necessary permits
and approvals therefor as a condition of the Premises being deemed Ready for
Occupancy as determined in accordance with said Section 3.2. Tenant shall
reimburse Landlord for the actual third-party reasonable costs and expenses
incurred by Landlord in connection with obtaining said permits and approvals,
including reasonable attorney’s fees and disbursements. Tenant agrees to
cooperate with Landlord during the permitting process by (i) promptly executing
the necessary documentation reasonably requested by Landlord, and (ii) by
furnishing the same to Landlord promptly upon Landlord’s request, but in no
event later than five (5) business days following Landlord’s request.

ARTICLE 7

CASUALTY AND TAKING

 

7.1 CASUALTY AND TAKING

In case during the Term any substantial part of the Premises, or all or any
substantial part of the Building, or any one or more of them, are, in the
reasonable judgment of Landlord’s architect, damaged materially by fire or any
other cause, or by action of public or other authority in consequence thereof or
are taken by eminent domain, and this Lease is not otherwise terminated pursuant
to Sections 7.3(c) or (d) below, then this Lease shall terminate at either
party’s election, which may be made, notwithstanding Landlord’s entire interest
may have been divested, by notice given to the other party within thirty
(30) days after the occurrence of the event giving rise to the election to
terminate, which notice shall specify the effective date of termination which
shall be not less than thirty (30) nor more than sixty (60) days after the date
of notice of such termination. Such termination right may not be exercised by
Landlord if the Premises are not damaged by such casualty or taking unless the
leases of all other tenant’s of the Building are also terminated. If in any such
case the Lease is not so terminated, Landlord shall use due diligence to put the
Premises and/or the Building, as applicable, or in case of taking, what may
remain thereof into substantially the condition immediately prior to the
casualty, subject to applicable law, if the net award of insurance or damages
are adequate (but such limitation shall not apply if the Landlord failed to
maintain the insurance required hereunder). A just proportion of the Fixed Rent
and additional rent according to the nature and extent of the injury from and
after the date of such casualty or taking shall be abated until the Premises,
all systems and access thereto, or such remainder shall have been put by
Landlord in such condition; and in case of a taking which permanently reduces
the area of the Premises, a just proportion of the Fixed Rent and additional
rent shall be abated for the remainder of the Term and an appropriate adjustment
shall be made to the Landlord’s Operating Costs.

 

7.2 RESERVATION OF AWARD

Landlord reserves to itself any and all rights to receive awards made for
damages to the

 

33



--------------------------------------------------------------------------------

Premises, Building or Lot and the leasehold hereby created, or any one or more
of them, accruing by reason of exercise of eminent domain or by reason of
anything lawfully done in pursuance of public or other authority. Tenant hereby
releases and assigns to Landlord all Tenant’s rights to such awards, and
covenants to deliver such further assignments and assurances thereof as Landlord
may from time to time request, hereby irrevocably designating and appointing
Landlord as its attorney-in-fact to execute and deliver in Tenant’s name and
behalf all such further assignments thereof. It is agreed and understood,
however, that Landlord does not reserve to itself, and Tenant does not assign to
Landlord, any damages payable for (i) movable trade fixtures installed by Tenant
or anybody claiming under Tenant, at its own expense, (ii) equipment, furniture,
personal property or other items of Tenant located in the Premises or on the
Lot, or (iii) relocation and moving expenses recoverable by Tenant from such
authority in a separate action,

 

7.3 ADDITIONAL CASUALTY PROVISIONS

(a) Landlord shall not be required to repair or replace any of Tenant’s business
machinery, equipment, furniture, personal property or other installations not
originally installed by Landlord.

(b) In the event of any termination of this Lease pursuant to this Article 7,
the Term of this Lease shall expire as of the effective termination date as
fully and completely as if such date were the date herein originally scheduled
as the Term Expiration Date; Tenant shall have access to the Premises at
Tenant’s sole risk for a period of sixty (60) days after the date of termination
in order to remove Tenant’s personal property except as prohibited by any
applicable governmental agency or official.

(c) Notwithstanding any language to the contrary contained in this Article 7, if
all or any substantial part of the Premises and/or the Building or Lot or any
part thereof (as hereinabove defined), shall be damaged by fire or other
casualty or taken by eminent domain during the last twelve (12) months of the
Term, as the Lease may have theretofore been extended, then either Landlord or
Tenant may terminate this Lease effective as of the date of such fire or other
casualty or taking upon notice to the other as aforesaid. Also, notwithstanding
anything to the contrary contained in this Article 7, Tenant may render any
notice of Landlord’s termination null and void by exercising early an option to
extend the initial Term or then Extended Term of this Lease in accordance with
Exhibit “F”. In the event of such early exercise, Landlord and Tenant agree to
determine the Fixed Rent for the applicable Extended Term at least twelve
(12) months prior to the commencement date of the Extended Term in accordance
with and in the manner set forth in said Exhibits “F” and “H”.

(d) Notwithstanding anything to the contrary contained in this Lease if the
Premises are damaged by any peril and Landlord does not elect to terminate this
Lease or is not entitled to terminate this Lease pursuant to its terms, then
within sixty (60) days after the casualty or notice of taking, Landlord shall
furnish Tenant with a written opinion of Landlord’s architect or construction
consultant as to when the restoration work required of Landlord may be
completed. Tenant shall have the option to terminate this Lease in the event any
of the following occurs, which option may be exercised by delivery to Landlord
of a written notice of election to terminate within thirty (30) days after
Tenant receives from Landlord the estimate of the time

 

34



--------------------------------------------------------------------------------

needed to complete such restoration: (x) the Premises, with reasonable
diligence, cannot be fully repaired by Landlord within twelve (12) months after
the damage or destruction. During any period of construction hereunder, Landlord
agrees to use reasonable efforts to relocate Tenant to one of its other
properties, if available and at no cost to Landlord. In addition, if Tenant does
not terminate under this subsection (d) within thirty (30) days of receipt of
Landlord’s notice, and Landlord does not complete the repair within the time
period stated in Landlord’s notice, Tenant shall again have the right to
terminate this Lease by written notice given within thirty (30) days of the
expiration of the repair period stated in Landlord’s notice.

ARTICLE 8

ARTICLE 8 RIGHTS OF MORTGAGEE

 

8.1 PRIORITY OF LEASE

Landlord shall have the option to subordinate this Lease to any future mortgagee
or deed of trust of the Lot or Building, or both (“the mortgaged premises”),
provided that the holder thereof enters into an agreement with Tenant by the
terms of which the holder will agree to recognize the rights of Tenant under
this Lease, assume the obligations of Landlord under this Lease and to accept
Tenant as tenant of the Premises under the terms and conditions of this Lease in
the event of acquisition of title by such holder through foreclosure proceedings
or otherwise and Tenant will agree to recognize the holder of such mortgage as
Landlord in such event, which agreement shall be made to expressly bind and
inure to the benefit of the successors and assigns of Tenant and of the holder
and upon anyone purchasing the mortgaged premises at any foreclosure sale. Any
such mortgage to which this Lease shall be subordinated may contain such
commercially reasonable and customary terms, substantially similar to the
provisions contained in the SNDA attached to this Lease. Further and as a
condition to Tenant’s obligations under this Lease, Landlord agrees to obtain
and deliver to Tenant within thirty (30) days of this Lease, a Subordination,
Non-Disturbance and Attornment Agreement (“SNDA”) from its current lender, Bank
of America, N.A. (“Lender”), substantially in accordance with Exhibit “J”
attached hereto. In the event an SNDA is not obtained from the Lender for the
benefit of Tenant within thirty (30) days from the date of this Lease, Tenant
shall have the right to terminate this Lease. Landlord represents and warrants
that (i) there is no default under the mortgage or related loan documents with
the Lender, and (ii) no other mortgage, ground lease or superior lease encumbers
the Lot or the Building.

 

8.2 LIMITATION ON MORTGAGEE’S LIABILITY

Upon entry and taking possession of the mortgaged premises for any purpose other
than foreclosure, the holder of a mortgage shall have all rights of Landlord,
and during the period of such possession, shall also have the duty to perform
all Landlord’s obligations hereunder. Except during such period of possession,
no such holder shall be liable, either as mortgagee or as holder of a collateral
assignment of this Lease, to perform, or be liable in damages for failure to
perform

 

35



--------------------------------------------------------------------------------

any of the obligations of Landlord unless and until such holder shall enter and
take possession of the mortgaged premises for the purpose of foreclosing a
mortgage. Upon entry for the purpose of foreclosing a mortgage, such holder
shall be liable to perform all of the obligations of Landlord accruing after
said entry (including performance of obligations arising prior to said entry),
provided that a discontinuance of any foreclosure proceeding shall terminate the
liability of the holder as Landlord.

 

8.3 INTENTIONALLY OMITTED.

 

8.4 NO PREPAYMENT OR MODIFICATION, ETC.

No Fixed Rent, additional rent, or any other charge shall be paid more than
thirty (30) days prior to the due dates thereof, and payments made in violation
of this provision shall (except to the extent that such payments are actually
received by a mortgagee in possession or in the process of foreclosing its
mortgage) be a nullity as against such mortgagee, and Tenant shall be liable for
the amount of such payments to such mortgagee.

 

8.5 NO RELEASE OR TERMINATION

No act or failure to act on the part of Landlord which would entitle Tenant
under the terms of this Lease, or by law, to be relieved of Tenant’s obligations
hereunder or to terminate this Lease, shall result in a release or termination
of such obligations or a termination of this Lease unless (i) Tenant shall have
first given written notice of Landlord’s act or failure to act to Landlord’s
mortgagees of record, if any, the addresses for whom previously have been
provided in writing to Tenant, specifying the act or failure to act on the part
of Landlord which could or would give basis to Tenant’s rights, and (ii) such
mortgagees, after receipt of such notice, have failed or refused to correct or
cure the condition complained of within a reasonable time thereafter, but
nothing contained in this Section 8.5 shall be deemed to impose any obligation
on any such mortgagee to correct or cure any such condition. “Reasonable time”
as used above means and includes a reasonable time to obtain possession of the
mortgaged premises, if the mortgagee elects to do so, and a reasonable time to
correct or cure the condition if such condition is determined to exist. The
foregoing shall not apply to any rights to Tenant to terminate in the event of a
casually or taking.

 

8.6 CONTINUING OFFER

The covenants and agreements contained in this Lease with respect to the rights,
powers and benefits of a mortgagee (particularly, without limitation thereby,
the covenants and agreements contained in this Article 8) constitute a
continuing offer to any person, corporation or other entity, which by accepting
or requiring an assignment of this Lease or by entry or

 

36



--------------------------------------------------------------------------------

foreclosure assumes the obligations herein set forth with respect to such
mortgagee, and such mortgagee shall be entitled to enforce such provisions in
its own name. Tenant agrees on request of Landlord to execute and deliver from
time to time any agreement which may reasonably be deemed necessary to implement
the provisions of this Article 8.

ARTICLE 9

DEFAULT

 

9.1 EVENTS OF DEFAULT;

It shall be an “Event of Default” under this Lease, if (i) Tenant fails to pay
Fixed Rent or additional rent for more than ten (10) days after notice thereof
specifying such failure and that such failure may be an Event of Default
hereunder; (ii) Tenant fails to perform its other non-monetary obligations
hereunder for more than thirty (30) days after notice thereof from Landlord,
together with such additional time, if any, as is reasonably required to cure
the default if the default is of such a nature that it cannot reasonably be
cured in thirty (30) days, provided that Tenant commences such cure within said
thirty (30) day period; or (iii) if Tenant makes any assignment for the benefit
of creditors, or files a petition under any bankruptcy or insolvency law; or
(iv) if such a petition is filed against Tenant and is not dismissed within one
hundred and twenty (120) days; or (v) if a receiver becomes entitled to Tenant’s
leasehold hereunder and it is not returned to Tenant within one hundred and
twenty (120) days; or (vi) such leasehold is taken on execution or other process
of law in any action against Tenant; Landlord and the agents and servants of
Landlord may, in addition to and not in derogation of any remedies for any
preceding breach of covenant, immediately or at any time thereafter while such
default continues and without further notice except as required by applicable
law enter into and upon the Premises or any part thereof in the name of the
whole and repossess the same as of Landlord’s former estate and expel Tenant and
those claiming through or under Tenant and remove its and their effects without
being deemed guilty of any manner of trespass and without prejudice to any
remedies which might otherwise be used for arrears of rent or prior breach of
covenant, and upon such entry or mailing as aforesaid, this Lease shall
terminate, but Tenant shall remain liable as hereinafter provided. After the
occurrence of an Event of Default as aforesaid, Tenant hereby waives all
statutory rights of redemption, if any to the extent such rights may be lawfully
waived, and Landlord, without notice to Tenant, may store Tenant’s effects and
those of any person claiming through or under Tenant at the expense and risk of
Tenant and, if Landlord so elects, may sell such effects at public auction or
private sale and apply the net proceeds to the payment of all sums due to
Landlord from Tenant, if any, and pay over the balance, if any, to Tenant.

 

9.2 TENANTS OBLIGATIONS AFTER TERMINATION

In the event that this Lease is terminated under any of the provisions contained
in Section 9.1 or shall be otherwise terminated for breach of any obligation of
Tenant, Tenant covenants as follows:

 

  (a)

to pay forthwith to Landlord, as compensation, a lump sum equal to the present
value total rent reserved for the residue of the Term discounted at a rate equal
to seven and one-half percent (7.5%) per annum. In calculating the rent
reserved, there shall be

 

37



--------------------------------------------------------------------------------

  included, in addition to the Fixed Rent and all additional rent, the value of
all other consideration agreed to be paid or performed by Tenant for said
residue, less the net proceeds of any rents obtained by Landlord in re-letting
the Premises as provided in (b)(ii) below; and

 

  (b) and, to the extent not received in (a) above or the extent Landlord
elects, in its sole discretion, to proceed under this subparagraph (b) rather
than subparagraph (a), as an additional and cumulative obligation, to pay
punctually to Landlord all of the sums and perform all of the obligations which
Tenant covenants in this Lease to pay and to perform in the same manner and to
the same extent and at the same time as if this Lease had not been terminated.
In calculating the amounts to be paid by Tenant under this subclause (b), Tenant
shall be credited with: (i) any amounts paid to Landlord as compensation as
provided in subclause (a) of this Section 9.2 (if Landlord elects to proceed
pursuant to subclause (a)); and (ii) the net proceeds of any rents obtained by
Landlord by re-letting the Premises, after deducting all of Landlord’s
reasonable expenses in connection with such re-letting, including, without
implied limitation, all repossession costs, brokerage commissions, tenant
improvements costs paid or tenant improvement allowances granted, fees for legal
services, and any other expenses of re-letting the Premises or preparing the
Premises for the new tenant or tenants.

In no event shall Landlord receive total rent pursuant to Subparagraphs (a) and
(b) above (i.e. from Tenant and/or from any future tenant upon any reletting of
the Premises, or a portion thereof) in excess of the actual damages due and
payable by Tenant under said Subparagraphs.

Landlord agrees to use commercially reasonable efforts to re-let the Premises
following any such termination herein provided, however, that Landlord: (x) may
re-let the Premises or any part or parts thereof for a term or terms which may,
at Landlord’s option, be equal to or less than or exceed the period which would
otherwise have constituted the balance of the Term, and may grant such
concessions and free rent as Landlord in its sole judgment considers advisable
or necessary to re-let same; (y) may make such alterations, repairs and
decorations in the Premises as Landlord, in its reasonable judgment, considers
advisable or necessary to re-let the same, and no action of Landlord in
accordance with the foregoing sub clauses (x) and/or (y), or Landlord’s failure
to re-let or to collect the rent through re-letting, shall operate or be
construed to release or reduce Tenant’s liability as aforesaid; and (z) shall
have no duty to re-let the Premises to a prospective tenant who is also
interested in leasing other space that Landlord (or its affiliate(s)) then has
available. In the event that Landlord collects all of the rent reserved pursuant
to Subparagraph (a) above, and re-lets the Premises following the termination of
this Lease, then Landlord agrees to reimburse Tenant for its pro rata share of
any rent reserved paid by Tenant to Landlord hereunder in accordance with
Subparagraph b(ii) above.

So long as at least twelve (12) months of the Term remain unexpired at the time
of such termination, in lieu of any other damages of indemnity and in lieu of
full recovery by Landlord of all sums payable under all the foregoing provisions
of this Section 9.2, Landlord may, by written notice to Tenant, at any time
after this Lease is terminated under any of the provisions contained in
Section 9.1, or is otherwise terminated for breach of any obligation of Tenant
and

 

38



--------------------------------------------------------------------------------

before such full recovery, elect to recover, and Tenant shall thereupon pay, as
liquidated damages, an amount equal to the aggregate of the Fixed Rent and
additional rent accrued under Article 4 in the twelve (12) months ended next
prior to such termination (or if the Term has not yet commenced, the Fixed Rent
and additional rent that would be due for said time period) plus the amount of
Fixed Rent and additional rent of any kind accrued and unpaid at the time of
termination.

Nothing contained in this Lease shall, however, limit or prejudice the right of
Landlord to prove and obtain in proceedings for bankruptcy or insolvency by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater, equal to, or less than the amount of the loss or damages referred to
above.

 

9.3 EVENTS OF DEFAULT BY LANDLORD.

It shall be an “Landlord Event of Default” under this Lease, if Landlord fails
to perform its obligations hereunder for more than thirty (30) days after notice
thereof from Tenant, together with such additional time, if any, as is
reasonably required to cure the default if the default is of such a nature that
it cannot reasonably be cured in thirty (30) days. In the event of a Landlord
Event of Default, without limitation to any other rights Tenant may have at law
and equity (each of which rights Tenant expressly reserves), which default shall
remain uncured after the expiration of any applicable notice and cure periods
and Tenant does not have notice that Landlord is disputing such obligation in
good faith, Tenant shall have the right, but shall not the obligation, to
perform such obligation. Notwithstanding any language to the contrary set forth
in this Section, in no event shall Tenant have any right to perform any
obligations that are outside of the Premises, that affect any space not leased
by Tenant, that affect any Common Area of the Building, the Lot or the Park,
that affect the structure of the Building, or that affect any of the life safety
or building systems of the Building. In performing such obligation, Tenant may
make any payment of money or perform any other act. All sums so paid by Tenant,
together with interest at the rate of twelve percent (12%) per annum, and all
necessary incidental costs and expenses, provided such are reasonable, in
connection with the performance of any such acts by Tenant, shall be payable by
Landlord to Tenant within twenty (20) days of demand (containing all reasonable
documentation evidencing such performance and payment by Tenant). Tenant may
exercise the foregoing rights without waiving any other of its rights or
releasing Landlord from any of its obligations under this Lease.

ARTICLE 10

MISCELLANEOUS

 

10.1 TITLES

The titles of the Articles are for convenience and are not to be considered in
construing this Lease.

 

39



--------------------------------------------------------------------------------

10.2 NOTICE OF LEASE

Concurrently with the execution of this Lease, both parties shall, at the
request of either party, execute and deliver, after the Commencement Date, a
short form of this Lease in the form attached hereto as Exhibit “G”. If this
Lease is terminated before the Term expires, the parties will execute an
instrument acknowledging the date of termination.

 

10.3 RELOCATION

Intentionally Deleted.

 

10.4 NOTICES FROM ONE PARTY TO THE OTHER

No notice, approval, consent requested or election required or permitted to be
given or made pursuant to this Lease shall be effective unless the same is in
writing. Communications shall be addressed, if to Landlord, at Landlord’s
Address, with a copy to Gloria M. Gutierrez, Esq., The Gutierrez Company, One
Wall Street, Burlington, MA 01803, or at such other address as may have been
specified by prior notice to Tenant and, if to Tenant, at Tenant’s Address, with
a copy to Goodwin Procter LLP, Exchange Place, 53 State Street, Boston,
Massachusetts 02109, Attention: Eric M. Labbe, Esq., or at such other place as
may have been specified by prior notice to Landlord. Any communication so
addressed shall be deemed duly served if mailed by registered or certified mail,
return receipt requested, delivered by hand, or by overnight express service by
a earner providing a receipt of delivery.

 

10.5 BIND AND INURE

The obligations of this Lease shall run with the land, and this Lease shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that the Landlord named herein and each
successive owner of the Premises shall be released from all obligations
hereunder arising following termination of such ownership and passing to the
successor in ownership, and its successor shall be liable for all obligations of
Landlord hereunder. Neither the Landlord named herein nor any successive owner
of the Premises whether an individual, trust, a corporation or otherwise shall
have any personal liability beyond their interest in the Building and the Lot,
and the income, insurance and condemnation proceeds derived therefrom. Neither
party shall be liable to the other party for consequential or punitive damages
for a breach of any covenant of this Lease or otherwise, except as may apply
with respect to holdover damages described in Section 6.1.16 of this Lease.

 

10.6 NO SURRENDER

The delivery of keys to any employees of Landlord or to Landlord’s agent or any
employee thereof shall not operate as a termination of this Lease or a surrender
of the Premises.

 

40



--------------------------------------------------------------------------------

10.7 NO WAIVER, ETC.

The failure of Landlord or of Tenant to seek redress for violation of, or to
insist upon the strict performance of any covenant or condition of this Lease
or, with respect to such failure of Landlord, any of the Rules and Regulations
referred to in Section 6.1.4, whether heretofore or hereafter adopted by
Landlord, shall not be deemed a waiver of such violation nor prevent a
subsequent act, which would have originally constituted a violation, from having
all the force and effect of an original violation. The receipt by Landlord of
Fixed Rent or additional rent with knowledge of the breach of any covenant of
this Lease shall not be deemed a waiver of such breach by Landlord, unless such
waiver be in writing signed by Landlord. No consent or waiver, express or
implied, by Landlord or Tenant to or of any breach of any agreement or duty
shall be construed as a waiver or consent to or of any other breach of the same
or any other agreement or duty.

 

10.8 NO ACCORD AND SATISFACTION

No acceptance by Landlord of a lesser sum than the Fixed Rent and additional
rent then due shall be deemed to be other than on account of the earliest
installment of such rent due, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as rent be deemed as
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such installment or
pursue any other remedy in this Lease provided.

 

10.9 CUMULATIVE REMEDIES

The specific remedies to which Landlord may resort under the terms of this Lease
are cumulative and are not intended to be exclusive of any other remedies or
means of redress to which it may be lawfully entitled in case of any breach or
threatened breach by Tenant of any provisions of this Lease. In addition to the
other remedies provided in this Lease, Landlord shall be entitled to the
restraint by injunction of the violation or attempted or threatened violation of
any of the covenants, conditions or provisions of this Lease or to a decree
compelling specific performance of any such covenants, conditions or provisions.

 

10.10 PARTIAL INVALIDITY

If any term, clause, provision, covenant or condition contained in this Lease is
adjudicated to be illegal or unenforceable, all other terms, clauses,
provisions, covenants or conditions of this Lease shall remain in force and
effect, and the term, clause, provision, covenant or condition held illegal or
unenforceable shall remain in effect as far as possible in accordance with the
intention of the parties.

 

10.11 LANDLORD’S RIGHT TO CURE

If Tenant shall at any time default, beyond applicable notice and cure periods,
in the performance of any material obligation under this Lease, Landlord shall
have the right, but shall

 

41



--------------------------------------------------------------------------------

not be obligated, upon ten (10) days prior written notice to Tenant and for non
material obligations upon thirty (30) days notice to Tenant (except in the event
of an emergency where at least verbal notice will be given as soon as reasonably
possible), to enter upon the Premises and to perform such obligation,
notwithstanding the fact that no specific provision for such substituted
performance by Landlord is made in this Lease with respect to such default. In
performing such obligation, Landlord may make any payment of money or perform
any other act. All reasonable sums so paid by Landlord (together with interest
at the rate set forth in Section 4.3 hereof), and all necessary incidental costs
and expenses in connection with the performance of any such acts by Landlord,
shall be deemed to be additional rent under this Lease and shall be payable to
Landlord immediately on demand. Landlord may exercise the foregoing rights
without waiving any other of its rights or releasing Tenant from any of its
obligations under this Lease.

 

10.12 ESTOPPEL CERTIFICATE

Tenant agrees on the Commencement Date, and from time to time thereafter, upon
not less than twenty (20) days prior written request by Landlord, to execute,
acknowledge and deliver to Landlord a statement in writing in substantially the
form attached hereto as Exhibit “K” with such adjustments as are necessary to
make the same accurate. Landlord agrees on the Commencement Date, and from time
to time thereafter, upon not less than twenty (20) days prior written request by
Tenant, to execute, acknowledge and deliver to Tenant a statement in writing in
substantially the form attached hereto as Exhibit “K”.

 

10.13 WAIVER OF SUBROGATION AND CLAIMS

Any insurance carried by either party with respect to the Premises and property
therein or occurrences thereon shall include a clause or endorsement denying to
the insurer rights of subrogation against the other party to the extent rights
have been waived by the insured prior to the occurrence of injury or loss. Each
party, notwithstanding any provisions of this Lease to the contrary, hereby
waives any rights of recovery against the other for injury or loss due to
hazards covered by insurance containing such clause or endorsement to the extent
of the indemnification received thereunder (or would have been covered had all
insurance required hereunder been maintained).

 

10.14 BROKERAGE

Landlord and Tenant each represent to the other that they have dealt with no
real estate brokers, finders, agents or salesmen in connection with this Lease,
except Grubb & Ellis Company (collectively, the “Broker”). Each party agrees to
hold the other party harmless from and against all claims for brokerage
commissions, finder’s fees, or other compensation made by any other agent,
broker, salesman or finder as a consequence of said party’s actions or dealings
with any such agent, broker, salesman, or finder. Landlord agrees to pay a fee
to the Broker pursuant to a separate agreement.

 

42



--------------------------------------------------------------------------------

10.15 COVENANTS INDEPENDENT

Each provision in this Lease constitutes an independent covenant, enforceable
separately from each other covenant set forth herein. To the extent any
provision hereof or any application of any provision hereof may be declared
unenforceable, such provision or application shall not affect any other
provision hereof or other application of such provision. Tenant acknowledges and
agrees that Tenant’s obligation to pay Fixed Rent and additional rent is
independent of any and all obligations of Landlord hereunder, with the result
that Tenant’s sole remedy for any alleged breach by Landlord of its obligation
hereunder shall be to commence a judicial proceeding against Landlord seeking
specific performance and/or damages.

 

10.16 ACCESS

Subject to the terms and provisions of this Lease and all laws applicable to the
Premises, Tenant shall have twenty-four (24) hours, seven (7) days per week,
fifty-two (52) weeks per year, access to the Premises.

 

10.17 ENTIRE AGREEMENT

This Lease contains the entire and only agreement between the parties as to the
Premises, and no oral statements or representations or prior written matter not
contained in this instrument shall have any force or effect. This Lease shall
not be modified in any way except by a writing signed by both parties.

 

10.18 GOVERNING LAW

This Lease shall be governed by and construed and enforced in accordance with
the laws and the Courts of the Commonwealth of Massachusetts.

 

10.19 ADDITIONAL REPRESENTATIONS

Landlord represents and warrants to Tenant as follows:

(a) that Landlord has the right, power and authority to enter into this Lease
and grant Tenant quiet possession of the Premises and other rights set forth
herein;

(b) that Landlord is the fee simple owner of the Lot and Building located
thereon;

(c) that the Building (including the Tenant’s Work and the Premises) and the Lot
(including all common areas) will, upon substantial completion of Tenant’s Work
and issuance of all necessary permits and approvals required to be obtained from
any and all necessary governmental agencies prior to occupancy of the Premises
by Tenant, if necessary, including without limitation, a certificate of
occupancy from the Town of Burlington, which allows Tenant to use and occupy the
Premises as herein provided, comply with all dimensional, use, parking, loading
and other zoning requirements of the Town of Burlington, and all applicable
building codes and governmental requirements, including, without limitation, all
ADA, local and state

 

43



--------------------------------------------------------------------------------

requirements and regulations promulgated thereunder and other applicable laws
and rules governing access to and use of facilities by people with disabilities,
including the Massachusetts Architectural Access Board regulations and all
environmental laws;

(d) that the Premises and common areas and all equipment and systems servicing
such areas, shall be in good working order and repair as of the Commencement
Date;

(e) that the Building has achieved a LEED Gold designation; and

(f) Landlord agrees to allow Tenant to use temporary space at another building
known as 200 Wheeler Road and located in Burlington, MA owned by Landlord’s
affiliate, at no charge to Tenant, until the Commencement Date. The terms and
conditions of such occupancy shall be otherwise subject to the provisions of a
mutually agreed upon form of Use and Occupancy Agreement executed by Landlord
and Tenant.

ARTICLE 11

SECURITY

A security deposit in the amount of Seven Hundred Fifty Thousand Dollars
($750,000.00) shall he delivered by Tenant to Landlord on or prior to the
Commencement Date (the “Security”). Such Security shall be in the form of a
Letter of Credit in substantially the form attached hereto as Exhibit “M”, and
such Letter of Credit shall (a) name the Landlord as its beneficiary, (b) expire
not less than one (1) year after the issuance thereof, and (e) be drawn on an
FDIC-insured financial institution reasonably satisfactory to Landlord. Landlord
agrees that GE Capital is an acceptable institution. Tenant shall, from time to
time, as necessary, renew or replace or amend the Letter of Credit no fewer than
twenty-five (25) banking days prior to the expiration date of the Letter of
Credit then held by Landlord, and if Tenant fails to renew or replace or amend
said Letter of Credit in the applicable amount by not later than twenty-five
(25) banking days prior to expiry date of the Letter of Credit, Landlord may
draw upon such Letter of Credit and hold the proceeds thereof in an account as
Security, without interest, until Tenant provides to Landlord a replacement
letter of credit complying with the requirements for the original Letter of
Credit as set forth above. So long as there does not then exist an Event of
Default, the amount of the required Security shall be reduced In accordance with
the following schedule; (i) by $250,000.00 on the 1st day of month twenty five
(25) of the Term; and (ii) by an additional $200,000.00 on the lst day of month
thirty seven (37) of the Term. Thereafter, the Security shall be Three Hundred
Thousand Dollars and 00/100 ($300,000.00). Landlord agrees to promptly return
any existing Letter of Credit to Tenant upon Landlord’s receipt of a replacement
Letter of Credit in such reduced amount required hereunder. In the event that
Landlord fails to release any cash proceeds drawn from a Letter of Credit (if
applicable) within five (5) business days following the required date (or its
receipt of a replacement Letter of Credit conforming to the requirements
hereunder), then Landlord shall be obligated to pay Tenant interest on any such
amount at the interest rate set forth in Section 4.3 hereof, calculated on a
daily basis.

 

44



--------------------------------------------------------------------------------

Landlord may, from time to time, without prejudice to any other remedy, use all
or a portion of the Security to cure any continuing Event of Default, including
any uncured default in connection with any arrearages of Rent, costs incurred by
Landlord to repair damage to the Premises caused by Tenant, and any costs
incurred by Landlord to repair (other than normal wear and tear or damage caused
by Landlord, its agents or employees) the Premises upon termination of this
Lease. Following any such application of the Security, Tenant shall, within ten
(10) business days after receipt of written demand, restore the Letter of Credit
to the then applicable full amount (or post a cash Security, at Tenant’s
option). Tenant shall not have the right to call upon Landlord to apply all or
any part of the Security to cure any continuing Event of Default, but such use
shall be solely in the discretion of Landlord. At the later of the termination
of this Lease and the date Tenant surrenders the Premises to Landlord in
accordance with this Lease, the balance of the Security, either cash or the
Letter of Credit, as applicable, shall be returned to Tenant within thirty
(30) business days of expiration of the Term and surrender of the Premises,
whichever may be later. If Landlord transfers its interest in the Premises
during the Term, Landlord shall assign the Security to the transferee, Landlord
shall promptly notify Tenant of the assignment in advance and thereafter have no
further liability for the return of the Security provided such transferee
acknowledges receipt of the same in writing. If the Security is in the form of a
Letter of Credit, Landlord shall have no further liability for the return of
such Letter of Credit once the Letter of Credit has been appropriately assigned
to the assignee, the assignee has assumed all of Landlord’s obligations under
this Lease, and Landlord has notified Tenant, in writing, of both. Upon, any
such delivery and assignment, Tenant hereby releases the then existing Landlord
of any and all liability with respect to the Letter of Credit, its application
and return, and Tenant agrees to look solely to such assignee or transferee. It
is further understood that this provision shall also apply to subsequent
assignees or transferees. Upon request by Tenant, Landlord shall provide Tenant
with a copy of the assignment and assumption or other written documentation that
was entered into to effectuate the transfer of the Letter of Credit and this
Lease. Landlord shall not be required to segregate the Security from its other
accounts or, except as otherwise specified herein, to pay interest thereon, as
aforesaid.

In the event the Lease is assigned by Tenant, Tenant’s assignee may provide a
replacement Letter of Credit and the original Letter of Credit held by Landlord
shall be promptly returned to Tenant, provided that such Letter of Credit shall
remain subject to all of the terms and conditions of this Article 11. Landlord
shall deliver the original prior Letter of Credit to the prior tenant
simultaneously upon the delivery of the replacement Letter of Credit by Tenant’s
assignee or as soon as possible thereafter.

 

45



--------------------------------------------------------------------------------

EXECUTED as a sealed instrument in two or more counterparts on the day and year
first above written.

 

LANDLORD: BURLINGTON OFFICE PARK V LIMITED PARTNERSHIP By:

The Gutierrez Company,

its General Partner

By:

/s/ Arthur J. Gutierrez, Jr.

Arthur J. Gutierrez, Jr. President TENANT: ASCEND LEARNING LLC By:

/s/ Ruth Siporin

Name:

Ruth Siporin

Title:

Treasurer

 

46



--------------------------------------------------------------------------------

EXHIBIT “A”

Plan Showing Tenant’s Space

[SEE ATTACHED]

 

47



--------------------------------------------------------------------------------

LOGO [g838302ex10_17pg73.jpg]



--------------------------------------------------------------------------------

EXHIBIT “B”

Plan Showing the Location of Tenant’s Signage

[TO BE ATTACHED]

 

48



--------------------------------------------------------------------------------

LOGO [g838302ex10_17pg75.jpg]



--------------------------------------------------------------------------------

EXHIBIT “C”

PLANS AND SPECIFICATIONS OF TENANT’S WORK

BURLINGTON OFFICE PARK I

5 WALL STREET, BURLINGTON, MA

[PLANS TO BE ATTACHED]

ASCEND/JONES & BARTLETT LEARNING

November 3, 2010

Revised January 26, 2011

Specifications of Tenant’s Work

Burlington Office Park I

5 Wall Street, Burlington, Massachusetts

GWB Partitions

 

  •   All interior sheetrock partitions to be 3 5/8”, 25 ga. metal studs 16” on
center with one layer 5/8” GWB on each side to 6” above ceiling.

 

  •   Demising, conference rooms, Data/IT room and board rooms partitions to be
full height partitions (to deck above) consisting of 3 5/8”, 20 ga. metal studs,
16” on center with 31/2” thick batt insulation and one layer of 5/8” GWB on each
side.

 

  •   Blocking (3/4” plywood or other as needed) installed at Tenant specified
locations to accommodate LCD’s, Tenant provided casework, etc.

 

  •   Includes two (2) FRG round column covers.

Flooring

 

  •   General flooring to be broadloom carpet. Carpet to be selected from the
Patcraft “Just Beautiful” series, or equal.

 

  •   Include Armstrong standard Excellon VCT at break area, coffee room,
copy/mail rooms, storage rooms and Data/IT room.

 

  •   Includes an allowance of Five Thousand ($5,000.00) Dollars for premium
flooring at the reception areas.

Millwork

 

  •  

Plastic laminate casework and plastic laminate counters with upper and lower
cabinets at break room, break area and coffee room per plans. Island counter at
break room to be

 

49



--------------------------------------------------------------------------------

 

plastic laminate.

 

  •   Millwork in board room on the fourth (4th) floor as shown on plans with
absolute black granite countertop.

Wall Treatment

 

  •   Include a primer and two coats of latex paint on all interior sheetrock
partitions.

 

  •   Allow up to one (1) accent wall per enclosed office, conference and board
room.

Ceiling

 

  •   Ceiling height shall be 9’ 4” (except in areas where only 9’ can be
achieved due to MEP constraints).

 

  •   2x2x5/8 tegular edge ACT Armstrong #1775 Dune tile in a silhouette XL
9/16” bolt-slot system with a 1/4” reveal in Manufacturers Standard White
finish.

 

  •   Sheetrock soffits in two (2) board rooms and two (2) reception areas.

Doors/Frames & Glazing

 

  •   Enhance doors to be all glass 3’ x 8’ or a pair of 6’ x 8’ doors with
concealed closures and GF 3000 Locknetics mag lock; hardware to be brushed
stainless steel.

 

  •   Interior doors and frames to be 3’0” x 7’0” wood factory finished door in
aluminum frames with heavy duty latchset, 11/2 pair hinges, coat hook, and door
stop.

 

  •   Includes electric locks at secondary entrance doors and secure doors for
four (4) locations.

 

  •   Provide windows at all conference rooms as indicated on the plans; window
to be the same height as the door frames.

 

  •   Sidelights at offices (24” mm).

 

  •   Glazing at conference rooms and board rooms per plans.

 

  •   Include an electric lock at the Data/IT room.

Electrical Lighting

 

  •   2x4 and 2x2 Recessed Indirect light fixtures to be the ovation series by
Cooper or approved equal. They are 2’x4’ and 2’x2’ recessed direct/indirect in
manufacturers’ standard white finish, with EB5, T5 biax electronic instant start
ballast and 32 wt8 lamps @ 4’ fixtures and 400 biax lamp @ the 2’ fixtures.

 

  •   Lighting controls winch consist of programmable lighting relay control
panels and occupancy sensors. Also included are cast aluminum L.E.D. exit signs.
Emergency lights will be powered by emergency back-up generator.

 

  •   Maintained lighting levels shall be in accordance with the Illuminating
Engineering Society of North America 9th Edition.

 

  •  

Provide recessed accent lighting (non-dimmable) at two (2) reception areas and
medium conference rooms and pendent fixtures at board rooms and medium
conference rooms.

 

50



--------------------------------------------------------------------------------

Power

 

  •   Distribution system panelboards, cables and circuit breakers shall be
sized for present loads and future allowance. Future allowance shall include 20%
spare/space for future feeder and branch circuit breakers in all panelboards.

 

  •   Unless otherwise specially approved, all new wring will be concealed.

 

  •   The minimum wire size for power will be #12 AWG.

 

  •   Ground fault protection for receptacles will be provided in accordance
with National Electric Code requirements.

 

  •   All interior receptacles shall be commercial grade, white thermoplastic
with white thermoplastic plates.

 

  •   Power service to the Premises is based on 10-amps per 120 gross square
feet for general office loads and miscellaneous power. One duplex wall
receptacle shall be provided for every 500 square feet of open office area. Each
enclosed office and conference rooms shall be provided with two duplex
receptacles.

 

  •   A single common ground or grounding bus shall be provided for the entire
Premises.

 

  •   Lighting control panels shall be provided for control of open area
lighting in lobbies and open office spaces. System shall be provided with low
voltage override switches to control zones for “after hours” use.

 

  •   Occupancy sensors shall be provided for enclosed offices, conference
rooms, etc., to achieve compliance with the automatic lighting shutoff
requirements of the Massachusetts Energy Code.

 

  •   All emergency life safety egress lighting in existing corridors will be
connected to the existing base building life safety system.

 

  •   Exit lights and emergency path of egress lighting will be provided in
quantities in accordance with applicable codes.

 

  •   Exit signs will be LED type.

 

  •   New fire alarm devices shall be provided in compliance with all applicable
codes and authorities having jurisdiction. New devices shall match building
standard.

 

  •   Smoke detectors will be installed in new tel/data rooms and electric rooms
and will be connected to remote indicating lights located outside of the rooms.

 

  •   Data/IT room will have plywood backboards and ground bar.

 

  •   Fire alarm interface shall be provided to unlock all egress doors
controlled by electric lock/strike during fire alarm notification evacuation, if
required by code.

 

  •   Includes fifteen (15) electrical and tele/data floor boxes.

 

  •   Provide power feed to system furniture; one (1) circuit per four
(4) cubicles.

 

  •   Power wiring for security system serving card readers at one (1) location.

 

  •   Includes ten (10) dedicated duplex wall outlets and nine (9) dedicated
GFCI wall outlets.

 

  •   Power wiring to projector, motorized screen and LCD at ten (10) locations.

 

  •   Includes one (1) 200 AMP panel and transformer within the Data/IT room,
this is a 75 kVA K-13 transformer feeding a 200A MCB 208/120V panel.

 

  •   Includes an allowance of Twenty Five Thousand ($25,000.00) Dollars for
electrical wiring and outlets in the Data/IT room.

 

  •   All new transformers for office and Data/IT Room loads shall be K-13
rated.)

 

51



--------------------------------------------------------------------------------

Mechanical

 

  •   The HVAC system will be sized to maintain indoor conditions of 75° Fdb (no
humidity control) under heating conditions. Use outdoor conditions as published
in the 1997 ASHRAE Fundamentals Handbooks, 1% conditions for cooling and
dehumidification design and 99.6% conditions for heating design.

 

  •   A/C load based on 1.5 watts per square foot lighting and 1 person per 143
square feet. 1 watt miscellaneous electric loads and 20 CFM per person.

 

  •   Ductwork will be galvanized sheet metal, low and medium pressure, in
accordance with SMACNA standards.

 

  •   Interior partitioned offices shall have at least one temperature zone per
ten offices.

 

  •   Perimeter partitioned offices shall have at least one temperature zone per
five (5) offices (depending on exposure).

 

  •   Corner offices shall be provided with their own temperature control zone.

 

  •   Conference rooms and board rooms shall be provided with their own
temperature control zone.

 

  •   Medium pressure supply shall be insulated. Also, if the ceiling is a
return plenum all supply ductwork shall be insulated.

 

  •   Controls will be DDC.

 

  •   Testing and balancing of the system will be performed by a certified
contractor.

 

  •   Ten (10) tons of supplemental cooling and associated ductwork and controls
for Data/IT room. (2) 5-ton units that operate 24/7.

 

  •   Includes a 1” fiberglass duct lining 10’ down stream of all fan powered
boxes.

Sprinklers

 

  •   Provide a wet piped automatic fire protection system. Designed for light
hazard coverage per NFPA #13.

 

  •   Heads shall be concealed type and will be within 3” of center of tile.

Plumbing

 

  •   Includes three (3) ADA compliant stainless steel kitchen sinks with all
associated piping, faucet and point of use hot water heater.

 

  •   Provide rough plumbing for tenant provided dishwasher.

 

  •   Provide connection for tenant provided icemaker.

Telecommunications

 

  •   Provide a plaster ring and pull string for each tel/data outlet.

 

  •   Provide plywood backboards in the Data/IT room.

Qualifications/Exclusions

 

  •   Specialty HVAC and power requirements not included unless noted above.

 

  •  

Improvement within the lab beyond the scope above is excluded (e.g. lab wiring,
buss

 

52



--------------------------------------------------------------------------------

 

duct, ups, cord drops are not included).

 

  •   Tel/Data wiring and equipment is not included.

 

  •   AV wiring and equipment not included.

 

  •   Appliances not included.

 

  •   Security System and associated wiring and hardware is not included.

 

  •   Special lighting, unless specified above, is not included.

 

  •   Board room millwork is not included, other than that shown on the fourth
(4th) floor plan.

 

  •   Emergency generator other than for base building and emergency lighting
not included.

 

  •   System furniture and furnishings not included.

 

  •   Wall talkers, tackboards, caulkboards and whiteboards not included

 

  •   Projections screens not included.

 

  •   Reception desk(s).

 

  •   Specialty blinds and drapes are not included.

 

  •   Window treatment is not included.

Tenant Change Items - (notice by February 15, 2011)

 

1. Increase door heights throughout the Premises to 8’ and increase the glass at
offices per SK-3 dated 1/26/11 and increase the height of conference room glass
to 8’: Add $85,000

 

2. Increase the quantity of full height partitions with insulation in accordance
with SK-1 and SK-2 dated 1/26/11: Add $25,880

 

3. Increase the quantity of variable air volume boxes for interior zones from
ten (10) offices to five (5) offices: Add $11,000

 

4. Provide power feeds to furniture based on one (1) circuit per two
(2) cubicles: Add $13,000

 

5. Increase millwork unit pricing:

 

Closet pole and single shelf:

$  47.00 per LF   

Plastic laminate countertop:

$ 86.00 per LF   

Plastic laminate base cabinet with melamine interior:

$ 185.00 per LF   

Plastic laminate wall cabinet with melamine Interior:

$ 152.00 per LF   

2 Tier plastic laminate shelves:

$ 116.00 per LF   

Mail boxes 10ft minimum:

$ 300.00 per LF   

Standard absolute black granite:

$ 385.00 per LF   

Wood base cabinets:

$ 208.00 per LF   

Added adjustable shelving 5 melamine shelves high with adjustable brackets and
wall standards:

$ 250.00 per LF   

Plastic laminate in lieu of melamine:

$ 300.00 per LF   

Wood (oak or maple) shelving Unit (sides and back) 8” tall x 12” deep:

$ 385.00 per LF   

Plastic Laminate shelving Unit (sides and back) 8’ tall x 12” deep:

$ 352.00 per LF   

 

6. Additional electronic locks for card access at secondary doors: Add $600 per
door

 

53



--------------------------------------------------------------------------------

 

LOGO [g838302ex10_17pg81.jpg]



--------------------------------------------------------------------------------

 

LOGO [g838302ex10_17pg82.jpg]



--------------------------------------------------------------------------------

 

LOGO [g838302ex10_17pg83.jpg]



--------------------------------------------------------------------------------

 

LOGO [g838302ex10_17pg84.jpg]



--------------------------------------------------------------------------------

EXHIBIT “D”

LANDLORD’S SERVICES

 

I. CLEANING

 

  A. Building Lobbies and Common Areas

 

  1. Entrance doors and partition glass to be cleaned nightly. Wipe down frames
and fixtures as needed.

 

  2. Remove entrance mats and clean sand and dirt from pits and floors, clean
and replace mats nightly.

 

  3. Floors to be swept and washed nightly. Maintain a high luster yet-slip free
finish following manufacturer’s specifications.

 

  4. Walls to be dusted and spot cleaned as necessary, thoroughly washed twice a
year.

 

  5. Empty and wipe clean trash receptacles nightly including exterior smoker’s
stations.

 

  6. Dust, with treated cloth, security desks, window sills, directory frames,
planters, etc. nightly,

 

  7. Clean reception desk nightly.

 

  8. Vacuum all carpeted areas nightly, treat and spot clean stains, clean fully
as needed.

 

  9. Vinyl tile floors to be dry mopped nightly, spot washed with clean water as
needed and spray buffed weekly.

 

  10. Sweep all stairwells in building nightly and keep in clean condition,
washing same as necessary.

 

  11. Do all high dusting (not reached in nightly cleaning) quarterly, which
includes the following:

 

  A. Dust all pictures, frames, charts, graphs and similar wall hangings.

 

  B. Dust exposed pipes, ventilation and air conditioning grilles, louvers,
ducts, and high moldings, as needed.

 

54



--------------------------------------------------------------------------------

  12. Clean and maintain luster on ornamental metal work as needed within arm’s
reach.

 

  13. Dust all drapes and blinds as needed.

 

  14. Wash and disinfect drinking fountains using a non-scented disinfectant
nightly. Polish all metal surfaces on the unit nightly.

 

  15. Strip and wax all resilient tile floors yearly,

 

  16. Shampoo all common area carpets at additional contract price at least once
per year.

 

  B. Lavatories - Nightly

 

  1. Empty paper towel receptacles, bag and transport waste paper to designated
area, disinfect receptacle and add new liner,

 

  2. Empty sanitary napkin disposal receptacles, bag and transport waste,
disinfect receptacle and add new liner.

 

  3. Refill toilet tissue, hand towel dispensers, and sanitary napkin
dispensers. Refill soap dispensers.

 

  4. Scour, wash and disinfect all basins, bowls and urinals using non-scented
disinfectants.

 

  5. Wash, disinfect and wipe dry both sides of toilet seat using non-scented
disinfectants.

 

  6. Wash and polish all mirrors, counters, faucets, flushometers, bright work
and enameled surfaces.

 

  7. Spot clean toilet partitions, doors, door frames, walls, lights and light
switches.

 

  8. Remove all cobwebs from walls and ceilings.

 

  9. Sweep and wash all floors, using proper non-scented disinfectants.

 

  10. Add water to floor drains weekly, disinfect monthly.

 

  11. Turn off lights.

 

55



--------------------------------------------------------------------------------

  C. Elevators - Nightly

 

  1. Thoroughly clean walls.

 

  2. Wipe clean control panels, door frames and mirrors.

 

  3. Vacuum cab and floor door tracks.

 

  4. Vacuum floors, shampoo as needed, wash stone floors.

 

  5. Dust ceilings.

 

  D. General Cleaning (Monday through Friday, Holidays excluded) Tenant areas
nightly - unless noted.

 

  1. Empty and clean all waste receptacles nightly and remove waste paper and
waste materials, including folded paper boxes and cartons, to designated area.
Replace liners as needed. Check and wash waste baskets if soiled.

 

  2. Weekly hand dust with treated cloth and wipe clean or feather duster all
accessible areas on furniture, desks, files, telephones, fixtures and window
sills.

 

  3. Clean all glass table tops and tenant entrance glass. Spot clean glass
partitions.

 

  4. Spot clean all walls, door frames and light switches.

 

  5. Wipe clean and polish all bright metal work as needed within arm’s reach.

 

  6. All stone, ceramic, tile, marble, terrazzo and other un-waxed flooring to
be swept, using approved dust-down preparation.

 

  7. All wood, linoleum, rubber asphalt, vinyl and other similar type of floors
to be swept, using approved dust-down preparation and mopped or cleaned with dry
system cleaner nightly.

 

  8. Reception areas, halls, high traffic areas to be vacuumed nightly.

 

  9. Offices and cubicles to be spot vacuumed nightly. All areas to receive a
complete vacuum weekly.

 

  10. Spot clean carpet stains.

 

  11. Wash and clean all water fountains and coolers nightly. Sinks and floors
adjacent to sinks to be washed nightly.

 

56



--------------------------------------------------------------------------------

  12. Dust blinds as needed.

 

  13. Vinyl tile floors to be dry mopped nightly, spot washed with clean water
as needed and spray buffed every two weeks. The VCT is to be stripped and waxed
one time annually.

 

  14. Turn off coffee pots each night and empty filters.

 

  E. Showers

 

  1. Wash shower walls and floors nightly, using proper non-scented
disinfectants.

 

  2. Clean and disinfect shower curtains weekly.

 

  3. Scrub showers with bleach weekly.

 

  4. Wash tile walls with proper grout cleaning compound as needed.

 

  5. Add water to floor drains weekly, disinfect monthly.

 

  6. Turn off lights.

 

  7. Restock soap, daily.

 

  F. Fitness Center Nightly

 

  1. Thoroughly clean all exercise equipment.

 

  2. Clean mirrors.

 

  3. Vacuum carpet.

 

  4. Wash rubber floor.

 

  5. Restock paper towel dispenser nightly.

 

  G. Cafeteria Dining Area / Kitchenettes Nightly

 

  1. Clean all areas outside the cafeteria servery which shall include, the
dining tables, chairs, tray return areas.

 

  2. Wash flooring.

 

57



--------------------------------------------------------------------------------

  3. Empty and clean inside and outside all waste receptacles nightly and remove
waste paper and waste materials, including folded paper boxes and cartons, to
designated area. Replace liners as needed. Check and wash waste receptacles if
soiled.

 

  4. Wash all cafeteria / kitchenette tabletops and counters.

 

  5. Arrange all tables and chairs according to floor plan.

 

  H. Day Porter to police and clean as required in the following areas:

 

  1. Reception and lobby seating

 

  2. Entrances and lobbies

 

  3. Cafeteria and kitchenettes

 

  4. Fitness center

 

  5. All toilets, showers and locker rooms

 

  6. Outside entrances

 

  7. Smokers Gazebo

 

  I. Cleaning Products

Paper products such as toilet paper, paper towels, and vinyl trash liners will
be supplied to the cleaning company. The cleaning company is to supply all solid
and liquid cleaning products. The cleaning company is to supply all mops,
buckets, vacuums, dusters, cloths etc.

When possible the cleaning company is to use “Green Products.”

 

II. HEATING, VENTILATING AND AIR CONDITIONING

 

  1. Heating, ventilation and air conditioning as required to provide reasonably
comfortable temperatures for normal business day occupancy (except holidays),
Monday through Friday, from 8:00 AM to 6:00 PM, and Saturday from 8:00 AM to
1:00 PM, if so requested by Tenant, by providing at least 24 hours notice. HVAC
services beyond the aforesaid hours of operation can be made available to
Tenant, if so requested by Tenant, by providing at least 24 hours prior written
notice and at a cost of $50.00 per hour per unit.

 

58



--------------------------------------------------------------------------------

  2. Maintenance on any additional or special air conditioning equipment, will
be performed by tenant or tenant’s contractor and the associated operating cost
thereof, will be at Tenant’s expense.

 

III. WATER

Hot water for lavatory and kitchen purposes and cold water for drinking,
kitchen, lavatory and toilet purposes.

 

IV. ELEVATORS

Elevators for the use of all tenants and the general public for access to and
from all floors of the Building, programming of elevators (including, but not
limited to, service elevators), shall be as Landlord from time to time
determines best for the Building as a whole provided that there shall always be
at least one functioning elevator serving the floor on which the Premises is
located.

 

V. SECURITY/ACCESS

Twenty-four (24) hour entry to the Building is available to Tenant and Tenant’s
employees, after normal Building hours of operation. Tenant shall have
unrestricted access to its Premises at all times, and not just during normal
building hours and operation. The Building currently operates under a
programmable key card system. Key card access is provided by a Software House
system and can be programmed to enter the Premises at all times and the Building
during off-hours. All security within the Premises shall be the responsibility
of the Tenant and Tenant shall have the right to control its space, including
the right to install additional security measures, and the right to select a
vendor of its own choosing for installing a security system for the Premises.

 

VI. BUILDING HOURS

Normal building hours of operation are Monday through Friday from 8:00 AM to
6:00 PM. The Building operates on Saturday from 8:00 AM to 1:00 PM, with access
to the Building subject to the provisions as outlined in Item V contained
herein. Except for the heating, ventilating and air conditioning system, which
operates in accordance with the schedule as described in Item II contained
herein, all Building systems, including but not limited to electrical,
mechanical, elevator, fire safety and sprinkler, and water, operates 24 hours
per day, 7 days per week, subject to repairs, failures and interrupted service
beyond Landlord’s control.

 

59



--------------------------------------------------------------------------------

VII. CAFETERIA, VENDING AND PLUMBING INSTALLATIONS / INTERIOR LAVATORIES AND
SHOWERS

 

  1. Except as expressly set forth in this Exhibit, any space within the
Premises to be used primarily for lunchroom or cafeteria operation shall be
Tenant’s responsibility to keep clean and sanitary. Cafeteria, vending machines
or refreshment service installations by Tenant must be approved by Landlord in
writing, which approval shall not be unreasonably withheld, conditioned or
delayed. All maintenance, repairs and additional cleaning necessitated by such
installations shall be at Tenant’s expense.

 

  2. Tenant is responsible for the maintenance and repair of plumbing fixtures
and related equipment installed in the Premises for its exclusive use (such as
in any coffee room).

 

VIII. SIGNAGE

Tenant shall be entitled to the Building’s standard signage at the Building’s
lobby directories, at Landlord’s cost. See also Section 6.1.20 regarding
Tenant’s Signage.

 

IX. ELECTRICITY

Tenant shall, in addition to paying Fixed Rent, pay for all electricity consumed
in the Premises pursuant to a Landlord installed electric sub-meter or check
meter to measure Tenant’s actual usage consumed within the Premises. Tenant
shall reimburse Landlord for all costs of such electricity based on the rate
charged by the utility company to the Landlord (without mark-up by Landlord) on
a monthly basis (currently estimated at $1.35/RSF), specifically within thirty
(30) days upon receipt of Landlord’s invoice therefore, which invoice shall
identify amount of electrical usage for the Premises based on such meter or
check meter for such month. Common area electricity and Building HVAC electric
charges are included in the common area maintenance charges set forth in
Section 4.2 of this Lease.

Tenant’s use of electrical service in the Premises shall not at any time exceed
the capacity of any of the electrical conductors or other equipment in or
otherwise serving the Premises or the Building standard, as hereinafter
provided. To ensure that such capacity is not exceeded and to avert possible
adverse effects upon the Building’s electrical system, Tenant shall not, without
at least thirty (30) days prior written notice to and consent of Landlord in
each instance, connect to the Building electric distribution system any
fixtures, appliances or equipment which operates on a voltage of 277/480 volts
nominal, or make any alteration or addition to the electric system of the
Premises. In the event Tenant shall use (or request that it be allowed to use)
electrical service in excess of that reasonably deemed by Landlord to be
standard for the Building, Landlord may refuse to provide such excess usage or
refuse to consent to such usage or may consent upon such

 

60



--------------------------------------------------------------------------------

conditions as Landlord reasonably elects (including, but not limited to, the
installation of utility service upgrades, sub-meters, air handlers or cooling
units), and all such additional usage (except to the extent prohibited by law),
installation and maintenance thereof shall be paid for by Tenant, as additional
rent, upon Landlord’s demand, so long as no other tenants are receiving excess
usage.

It is understood that the electrical generated service to the Premises may be
furnished by one or more generators of electrical power and that the cost of
electricity may be billed as a single charge or divided into and billed in a
variety of categories, such as distribution charges, transmission charges,
generation charges, congestion charges, capacity charges, public good charges,
and other similar categories, and may also include a fee, commission or other
charge by an unaffiliated broker, aggregator or other intermediary for obtaining
or arranging the supply of generated electricity. Landlord shall have the right
to select the generator of electricity to the Premises and to purchase generated
electricity for the Premises through a broker, aggregator or other intermediary
and/or buyers group or other group and to change the generator of electricity
and/or manner of purchasing electricity from time to time.

As used herein, the term “generator of electricity” shall mean one or more
companies (including, but not limited to, an electric utility, generator,
independent or non-regulated company) that provides generated power to the
Premises or to the Landlord to be provided to the Premises, as the case may be.

 

X. OTHER UTILITIES

Tenant shall be responsible for the payment of all other utilities consumed, by
Tenant in the Premises, including telephone, cable, other communications and gas
(if applicable). Tenant shall pay for such consumption directly to the provider
of such utilities.

 

61



--------------------------------------------------------------------------------

EXHIBIT “E”

RULES AND REGULATIONS

 

1. The entrance, lobbies, passages, corridors, elevators and stairways shall not
be encumbered or obstructed by Tenant, Tenant’s agents, servants, employees,
licensees, and visitors, or be used by them for any purpose other than for
ingress and egress to and from the Premises. The moving in or out of all safes,
freight, furniture, or bulky matter of any description must take place during
the hours which Landlord may reasonably determine from time to time. Landlord
reserves the right to inspect all freight and bulky matter to be brought into
the Building and to exclude from the Building all freight and bulky matter which
violates any of these Rules and Regulations or the Lease of which these Rules
and Regulations are a part.

 

2. No curtains, blinds, shades, screens, advertisements, or signs, or the like
other than those furnished by Landlord, or otherwise permitted in this Lease,
shall be attached to, hung in, affixed to, or used in connection with any window
or door of the Premises or to any other area of the Premises (including without
limitation on interior windows, walls and doors) that is visible from the
outside of the Building or visible from any common area of the Building, without
the prior written consent of the Landlord, which consent shall not be
unreasonably withheld (taking into account such factors such as size, color and
style and compatibility with the Building).

 

3. Tenant shall furnish Landlord with master keys or access devices for any
security (door access) system provided and installed by Tenant, so long as the
same has been approved by Landlord, which shall not be unreasonably withheld.
Tenant shall be allowed to place additional locks or bolts upon doors and
windows within the Premises, as long as Tenant provides master keys to Landlord
as aforesaid as these additional locks and bolts could prove to be a hindrance
to Landlord providing building services, such as cleaning and maintenance.
Tenant must, upon the termination of its tenancy, remove all additional locks
and bolts and restore all original door hardware and provide Landlord all
Building keys either furnished to or otherwise procured by Tenant; and in the
event of the loss of any keys so furnished, Tenant shall pay to Landlord the
reasonable replacement cost thereof.

 

4. Canvassing, soliciting and peddling in the Building, or on the Lot or in the
Park if applicable, are prohibited, and Tenant shall cooperate to prevent the
same.

 

5. Tenant shall comply with all reasonably necessary security measures from time
to time established by Landlord for the Building or Park, if any; however, the
parties acknowledge that Landlord has no obligation to provide any security.

 

6. Tenant agrees that there shall be no smoking allowed anywhere in the Premises
or Building or within 50’ of any entrance to the Building.

 

62



--------------------------------------------------------------------------------

7. No animals, with the exception of “assistance animals” (e.g., seeing eye
dogs), shall be brought into the Building by Tenant, Tenant’s agents, servants,
employees, invitees, subtenants and assigns.

 

8. Users of the common fitness room or shower facilities within the Building
shall only place a lock on a locker during the time they are using the fitness,
locker mom and/or shower facilities. No overnight use of lockers is permitted
and no locks are permitted on lockers except during workout. Also, no overnight
storage of gym bags or like shall be permitted in the common fitness room or
shower facilities.

 

9. Bicycles shall be parked at the specific bicycle locations provided and shall
not be permitted inside the Building.

 

63



--------------------------------------------------------------------------------

EXHIBIT “P”

OPTION TO EXTEND

The Tenant has the option to extend this Lease for two (2) successive five
(5) year terms each (each an “Extended Term” or collectively, the “Extended
Terms”), the exercise of which shall automatically extend the Term of the Lease
without the necessity of additional documentation. So long as there does not
exist any continuing, uncured material default under the Lease beyond notice and
cure periods at the time of exercise, the option to extend shall be deemed to
have been exercised by Tenant’s written notification to Landlord that it elects
to exercise its option to extend at least twelve (12) months but not more than
eighteen (18) months prior to the end of the initial Term hereunder, or first
Extended Term, as applicable. The Extended Terms shall be upon the same terms
and conditions as are set forth in this Lease, including, without limitation,
the Tenant’s obligations to pay Operating Cost Escalation as set forth in
Section 4.2, except that, without the mutual agreement of the parties (i) there
shall be no additional option to extend after the termination of the second
Extended Term or the failure to exercise the first or second option, whichever
shall first occur, and (ii) the annual Fixed Rent for the Extended Terms shall
be equal to ninety-five percent (95%) of the then Market Rent (as defined in and
determined in accordance with Exhibit “H”).

 

64



--------------------------------------------------------------------------------

EXHIBIT “G”

NOTICE OF LEASE

In accordance with the provisions of Massachusetts General Laws (Ter. Ed.)
Chapter 183, Section 4, as amended, notice is hereby given of a certain lease
(hereinafter referred to as the “Lease”) dated as of January     , 2011 by and
between Burlington Office Park V Limited Partnership (hereinafter referred to as
“Landlord”) and Ascend Learning LLC, a Delaware corporation (hereinafter
referred to as “Tenant”).

W I T N E S S E T H:

1. The address of the Landlord is c/o The Gutierrez Company, One Wall Street,
Burlington, Massachusetts 01803.

2. The address of the Tenant is Five Wall Street, Burlington, Massachusetts
01803

3. The Lease was executed on January     , 2011,

4. The Term of the Lease is a period of approximately ten (10) years beginning
on the Commencement Date, determined in accordance with Section 3.2 of the
Lease, currently scheduled for July 1, 2011.

5. Subject to the provisions of the Lease, the Tenant has the option to extend
the Term of the Lease for two (2) additional five (5) year periods pursuant to
Exhibit “F” of the Lease.

6. The demised premises is approximately 55,166 rentable square feet within a
six-story building containing approximately 181,680 rentable square feet located
at Five Wall Street, Burlington, Massachusetts 01803 (the “Building”), and the
areas of which are the subject of all appurtenant rights and easements set forth
in Section 2.1 of the Lease.

7. Tenant shall have a right of first offer and a right of first refusal to
expand the premises, subject to the terms and conditions of the Lease.

8. The lot upon which the Building is located is described in Exhibit “A”
attached hereto.

This Notice of Lease has been executed merely to give notice of the Lease, and
all of the terms, conditions and covenants of which are incorporated herein by
reference. The parties hereto do not intend this Notice of Lease to modify or
amend the terms, conditions and covenants of the Lease which are incorporated
herein by reference.

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Notice of Lease
as of this      day of January, 2011.

 

LANDLORD: BURLINGTON OFFICE PARK V LIMITED PARTNERSHIP By: The Gutierrez
Company, General Partner By:

 

Arthur J. Gutierrez, Jr. President

COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, SS

On this      day of January, 2011 before me, the undersigned notary public,
personally appeared Arthur J. Gutierrez, Jr., President of The Gutierrez
Company, General Partner of Burlington Office Park V Limited Partnership, proved
to me through satisfactory evidence of identification, which was personal
knowledge of the undersigned, to be the person whose name is signed on the
preceding or attached documents), and acknowledged to me that he signed it
voluntarily for its stated purpose.

(official seal)

 

 

Notary Public

 

66



--------------------------------------------------------------------------------

TENANT: ASCEND LEARNING LLC By:

 

Name:

 

Title:

 

COMMONWEALTH OF MASSACHUSETTS

                     COUNTY

On this      day of January, 2011 before me, the undersigned notary public,
personally appeared                                         , the
                                         of Ascend Learning LLC, proved to me
through satisfactory evidence of identification, which was ¨ photographic
identification with signature issued by a federal or state governmental agency,
¨ oath or affirmation of a credible witness, ¨ personal knowledge of the
undersigned, to be the person whose name is signed on the preceding or attached
documents), and acknowledged to me that he/she signed it voluntarily for its
stated purpose.

(official seat)

 

 

Notary Public

 

67



--------------------------------------------------------------------------------

EXHIBIT “A” TO EXHIBIT “G”

Lot A shown on a plan entitled “Subdivision Plan of Land in Burlington,
Massachusetts”, prepared for The Gutienez Company by Vanasse Hangen Brustlin,
Inc., Scale 1” = 80 feet, dated November 16, 2001, revised January 29, 2002 and
recorded with said Deeds, as Plan No. 650 of 2002. A portion of Lot A is
registered land, being Lots 6 and 7 shown on Land Court Plan 34820B.

 

68



--------------------------------------------------------------------------------

EXHIBIT “H”

MARKET RENT

The market rent for the Premises shall be the then fair market rent for similar
space in similar buildings (size, length of term, age and location) in the Town
of Burlington, giving consideration to any concessions and allowances and
applicable base years for operating costs, which such rent (the “Market Rent”)
shall be determined as follows:

 

(a) The Market Rent shall be proposed by Landlord within fifteen (15) business
days of receipt of Tenant’s notice that it intends to exercise its option to
extend the Term as specified in Exhibit “F” (the “Landlord’s Proposed Market
Rent”), The Landlord’s Proposed Market Rent shall be the Market Rent unless
Tenant notifies Landlord, within fifteen (15) business days of Tenant’s receipt
of Landlord’s Proposed Market Rent, that Landlord’s Proposed Market Rent is not
satisfactory to Tenant (“Tenant’s Rejection Notice”).

 

(b) If Tenant delivers Tenant’s Rejection Notice and the Market Rent is not
otherwise agreed upon by Landlord and Tenant within forty-five (45) days after
Landlord’s receipt of Tenant’s Rejection Notice, then the Market Rent shall be
determined by the following appraisal procedure:

 

  1.

Within five (5) business days of the expiration of said forty-five (45) day
period, Tenant shall give notice to Landlord, which notice shall specify the
name and address of the appraiser designated by Tenant (the “Tenant’s Appraisal
Notice”). Landlord shall within five (5) business days after receipt of Tenant’s
Appraisal Notice, notify Tenant of the name and address of the appraiser
designated by Landlord. Such two appraisers shall, within twenty (20) business
days after the designation of the second appraiser, make their determinations of
the Market Rent in writing and give notice thereof to each other and to Landlord
and Tenant. Such two (2) appraisers shall have twenty (20) business days after
the receipt of notice of each other’s determination to confer with each other
and to attempt to reach agreement as to the determination of the Market Rent. If
such appraisers shall concur in such determination, they shall give notice
thereof to Landlord and Tenant and such concurrence shall be final and binding
upon Landlord and Tenant, If such appraisers shall fail to concur as to such
determination within said twenty (20) business day period, they shall give
notice thereof to Landlord and Tenant and shall immediately designate a third
appraiser. If the two appraisers shall fail to agree upon the designation of
such third appraiser within five (5) business days after said twenty
(20) business day period, then they or either of them shall give notice of such
failure to agree to Landlord and Tenant and if Landlord and Tenant fail to agree
upon the selection of such third appraiser within five (5) business days after
the appraisers) appointed by the parties give notice as aforesaid, then either
party on behalf of both may apply to the American Arbitration Association or any
successor thereto, or on his or her failure, refusal

 

69



--------------------------------------------------------------------------------

  or inability to act, to a court of competent jurisdiction, for the designation
of such third appraiser.

 

  2. All appraisers shall be independent real estate appraisers or consultants
who shall have had at least seven (7) years continuous experience in the
business of appraising real estate in the suburban Boston area.

 

  3. The third appraiser shall conduct such hearings and investigations as he or
she may deem appropriate and shall, within ten (10) business days after the date
of his or her designation, make an independent determination of the Market Rent.

 

  4. If none of the determinations of the appraisers varies from the mean of the
determinations of the other appraisers by more than ten (10%) percent, the
average of the determinations of the three (3) appraisers shall be the Market
Rent for the Premises. If, on the other hand, the determination of any single
appraiser varies from the average of the determinations of the other two
(2) appraisers by more than ten (10%) percent, the average of the determination
of the two (2) appraisers whose determinations are closest shall be the Market
Rent.

 

  5. The determination of the appraisers, as provided above, shall be conclusive
upon the parties and shall have the same force and effect as a judgment made in
a court of competent jurisdiction.

 

  6. Each party shall pay fees, costs and expenses of the appraiser selected by
it, its own counsel fees, and one-half (1/2) of all other expenses and fees of
any such third appraisal.

 

70



--------------------------------------------------------------------------------

EXHIBIT “I”

RIGHT-OF FIRST OFFER

In no event shall Landlord, during the Term hereunder, lease or decide to lease,
agree to lease, or accept any offer to lease space that from time to time
becomes available during the Term on floors 2, 4, 5 and 6 in the Building (each
and collectively, the “ROFO Space”), unless Landlord first affords Tenant an
opportunity to lease such area in accordance with the provisions of this Exhibit
“I” and only after written notice to Tenant, provided that there does not then
exist an uncured, continuing material Event Default under this Lease. Such
notice shall contain Landlord’s summary of the essential terms and conditions
that it desires to lease such space (i.e., description of such rentable area,
the term and any options to extend or cancel the term, the annual fixed rent
amounts, the basic operating cost provisions, and the allowances and other
monetary concessions, if any) with respect to such rentable area (such summary
shall herein in this Exhibit “I” be referred to as the “Offer”). Upon receipt of
such notice and the Offer from Landlord, and as aforesaid, provided further that
there does not then exist an uncured, continuing material Event of Default under
this Lease, Tenant shall have a right to lease any such space on the terms set
forth in the Offer by giving notice to Landlord to such effect within seven
(7) business days after Tenant’s receipt of Landlord’s notice of such Offer. If
such notice is not so timely given by Tenant, then Landlord shall be free to
lease the subject space, or portion thereof, on the terms and conditions
contained in the Offer, or substantially similar thereto (which for the purposes
hereof, Landlord agrees shall not be more than a five percent (5%) decrease in
the net effective rent thereunder ; otherwise, Landlord shall re-offer the space
to Tenant, in accordance with the terms of this Exhibit “I”). The non-exercise
by Tenant of its rights under this Exhibit “I” as to any particular ROFO Space
described in a particular Offer by Landlord shall not be deemed to waive any of
Tenant’s rights of first offer as to the remainder of ROFO Space that becomes
available. This right of first offer shall be considered a reviving offer as to
space that becomes available on floor four (4) of the Building only, but any
failure to lease ROFO Space shall be deemed to waive any of Tenant’s rights of
first offer as to the remainder of the ROFO Space (I.e. Tenant’s rights
hereunder shall not revive), as this right shall be considered a one-time
non-reviving right as to ROFO Space on floors 2, 5 and 6 in the Building.
Notwithstanding the foregoing, except as otherwise provided in Exhibit “N”,
Landlord and Tenant hereby acknowledge and agree that no additional notice shall
be required from Landlord regarding the existing space located on the fourth
(4th) floor until such space has been leased to a third party and once again
becomes available.

In the event that Tenant accepts Landlord’s offer to lease such ROFO Space
described in the Offer, then Landlord and Tenant hereby agree that they shall
enter into a mutually acceptable amendment to this Lease, specifying that such
rentable area is a port of the Premises under this Lease and demising said
premises to Tenant on the terms of the Offer with respect to such rentable
space. Such amendment shall also contain other appropriate terms and provisions
relating to the addition of such rentable space to this Lease or the leasing of
such rentable space, as applicable, and as mutually agreed upon by the parties.
The amendment shall be signed by Tenant within twenty (20) business days of
receipt of the proposed agreement from the Landlord

 

71



--------------------------------------------------------------------------------

in the form as hereinabove required, Landlord and Tenant hereby agreeing to use
good faith efforts to finalize the form of amendment as quickly as possible and
within said twenty (20) business day period. In no event shall the foregoing
affect the Tenant’s obligation to lease such space once Tenant provides Landlord
with its notice exercising its option hereunder as aforesaid, as the parties
hereby agree that Tenant’s notice shall serve as Tenant’s acceptance of
Landlord’s offer to lease such space and that the amendment merely serves as
confirmation that the parties shall enter into a written amendment to
memorialize the previously accepted terms.

Notwithstanding the foregoing, Tenant’s rights hereunder shall be subject and
subordinate to the existing Right of First Refusal of Conversent Communications
of Massachusetts, Inc., d/b/a One Communications to lease space that becomes
available on the fourth (4th) floor of the Building.

 

72



--------------------------------------------------------------------------------

EXHIBIT “J”

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

SUBORDINATION. NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This Subordination, Non-Disturbance and Attornment Agreement (this “Agreement”)
dated January     , 2011, is made among Ascend Learning LLC (“Tenant”).
Burlington Office Park V Limited Partnership (“Landlord”), and Bank of America,
“N.A., a national banking association (“Mortgagee”).

WHEREAS, Mortgagee Is the owner of a promissory note (herein, as it may have
been or may be from time to time renewed, extended, amended, supplemented, or
restated, called the “Note”) dated December 19, 2007, executed by Landlord
payable to the order of Mortgagee, in the principal face amount of $30,316,000,
bearing Interest and payable as therein provided, secured by, among other
things, a Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing (herein, as it may have been or may be from time to time renewed,
extended, amended or supplemented, called the “Mortgage”), recorded or to be
recorded in the land records of Middlesex South Registry of Deeds in Book 50488
Page 313, covering, among other property, the land (the “Land”) described in
Exhibit “A” which is attached hereto and incorporated herein by reference, and
the improvements (“Improvements”) thereon (such Land and Improvements being
herein together called the “Property”);

WHEREAS, Tenant is the tenant under a lease from Landlord dated January     , ,
2011 (herein, as it may from time to time be renewed, extended, amended or
supplemented, called the “Lease”), covering a portion of the Property (said
portion being herein referred to as the “Premises”); and

WHEREAS, the term “Landlord” as used herein means the present landlord under the
Lease or, if the landlord’s interest is transferred in any manner, the
successors) or assign(s) occupying the position of landlord under the Lease at
the time in question.

NOW, THEREFORE, in consideration of the mutual agreements herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Subordination. Tenant agrees and covenants that the Lease and the rights of
Tenant thereunder, all of Tenant’s right, title and interest in and to the
Premises , and any lease thereafter executed by Tenant covering any part of the
Property, are and shall be subject, subordinate and inferior to (a) the lien of
the Mortgage, and all right, title and interest of Mortgagee in the Property,
and (b) all other security documents now or hereafter securing payment of any
Indebtedness of the Landlord (or any prior landlord) to Mortgagee which cover or
affect the Property (the “Security Documents”). This Agreement is not intended
and shall not be construed to subordinate the Lease to any mortgage, deed of
trust or other security document other than those referred to in the preceding
sentence, securing the Indebtedness to Mortgagee.

2. Non-Disturbance. Mortgagee agrees that so long as the Lease is in full force
and effect and Tenant is not in default in the payment of rent, additional rent
or other payments or in the performance of any of the other terms, covenants or
conditions of the Lease on Tenant’s part to be performed (beyond the period, if
any, specified in the Lease within which Tenant may cure such default),

 

73



--------------------------------------------------------------------------------

(a) Tenant’s possession of the Premises under the Lease shall not be disturbed
or interfered with by Mortgagee in the exercise of any of its foreclosure rights
under the Mortgage, including any conveyance in lieu of foreclosure,

(b) Mortgagee will not join Tenant as a party defendant for the purpose of
terminating Tenant’s interest and estate under the Lease in any proceeding for
foreclosure of the Mortgage, and

(c) that in the event of foreclosure of the Mortgage, whether by power of sale
or by court action, or upon a transfer of the Property by conveyance in lieu of
foreclosure, the Lease shall continue in full force and effect as a direct lease
between Tenant and New Owner (as defined below) as provided, and subject to the
limitations contained in, Section 3 below.

3. Attornment

(a) Tenant covenants and agrees that in the event of foreclosure of the
Mortgage, whether by power of sale or by court action, or upon a transfer of the
Property by conveyance in lieu of foreclosure (the purchaser at foreclosure or
the transferee in lieu of foreclosure, including Mortgagee if it is such
purchaser or transferee, being herein called “New Owner”), Tenant shall attorn
to the New Owner as Tenant’s new landlord, and agrees that the Lease shall
continue in full force and effect as a direct lease between Tenant and New Owner
upon all of the terms, covenants, conditions and agreements set forth in the
Lease and this Agreement, except for provisions which are impossible for New
Owner to perform; provided, however, that in no event shall the New Owner be:

(i) liable for any act, omission, default, misrepresentation, or breach of
warranty, of any previous landlord (including Landlord) or obligations accruing
prior to New Owner’s actual ownership of the Property except with respect to
acts, omissions or defaults which continue after New Owner’s actual ownership,
which violate New Owner’s obligations as landlord under the Lease and are
curable by New Owner but which New Owner fails to cure within a reasonable time
after taking ownership of the Property;

(ii) subject to any offset, defense, claim or counterclaim which Tenant might be
entitled to assert against any previous landlord (including Landlord) except to
the extent expressly provided for in the Lease;

(iii) bound by any payment of rent, additional rent or other payments, made by
Tenant to any previous landlord (including Landlord) for more than one (1) month
in advance;

(iv) bound by any amendment, or modification of the Lease hereafter made (it
being agreed that the exercise of any extension right contained in the Lease
shall be binding on New Owner); or

(v) liable for any deposit that Tenant may have given to any previous landlord
(including Landlord) which has not, as such, been transferred to New Owner.

(b) The provisions of this Agreement regarding attornment by Tenant shall be
self-operative and effective without the necessity of execution of any new lease
or other document on the part of any party hereto or the respective heirs, legal
representatives, successors or assigns of any such party. Tenant agrees,
however, to execute and deliver upon the request of New Owner, any instrument or
certificate which in the reasonable judgment of New Owner may be necessary or
appropriate to evidence

 

74



--------------------------------------------------------------------------------

such attornment, including a new lease of the Premises on the same terms and
conditions as the Lease for the unexpired term of the Lease.

4. Estoppel Certificate. Tenant agrees to execute and deliver from time to time,
upon the request of Landlord or of any holder(s) of any of the indebtedness or
obligations secured by the Mortgage, a certificate regarding the status of the
Lease, consisting of statements, if true (or if not, specifying why not),
(a) that the Lease is in full force and effect, (b) the date through which
rentals have been paid, (c) the date of the commencement of the term of the
Lease, (d) the nature of any amendments or modifications of the Lease, (e) to
Tenant’s knowledge, no default exists under the Lease, (f) to Tenant’s
knowledge, no setoffs, recoupments, estoppels, claims or counterclaims exist
against Landlord, and (g) such other matters as may be reasonably requested to
the extent the same are not able to be determined by reviewing the Lease.

5. Acknowledgment and Agreement by Tenant. Tenant acknowledges and agrees as
follows:

(a) Tenant acknowledges that the Mortgage contains or will contain an assignment
of rents and leases. Tenant hereby expressly consents to such assignment and
agrees that such assignment shall, In nil respects, be superior to any interest
Tenant has in the Lease of the Property, subject to the provisions of this
Agreement. Tenant will not amend, alter or waive any provision of, or consent to
the amendment, alteration or waiver of any provision of the Lease without the
prior written consent of Mortgagee, which consent shall not be unreasonably
withheld. Tenant shall not prepay any rents or other sums due under the lease
for more than one (1) month in advance of the due date therefor. Tenant
acknowledges that Mortgagee will rely upon this instrument in connection with
such financing.

(b) Mortgagee, In making any disbursements to Landlord, is under no obligation
or duty to oversee or direct the application of the proceeds of such
disbursements, and such proceeds may be used by Landlord for purposes other than
improvement of the Property.

(c) From and after the date hereof, in the event of any act or omission by
Landlord which would give Tenant the right, either immediately or after the
lapse of time, to terminate the Lease or to claim a partial or total eviction,
Tenant will not exercise any such right (I) until it has given written notice of
such act or omission to the Mortgagee, which may be concurrent with any notice
to Landlord; and (ii) until the same period of time as is given to Landlord
under the Lease to cure such act or omission shall have elapsed following such
giving of notice to Mortgagee and following the time when Mortgagee shall have
become entitled under the Mortgage to remedy the same, but in any event thirty
(30) days after receipt of such notice or such longer period of time as may be
necessary to cure or remedy such default, act, or omission including such period
of time necessary to obtain possession of the Property and thereafter cure such
default, net, or omission, during which period of time Mortgagee shall be
required to cure or remedy such default, act or omission. It is specifically
agreed that Tenant shall not, ns to Mortgagee, require cure of any such default
which is personal to Landlord, and therefore not susceptible to cure by
Mortgagee. The foregoing shall not apply to the termination rights of Tenant
pursuant to Sections 3.2, 7.1 and 8.3 of the Lease.

(d) In the event that Mortgagee notifies Tenant of a default under the Mortgage,
Note, or Security Documents and demands that Tenant pay its rent and all other
sums due under the Lease directly to Mortgagee, Tenant shall honor such demand
and pay the full amount of its rent and all other sums due under the Lease
directly to Mortgagee, without offset (except as permitted under the Lease), or
as otherwise required pursuant to such notice beginning with the payment next
due (and not previously paid) after such notice of default, without inquiry as
to whether a default actually exists under the

 

75



--------------------------------------------------------------------------------

Mortgage, Security Documents or otherwise in connection with the Note, and
notwithstanding any contrary instructions of or demands from Landlord.

(e) Tenant shall send a copy of any notice or statement under the Lease to
Mortgagee at the same time such notice or statement is sent to Landlord if such
notice or statement has a material impact on the economic terms, operating
covenants or duration of the Lease.

(f) Tenant has no right or option of any nature whatsoever, whether pursuant to
the Lease or otherwise, to purchase the Premises or the Property, or any portion
thereof or any interest therein, and to the extent that Tenant has had, or
hereafter acquires, any such right or option, same is hereby acknowledged to be
subject and subordinate to the Mortgage and is hereby waived and released as
against Mortgagee and New Owner.

(g) This Agreement satisfies any condition or requirement in the Lease relating
to the granting of a non-disturbance agreement and Tenant waives any requirement
to the contrary in the Lease.

(h) Mortgagee and any New Owner shall have no liability to Tenant or any other
party for any conflict between the provisions of the Lease and the provisions of
any other lease affecting the Property, including, but not limited to, any
provisions relating to exclusive or non-conforming uses or rights, renewal
options and options to expand, and in the event of such a conflict, Tenant shall
have no right to cancel the Lease or take any other remedial action against
Mortgagee or Now Owner, or against any other party for which Mortgagee or any
New Owner would be liable.

(i) Notwithstanding anything to the contrary in the Lease or the Security
Documents, neither Mortgagee nor any New Owner shall be liable for or bound by
any Construction Related Obligation under the Lease, As used herein, a
“Construction Related Obligation” means any obligation of Landlord under the
Lease to make, pay for, or, reimburse Tenant for any alterations, demolition, or
other improvements or work at the Property, including the Premises.

(j) Mortgagee and any New Owner shall have no obligation nor incur any liability
with respect to any warranties of any nature whatsoever, whether pursuant to the
Lease or otherwise, including, without limitation, any warranties respecting
use, compliance with zoning, Landlord’s title, Landlord’s authority,
habitability, fitness for purpose or possession.

(k) In the event that Mortgagee or any New Owner shall acquire title to the
Premises or the Property, Mortgagee or such New Owner shall have no obligation,
nor incur any liability, beyond Mortgagee’s or New Owner’s then equity interest,
if any, in the Property or the Premises, and Tenant shall look exclusively to
such equity interest of Mortgagee or New Owner, if any, for the payment and
discharge of any obligations imposed upon Mortgagee or New Owner hereunder or
under the Lease or For recovery of any judgment from Mortgagee, or New Owner,
and in no event shall Mortgagee, New Owner, nor any of their respective
officers, directors, shareholders, agents, representatives, servants, employees
or partners ever be personally liable for such judgment.

(l) Tenant will not permit, the generation, treatment, storage or disposal of
any hazardous substance as defined in the Lease on the Premises or Property
except for such substances of a type and only in a quantity normally used in
connection with the occupancy or operation of buildings (such as non-flammable
cleaning fluids and supplies normally used in the day to day operation of first
class establishments similar to the Improvements), which substances are being
held, stored, and used in strict compliance with federal, state, and local laws.
Tenant shall be solely responsible for and shall

 

76



--------------------------------------------------------------------------------

reimburse and indemnify New Owner or Mortgagee, as applicable, for any loss,
liability, claim or expense, including without limitation, cleanup and all other
expenses, including, without limitation, legal fees that New Owner or Mortgagee,
as applicable, may incur by reason of Tenant’s violation of the requirements of
this Paragraph 5(l).

6. Acknowledgment and Agreement by Landlord. Landlord, as landlord under the
Lease and grantor under the Mortgage, acknowledges and agrees for itself and its
heirs, representatives, successors and assigns, that: (a) this Agreement does
not constitute a waiver by Mortgagee of any of its rights under the Mortgage,
Note, or Security Documents, or in any way release Landlord from its obligations
to comply with the terms, provisions, conditions, covenants, agreements and
clauses of the Mortgage, Note, or Security Documents; (b) the provisions of the
Mortgage, Note, or Security Documents remain in full force and effect and must
be complied with by Landlord; and (c) Tenant is hereby authorized to pay its
rent and all other sums due under the Lease directly to Mortgagee upon receipt
of a notice as set forth in paragraph 5(d) above from Mortgagee and that Tenant
is not obligated to inquire as to whether a default actually exists under the
Mortgage, Security Documents or otherwise in connection with the Note. Landlord
hereby releases and discharges Tenant of and from any liability to Landlord
resulting from Tenant’s payment to Mortgagee in accordance with this Agreement
and agrees to credit any amounts so paid to Tenant’s obligations under the
Lease, Landlord represents and warrants to Mortgagee that a true and complete
copy of the Lease has been delivered by Landlord to Mortgagee.

7. Lease Status. Landlord and Tenant certify to Mortgagee that neither Landlord
nor Tenant has knowledge of any default on the part of the other under the
Lease, that the Lease is bona fide and contains all of the agreements of the
parties thereto with respect to the letting of the Premises and that all of the
agreements and provisions therein contained are in full force and effect.

8. Notices. All notices, requests, consents, demands and other communications
required or which any party desires to give hereunder shall be in writing and
shall be deemed sufficiently given or furnished if delivered by personal
delivery, by overnight courier with proof of delivery, or by registered or
certified United States mail, postage prepaid, at the addresses specified at the
end of this Agreement (unless changed by similar notice in writing given by the
particular party whose address is to be changed). Any such notice or
communication shall be deemed to have been given either at the time of personal
delivery or, in the case of delivery service or mall, as of the date of first
attempted delivery at the address and in the manner provided herein, or, in the
case of facsimile, upon receipt of a machine confirmation that the facsimile has
been sent. Notwithstanding the foregoing, no notice of change of address shall
be effective except upon receipt. This Paragraph 8 shall not be construed in any
way to affect or impair any waiver of notice or demand provided in this
Agreement or in the Lease or in any document evidencing, securing or pertaining
to the loan evidenced by the Note or to require giving of notice or demand to or
upon any person in any situation or for any reason.

9. Miscellaneous.

(a) This Agreement supersedes any inconsistent provision of the Lease as between
Tenant and Mortgagee.

(b) Nothing contained in this Agreement shall be construed to derogate from or
in any way impair, or affect the lien, security interest or provisions of the
Mortgage, Note, or Security Documents.

(c) This Agreement shall inure to the benefit of the parties hereto, their
respective successors and permitted assigns, and any New Owner, and its heirs,
personal representatives, successors

 

77



--------------------------------------------------------------------------------

and assigns; provided, however, that in the event of the assignment or transfer
of the interest of Mortgagee, all obligations and liabilities of the assigning
Mortgagee under this Agreement shall terminate, and thereupon all such
obligations and liabilities shall be the responsibility of the party to whom
Mortgagee’s interest is assigned or transferred; and provided further that the
interest of Tenant under this Agreement may not be assigned or transferred
without the prior written consent of Mortgagee.

(d) THIS AGREEMENT AND ITS VALIDITY, ENFORCEMENT AND INTERPRETATION SHALL BB
GOVERNED BY THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND APPLICABLE UNITED
STATES FEDERAL LAW EXCEPT ONLY TO THE EXTENT, IF ANY, THAT THE LAWS OF THE STATE
IN WHICH THE PROPERTY IS LOCATED NECESSARILY CONTROL.

(e) The words “herein”, “hereof, “hereunder” and other similar compounds of the
word “here” as used in this Agreement refer to this entire Agreement and not to
any particular section or provision.

(f) This Agreement may not be modified orally or in any manner other than by an
agreement in writing signed by the parties hereto or their respective successors
in interest.

(g) If any provision of the Agreement shall be held to be invalid, Illegal, or
unenforceable in any respect, such Invalidity, illegality or unenforceability
shall not apply to or affect any other provision hereof, but this Agreement
shall be construed as if such invalidity, illegality, or unenforceability did
not exist.

[Signatures Appear on the following page]

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and sealed as of the date first above written.

 

ADDRESS OF MORTGAGEE: MORTGAGEE:

Bank of America

225 Franklin Street

Boston, MA 02110

MA1-225-02-04

Attention Douglas E. Kron, Sr. Vice President

Senior Relationship Underwriter

Bank of America, N.A.

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

ADDRESS OF TENANT: TENANT: Ascend Learning LLC

 

Ascend Learning LLC

Five Wall Street

Burlington, MA 01803

Attn: Ruth Siporin, Treasurer and Controller

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

ADDRESS OF LANDLORD: LANDLORD:

The Gutierrez Company

Burlington Office Park

One Wall Street

Burlington Office Park V

Limited Partnership

Burling, MA 01803

Attn: Arthur J. Gutierrez, Jr., President

By:

The Gutierrez Company,

its General Partner

 

By:

 

 

Arthur J. Gutierrez, Jr., President

 

79



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, ss

On this      day of January, 2011, before me, the undersigned notary public,
personally appeared Arthur J. Gutierrez, Jr., President of The Gutierrez
Company, General Partner of Burlington Office Park V Limited Partnership, proved
to me through satisfactory evidence of Identification, which was personal
knowledge of the undersigned, to be the person whose name is signed on the
preceding or attached document(s), and acknowledged to mc that he signed it
voluntarily for its stated purposes.

(official seal)

 

 

Notary Public My Commission Expires:

COMMONWEALTH OF MASSACHUSETTS

                    , ss

On this      day of January, 2011, before me, the undersigned notary public,
personally appeared                     ,                     of Ascend Learning
LLC, proved to me through satisfactory evidence of identification, ¨
photographic identification with signature Issued by a federal or state
governmental agency, ¨ oath or affirmation of a credible witness, ¨ personal
knowledge of the undersigned, to be the person whose name is signed on the
preceding or attached document(s), and acknowledged to me that he/she signed It
voluntarily for its stated purpose.

(official seal)

 

 

Notary Public My Commission Expires:

 

80



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS

                    ,ss

On this      day of January, 2011, before me, the undersigned notary public,
personally appeared                     , the                     of Bank of
America, N.A., proved to me through satisfactory evidence of identification, ¨
photographic identification with signature issued by a federal or state
governmental agency, ¨ oath or .affirmation of a credible witness, ¨ personal
knowledge of the undersigned, to be the person whose name is signed on the
preceding or attached document(s), and acknowledged to me that he/she signed it
voluntarily for its stated purpose.

(official seal)

 

 

Notary Public My Commission Expires:

 

81



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF THE LAND

Lot A shown on a plan entitled “Subdivision Plan of Land in Burlington,
Massachusetts”, prepared for The Gutierrez Company by Vanasse Hangen Brustlin,
Inc., Scale 1” = 80 feet, dated November 16, 2001, revised January 29, 2002 and
recorded with said Deeds, as Plan No. 650 of 2002. A portion of Lot A is
registered land, being Lots 6 and 7 shown on Land Court Plan 34820B.

 

82



--------------------------------------------------------------------------------

EXHIBIT “K”

Tenant Estoppel Certificate

 

To:

Bank of America, NA.

One Federal Street

MA5-503-04-16

Boston, MA 02110

Attention:

Relationship Administration

Commercial Real Estate Banking

 

Re:

 

 

1. The undersigned, as Tenant of approximately 55,166 square feet of space (the
“Premises”) under that certain Lease dated January     , 2011 (the “Lease”) made
with Burlington Office Park V Limited Partnership, Landlord, covering space in
Landlord’s building (the “Building”) in Middlesex County, Massachusetts, known
as Five Wall Street, hereby certifies as follows:

(a) That attached hereto as Exhibit “A” is a true, correct and complete copy of
the Lease, together with all amendments thereto;

(b) That the Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as set forth in Exhibit “A.” The
interest of the undersigned in the Lease has not been assigned or encumbered;

(c) That the Lease, as amended as indicated in Exhibit “A.” represents the
entire agreement between the parties as to said leasing, and that there are no
other agreements, written or oral, which affect the occupancy of the Premises by
the undersigned;

(d) That all insurance required of the undersigned under the Lease has been
provided by the undersigned and all premiums have been paid;

(e) That the commencement date of the term of the Lease was                    ,

(f) That the expiration date of the term of the Lease is                     ,
201  , including any presently exercised option or renewal term, and that the
undersigned has no rights to renew, extend or cancel the Lease or to lease
additional space in the Premises or the Building, except as expressly set forth
in the Lease;

(g) That in addition to the Premises, the undersigned has the right to use or
rent      parking spaces in or near the Building during the term of the Lease;

 

83



--------------------------------------------------------------------------------

(h) That the undersigned has no option or preferential right to purchase all or
any part of the Premises (or the land or Building of which the Premises are a
part), and has no right or interest with respect to the Premises or the Building
other than as Tenant under the Lease;

(i) That all conditions of the Lease to be performed by Landlord and necessary
to the enforceability of the Lease have been satisfied. On this date there are
no existing defenses, offsets, claims or credits which the undersigned has
against the enforcement of the Lease except for prepaid rent through
                     (not to exceed one month);

(j) That all contributions required by the Lease to be paid by Landlord to date
for improvements to the Premises have been paid in full. All improvements or
work required under the Lease to be made by Landlord to date, if any, have been
completed to the satisfaction of the undersigned. Charges for all labor and
materials used or furnished in connection with improvements and/or alterations
made for the account of the undersigned in the Building have been paid in full.
The undersigned has accepted the Premises, subject to no conditions other than
those set forth in the Lease. The undersigned has entered into occupancy of the
Premises;

(k) That the annual minimum rent currently payable under the Lease is $        
and such rent has been paid through                     ;

(l) That additional rent is payable under the Lease for Operating Costs. The
base year for Operating Costs is 2011;

(m) That the undersigned has made no agreement with Landlord or any agent,
representative or employee of Landlord concerning free rent, partial rent,
rebate of rental payments or any other similar rent concession (except as
expressly set forth in                     , a copy of which is attached
hereto). No rents have been prepaid more than one (1) month in advance and full
rental, including basic minimum rent, if any, has commenced to accrue;

(o) That there are no defaults by the undersigned or, to the knowledge of the
undersigned, the Landlord under the Lease, and no event has occurred or
situation exists that would, with the passage of time, constitute a default
under the Lease;

(p) That the undersigned has paid to Landlord a security deposit in the amount
of $        ;

(q) That the undersigned has all governmental permits, licenses and consents
required for the activities and operations being conducted or to be conducted by
it in or around the Building; and

(r) That as of this date there are no actions, whether voluntary or otherwise,
pending against the undersigned or any guarantor of the Lease under the
bankruptcy or insolvency laws of the United States or any stale thereof.

 

84



--------------------------------------------------------------------------------

2. The undersigned represents and warrants that it has not used, generated,
released, discharged, stored or disposed of any Hazardous Material (as defined
in the Lease) on, under, in or about the Building or the land on which the
Building is located, other than in the ordinary and commercially reasonable
course of the business of the undersigned in compliance with all applicable
laws. Except for any such legal and commercially reasonable use by the
undersigned, the undersigned has no actual knowledge that any Hazardous Material
is present or has been used, generated, released, discharged, stored or disposed
of by any party, on, under, in or about such Building or land.

3. The undersigned acknowledges the light of Lender to rely upon the
certifications and agreements in this Certificate in making a loan to Landlord.
The undersigned hereby agrees to furnish Lender with such other and further
estoppel certificates as Lender may reasonably request.

EXECUTED this      day of             ,             .

 

 

By:

 

Name:

 

Title:

 

 

85



--------------------------------------------------------------------------------

EXHIBIT “L”-

FORM OF CHANGE ORDER

LANDLORD, TENANT, CONTRACTOR

CHANGE PROPOSAL FORM

 

Project:

 

 

R 

 

NR

 

Proposal No.

 

Date:

 

From: (Landlord)

 

BB

 

TW

 

To: (Contractor)

 

Copy to: (Tenant)

 

Entity

 

Acct.

 

 

 

 

Step 1: Contractor: Provide an estimate for the described work. Architect:
Develop proper plans and specifications to clarify described work. Description:
(List Drawings).

 

Landlord:

 

Reason:

 

 

 

 

Step 2: Contractor: Proceed with work as definitive plans become available.

 

Landlord:

 

Reason:

 

 

 

 

Step 3: COST OF WORK

 

a. Gross cost of the work $                         (see attached breakdown) b.
Less value of standard tenant allowances $(                        ) (if
applicable) c. Net additional cost of work $                         d. Add
construction fee and overhead 10% x Item c $                         e. Total
Cost of Work $                    

 

Submitted by:

 

 

Contractor Date

 

 

 

Step 4: The submitted COST OF WORK has been reviewed and is (not) approved.

 

 

 

Architect Date

 

DESIGN FEES (including mechanical, structural and electrical engineering)
$                     TOTAL COST OF PROPOSAL $                    

 

 

 

Step 5: FINAL ACTION

 

a. The Tenant                                                              
hereby agrees to reimburse the Landlord the

(Name of Firm)

 

86



--------------------------------------------------------------------------------

Total Cost of Proposal shown in Step 4 above.

 

 

 

Authorized Tenant’s Representative Date

 

  b. This Bulletin is approved (rescinded) and the work above is (not) to be
performed. Cost of this work shall be included in Change Order No.     .

 

 

 

Landlord Date

 

87



--------------------------------------------------------------------------------

EXHIBIT “M”

FORM LETTER OF CREDIT

(THE ACTUAL FORM WILL DEPEND ON THE ISSUING BANK)

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER:                        
                                         
                                                                     

 

DATE: DELIVERY BY COURIER SERVICE BENEFICIARY: APPLICANT: Burlington Office Park
V Limited Partnership

 

c/o The Gutierrez Company

 

One Wall Street, Burlington. MA 01803

 

AMOUNT: USD $         EXPIRY DATE:

AT OUR COUNTERS IN SANTA CLARA, CALIFORNIA                    

LADIES AND GENTLEMEN:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OP CREDIT NO.      IN YOUR
FAVOR EFFECTIVE IMMEDIATELY, BY ORDER AND FOR THE ACCOUNT OF
                     FOR A SUM OR SUMS NOT EXCEEDING A TOTAL OF
                                         (USD         ) AVAILABLE BY YOUR
DRAFT(S) AT SIGHT DRAWN ON US AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

 

  1. THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENTS THERETO, IF ANY.

 

  2. A DATED STATEMENT FROM THE BENEFICIARY SIGNED BY AN AUTHORIZED OFFICER OR
REPRESENTATIVE, FOLLOWED BY HIS/HER DESIGNATED TITLE, STATING THE FOLLOWING:

“REFERENCE IS HEREBY MADE TO THAT CERTAIN LEASE (THE “LEASE”) DATED
                     , 2010 [INSERT LEASE DATE] BETWEEN BENEFICARY AS LANDLORD
(THE “LANDLORD”) AND ASCEND LEARNING LLC AS TENANT (THE “TENANT”). I HEREBY
CERTIFY THAT I AM AN AUTHORIZED REPRESENTATIVE OF LANDLORD AND FURTHER CERTIFY
THAT:

 

  (I)

EITHER (A) AN EVENT OF DEFAULT (AS DEFINED IN THE LEASE) HAS OCCURRED AND
REMAINS UNCURED BEYOND THE APPLICABLE CURE PERIOD, OR (B) APPLICANT HAS NOT
RENEWED, REPLACED OR AMENDED THE LETTER OF CREDIT BY NOT LATER THAN TWENTY-FIVE
(25) BANKING DAYS PRIOR TO THE EXPIRATION THEREOF OR PROVIDED A CASH

 

88



--------------------------------------------------------------------------------

  DEPOSIT, IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE II OF THE LEASE; AND

 

  (II) THIS DRAWING IN THE AMOUNT OF USD        (INSERT AMOUNT, NOT TO EXCEED
AVAILABLE CREDIT) REPRESENTS FUNDS DUE TO LANDLORD UNDER AND PURSUANT TO THE
LEASE.”

THIS LETTER OF CREDIT IS TRANSFERABLE BY THE ISSUING BANK ONE OR MORE TIMES BUT
IN EACH INSTANCE TO A SINGLE BENEFICIARY AND ONLY IN ITS ENTIRETY UP TO THE THEN
AVAILABLE AMOUNT IN FAVOR OF ANY NOMINATED TRANSFEREE ASSUMING SUCH TRANSFER TO
SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH THEN APPLICABLE LAW AND REGULATIONS,
INCLUDING BUT NOT LIMITED TO THE REGULATIONS OF THE U.S. DEPARTMENT OF TREASURY
AND U.S. DEPARTMENT OF COMMERCE. AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF
CREDIT AND ORIGINAL AMENDMENTS), IP ANY, MUST BE SURRENDERED TO US TOGETHER WITH
OUR LETTER OF TRANSFER DOCUMENTATION (IN THE FORM OF EXHIBIT “A” ATTACHED
HERETO) AND OUR TRANSFER FEE OF “A OP 1% OF THE TRANSFER AMOUNT (MINIMUM
S250.00). ANY TRANSFER OF THIS LETTER OF CREDIT MAY NOT CHANGE THE PLACE OF
EXPIRATION OF THE LETTER OF CREDIT FROM OUR ABOVE-SPECIFIED OFFICE. EACH
TRANSFER SHALL BE EVIDENCED BY OUR ENDORSEMENT ON THE REVERSE OF THE ORIGINAL
LETTER OF CREDIT AND WE SHALL FORWARD THE ORIGINAL LETTER OF CREDIT TO THE
TRANSFEREE.

PARTIAL DRAWINGS ARE ALLOWED. THIS LETTER OP CREDIT MUST ACCOMPANY ANY DRAWINGS
HEREUNDER FOR ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE RETURNED TO THE
BENEFICIARY UNLESS IT IS FULLY UTILIZED.

ALL DOCUMENTS INCLUDING DRAFT(S) MUST INDICATE THE NUMBER AND DATE OF THIS
CREDIT.

THE LEASE AGREEMENT MENTIONED ABOVE IS FOR IDENTIFICATION PURPOSES ONLY AND IT
IS NOT INTENDED THAT SAID LEASE AGREEMENT BE INCORPORATED HEREIN OR FORM PART OF
THIS CREDIT.

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OP THE ORIGINAL
APPROPRIATE DOCUMENTS TO US ON A BUSINESS DAY BY OVERNIGHT COURIER MAIL AT OUR
OFFICE (THE “BANK’S OFFICE”) AT: SILICON VALLEY BANK, 3003 TASMAN DRIVE, SANTA
CLARA, CA 95054, ATTENTION: STANDBY LETTER OF CREDIT NEGOTIATION SECTION.

 

 

WE HEREBY AGREE WITH THE DRAWERS, ENDORSERS AND BONAFIDE HOLDERS THAT THE DRAFTS
DRAWN UNDER AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF
CREDIT SHALL BE DULY HONORED UPON PRESENTATION TO THE DRAWEE, IF NEGOTIATED ON
OR BEFORE THE EXPIRATION DATE OF THIS CREDIT.

IF ANY INSTRUCTIONS ACCOMPANYING A DRAW1NG-UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR

 

89



--------------------------------------------------------------------------------

SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH INSTRUCTIONS
EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE INTENDED
PAYEE.

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES 1SP98,
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590 (“ISP98”).

 

VERY TRULY YOURS,

 

AUTHORIZED OFFICIAL

 

90



--------------------------------------------------------------------------------

EXHIBIT C

FURNITURE INVENTORY

Metal laminate desks – 5

Wood desks – 3

7x8 workstations – 39

Lounge chairs – 2

Coffee tables – 2

Reception desk –1

Conference table –1

Collaboration table –1

Square meeting table – 1

Side/guest chairs –15

Task meeting chairs – 42

Couch – 1

Water filtration system – 1

Refrigerator –1

File cabinet –1

 

16